 

FS Energy and Power Fund 8-K [fsep-8k_051816.htm]

Exhibit 10.1

EXECUTION VERSION

 

 

SENIOR SECURED
REVOLVING CREDIT AGREEMENT

dated as of

May 18, 2016

among

BRYN MAWR FUNDING LLC,
as Borrower

The LENDERS Party Hereto

and

BARCLAYS BANK PLC,
as Administrative Agent

 

 

 

 

 

TABLE OF CONTENTS

    Page       Article I   DEFINITIONS   Section 1.01. Defined Terms 1
Section 1.02. Classification of Loans and Borrowings 33 Section 1.03. Terms
Generally 33 Section 1.04. Accounting Terms; GAAP 34 Section 1.05. Currencies
Generally 34 Section 1.06. Special Provisions Relating to Euro 35      
Article II   THE CREDITS   Section 2.01. The Commitments 35 Section 2.02. Loans
and Borrowings 36 Section 2.03. Requests for Borrowings 37 Section 2.04. Letters
of Credit 38 Section 2.05. Funding of Borrowings 43 Section 2.06. Interest
Elections 43 Section 2.07. Termination, Reduction or Increase of the Commitments
45 Section 2.08. Repayment of Loans; Evidence of Debt 46 Section 2.09.
Prepayment of Loans 47 Section 2.10. Fees 51 Section 2.11. Interest 52
Section 2.12. Eurocurrency Borrowing Provisions 53 Section 2.13. Increased Costs
55 Section 2.14. Break Funding Payments 56 Section 2.15. Taxes 56 Section 2.16.
Payments Generally; Pro Rata Treatment: Sharing of Set-offs 60 Section 2.17.
Defaulting Lenders 62 Section 2.18. Mitigation Obligations; Replacement of
Lenders 64 Section 2.19. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions 66       Article III   REPRESENTATIONS AND WARRANTIES  
Section 3.01. Organization; Powers 66 Section 3.02. Authorization;
Enforceability 66 Section 3.03. Governmental Approvals; No Conflicts 67
Section 3.04. Financial Condition; No Material Adverse Effect 67

 

(i)

 



Section 3.05. Litigation 67 Section 3.06. Compliance with Laws and Agreements 67
Section 3.07. Taxes 68 Section 3.08. ERISA 68 Section 3.09. Disclosure 68
Section 3.10. Investment Company Act; Margin Regulations. 69 Section 3.11.
Material Agreements and Liens 69 Section 3.12. Subsidiaries and Investments 69
Section 3.13. Properties 70 Section 3.14. Solvency 70 Section 3.15. Compliance
with OFAC 70       Article IV   CONDITIONS   Section 4.01. Effective Date 71
Section 4.02. Each Credit Event 74       Article V   AFFIRMATIVE COVENANTS  
Section 5.01. Financial Statements and Other Information 75 Section 5.02.
Notices of Material Events 77 Section 5.03. Existence; Conduct of Business 77
Section 5.04. Payment of Obligations 77 Section 5.05. Maintenance of Properties;
Insurance 78 Section 5.06. Books and Records; Inspection and Audit Rights 78
Section 5.07. Compliance with Laws and Agreements 78 Section 5.08. Certain
Obligations Respecting Subsidiaries; Further Assurances 79 Section 5.09. Use of
Proceeds 81 Section 5.10. Investment Company Act 81 Section 5.11. Investment
Policies 81 Section 5.12. Portfolio Valuation, Etc. 82       Article VI  
NEGATIVE COVENANTS   Section 6.01. Indebtedness 82 Section 6.02. Liens 83
Section 6.03. Fundamental Changes 83 Section 6.04. Investments 84 Section 6.05.
Restricted Payments 85 Section 6.06. Certain Restrictions on Subsidiaries 86
Section 6.07. Transactions with Affiliates 86

 

(ii)

 



Section 6.08. Lines of Business 87 Section 6.09. No Further Negative Pledge 87
Section 6.10. Modification of Investment Policies 87 Section 6.11. Sanctions 87
Section 6.12. Financial Covenants 87       Article VII   EVENTS OF DEFAULT  
Section 7.01. Events of Default 88 Section 7.02. CAM Exchange 91 Section 7.03.
Right to Cure. 92       Article VIII   THE ADMINISTRATIVE AGENT   Section 8.01.
Appointment of the Administrative Agent 93 Section 8.02. Capacity as Lender 93
Section 8.03. Limitation of Duties; Exculpation 93 Section 8.04. Reliance 94
Section 8.05. Sub-Agents 94 Section 8.06. Resignation; Successor Administrative
Agent 94 Section 8.07. Reliance by Lenders 95 Section 8.08. Modifications to
Loan Documents 95       Article IX   MISCELLANEOUS   Section 9.01. Notices;
Electronic Communications 96 Section 9.02. Waivers; Amendments 98 Section 9.03.
Expenses; Indemnity; Damage Waiver 100 Section 9.04. Successors and Assigns 103
Section 9.05. Survival 107 Section 9.06. Counterparts; Integration;
Effectiveness; Electronic Execution 108 Section 9.07. Severability 108
Section 9.08. Right of Setoff 108 Section 9.09. Governing Law; Jurisdiction; Etc
109 Section 9.10. WAIVER OF JURY TRIAL 109 Section 9.11. Judgment Currency 109
Section 9.12. Headings 110 Section 9.13. Treatment of Certain Information;
Confidentiality 110 Section 9.14. USA PATRIOT Act 111 Section 9.15. Termination
112

 

(iii)

 



SCHEDULE 1.01(a) - Commitments SCHEDULE 3.10 - Margin Stock SCHEDULE 3.11(a) -
Material Agreements SCHEDULE 3.11(b) - Liens SCHEDULE 3.12(a) - Subsidiaries
SCHEDULE 3.12(b) - Investments       EXHIBIT A - Form of Assignment and
Assumption EXHIBIT B - Form of Promissory Note EXHIBIT C - Form of Borrowing
Request EXHIBIT D - Form of Information Certificate

 

 

(iv)

 

SENIOR SECURED REVOLVING CREDIT AGREEMENT dated as of May 18, 2016 (this
“Agreement”), among BRYN MAWR FUNDING LLC, a Delaware limited liability company
(the “Borrower”), the LENDERS party hereto, and BARCLAYS BANK PLC, as
Administrative Agent.

WHEREAS, the Borrower has requested that the Lenders (as defined herein) extend
credit to the Borrower from time to time pursuant to the commitments as set
forth herein and the Lenders have agreed to extend such credit upon the terms
and conditions hereof; and

WHEREAS, FS Energy and Power Fund, a Delaware statutory trust (“FSEP”), has
agreed to guaranty the Obligations of the Obligors on the terms set forth in the
FSEP Guaranty.

NOW, THEREFORE, in consideration of the premises and the covenants and
agreements contained herein, the parties hereto hereby agree as follows:

Article I

DEFINITIONS

Section 1.01.

Defined Terms. As used in this Agreement, the following terms have the meanings
specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans constituting such Borrowing, are denominated in Dollars and
bearing interest at a rate determined by reference to the Alternate Base Rate.

“Adjusted Asset Coverage Ratio” means, the ratio, as of any date of
determination, of (x) the Total Portfolio Value as of such date to (y) the
aggregate consolidated Funded Indebtedness of the Borrower and its Subsidiaries
as of such date.

“Adjusted LIBO Rate” means, for the Interest Period for any Eurocurrency
Borrowing denominated in a LIBO Quoted Currency, an interest rate per annum
(rounded upwards, if necessary, to the next 1/16 of 1%) equal to (a) the LIBO
Rate for such Interest Period multiplied by (b) the Statutory Reserve Rate for
such Interest Period.

“Administrative Agent” means Barclays, in its capacity as administrative agent
for the Lenders hereunder.

“Administrative Agent’s Account” means, for each Currency, an account in respect
of such Currency designated by the Administrative Agent in a notice to the
Borrower and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

1 

 

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified. Anything
herein to the contrary notwithstanding, the term “Affiliate” of an Obligor shall
not include any Person that constitutes an Investment held by any Obligor in the
ordinary course of business.

“Agency Account” has the meaning assigned to such term in Section 5.08(c)(iii).

“Agreed Foreign Currency” means, at any time, any of Canadian Dollars, Euros and
Pounds Sterling and, with the prior consent of each Multicurrency Lender, the
Administrative Agent and the Issuing Bank, any other Foreign Currency, so long
as, in respect of any such Foreign Currency, at such time (a) such Foreign
Currency is dealt with in the London interbank deposit market, (b) such Foreign
Currency is freely transferable and convertible into Dollars in the London
foreign exchange market and (c) no central bank or other governmental
authorization in the country of issue of such Foreign Currency (including, in
the case of the Euro, any authorization by the European Central Bank) is
required to permit use of such Foreign Currency by any Multicurrency Lender for
making any Loan hereunder and/or to permit the Borrower to borrow and repay the
principal thereof and to pay the interest thereon, unless such authorization has
been obtained and is in full force and effect.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate for such day plus 1/2 of 1%, (c) the LIBO Rate for deposits in Dollars for
a period of three (3) months plus 1% and (d) zero. Any change in the Alternate
Base Rate due to a change in the Prime Rate, the Federal Funds Effective Rate or
such LIBO Rate shall be effective from and including the effective date of such
change in the Prime Rate, the Federal Funds Effective Rate, or such LIBO Rate,
as the case may be.

“Applicable Dollar Percentage” means, with respect to any Dollar Lender, the
percentage of the total Dollar Commitments represented by such Dollar Lender’s
Dollar Commitment. If the Dollar Commitments have terminated or expired, the
Applicable Dollar Percentage shall be determined based upon the outstanding
Dollar Loans then outstanding, giving effect to any assignments pursuant to
Section 9.04(b).

“Applicable Margin” means (a) with respect to any ABR Loan, 2.25% per annum; and
(b) with respect to any Eurocurrency Loan, 3.25% per annum.

“Applicable Multicurrency Percentage” means, with respect to any Multicurrency
Lender, the percentage of the total Multicurrency Commitments represented by
such Multicurrency Lender’s Multicurrency Commitment. If the Multicurrency
Commitments have terminated or expired, the Applicable Multicurrency Percentage
shall be determined based upon the outstanding Multicurrency Loans then
outstanding, giving effect to any assignments pursuant to Section 9.04(b).

“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitments. If the Commitments
have terminated or expired, the Applicable Percentages shall be determined based
upon the Commitments most recently in effect, giving effect to any assignments
pursuant to Section 9.04(b).

2 

 

 

“Asset Sale” means a sale, lease or sub lease (as lessor or sublessor), sale and
leaseback, assignment, conveyance, transfer or other disposition to, or any
exchange of property with, any Person, in one transaction or a series of
transactions, of all or any part of any Obligor’s assets or properties of any
kind, whether real, personal, or mixed and whether tangible or intangible,
whether now owned or hereafter acquired.

“Assignment and Assumption” means an Assignment and Assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent as provided in
Section 9.04, in the form of Exhibit A or any other form approved by the
Administrative Agent.

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Revolver Termination Date and the date of
termination of the Commitments.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bank Loans” means debt obligations (including term loans, revolving loans,
debtor-in-possession financings, the funded portion of revolving credit lines
and letter of credit facilities and other similar loans and investments
including interim loans, bridge loans and senior subordinated loans) that are
generally provided under a syndicated loan or credit facility or pursuant to any
loan agreement or other similar credit facility, whether or not syndicated.

“Bankruptcy Code” means the Federal Bankruptcy Reform Act of 1978.

“Barclays” means Barclays Bank PLC.

“Basel III” means any rule, regulation or guideline applicable to such Affected
Person and arising directly or indirectly from (a) any of the following
documents prepared by the Basel Committee on Banking Supervision of the Bank of
International Settlements: (i) Basel III: International Framework for Liquidity
Risk Measurement, Standards and Monitoring (December 2010), (ii) Basel III: A
Global Regulatory Framework for More Resilient Banks and Banking Systems (June
2011), (iii) Basel III: The Liquidity Coverage Ratio and Liquidity Risk
Monitoring Tools (January 2013), or (iv) any document supplementing, clarifying
or otherwise relating to any of the foregoing, or (b) any accord, treaty,
statute, law, rule, regulation, guideline or pronouncement (whether or not
having the force of law) of any governmental authority implementing, furthering
or complementing any of the principles set forth in the foregoing documents of
strengthening capital and liquidity, in each case as from time to time amended,
restated, supplemented or otherwise modified.

3 

 

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” has the meaning assigned to such term in the preamble to this
Agreement.

“Borrowing” means (a) all ABR Loans of the same Class made, converted or
continued on the same date, (b) all Eurocurrency Loans of the same Class
denominated in the same Currency that have the same Interest Period and/or (c) a
Pro-Rata Borrowing, as applicable.

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03, substantially in the form of Exhibit C hereto or
such other form as is reasonably acceptable to the Administrative Agent.

“Business Day” means any day (a) that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed, (b) if such day relates to a borrowing of, a payment or
prepayment of principal of or interest on, a continuation or conversion of or
into, or the Interest Period for, a Eurocurrency Borrowing denominated in U.S.
Dollars, or to a notice by the Borrower with respect to any such borrowing,
payment, prepayment, continuation, conversion, or Interest Period, that is also
a day on which dealings in deposits denominated in Dollars are carried out in
the London interbank market and (c) if such day relates to a borrowing of, a
payment or prepayment of principal of or interest on, a continuation or
conversion of or into, or the Interest Period for, any Borrowing denominated in
any Foreign Currency, or to a notice by the Borrower with respect to any such
borrowing, continuation, payment, prepayment of Interest Period, that is also a
day on which commercial banks and the London foreign exchange market settle
payments in the Principal Financial Center for such Foreign Currency.

“CAM Exchange” means the exchange of the Lenders’ interests provided for in
Section 7.02.

“CAM Exchange Date” means the first date on which there shall occur (a) an event
referred to in paragraph (h) or (i) of Section 7.01 or (b) an acceleration of
Loans pursuant to Section 7.01.

“CAM Percentage” means, as to each Lender, a fraction, expressed as a decimal,
of which (a) the numerator shall be the aggregate Dollar Equivalent of the
Designated Obligations owed to such Lender (whether or not at the time due and
payable) immediately prior to the CAM Exchange Date and (b) the denominator
shall be the aggregate Dollar Equivalent amount of the Designated Obligations
owed to all the Lenders (whether or not at the time due and payable) immediately
prior to the CAM Exchange Date.

“Canadian Dollar” means the lawful money of Canada.

4 

 

 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.
Notwithstanding any other provision contained herein, solely with respect to any
change in GAAP after the Effective Date with respect to the accounting for
leases as either operating leases or capital leases, any lease that is not (or
would not be) a capital lease under GAAP as in effect on the Effective Date
shall not be treated as a capital lease, and any lease that would be treated as
a capital lease under GAAP as in effect on the Effective Date shall continue to
be treated as a capital lease, hereunder and under the other Loan Documents,
notwithstanding such change in GAAP after the Effective Date, and all
determinations of Capital Lease Obligations shall be made consistently therewith
(i.e., ignoring any such changes in GAAP after the Effective Date).

“Capital Stock” of any Person means any and all shares of corporate stock
(however designated) of and any and all other Equity Interests and
participations representing ownership interests (including membership interests
and limited liability company interests) in, such Person.

“Cash” means any immediately available funds in Dollars or in any currency other
than Dollars (measured in terms of the Dollar Equivalent thereof) which is a
freely convertible currency.

“Cash Equivalents” means investments (other than Cash) that are one or more of
the following obligations:

(a)

Short-Term U.S. Government Securities;

(b)

investments in commercial paper maturing within 180 days from the date of
acquisition thereof and having, at such date of acquisition, a credit rating of
at least A-1 from S&P and at least P-1 from Moody’s;

(c)

investments in certificates of deposit, banker’s acceptances and time deposits
maturing within 180 days from the date of acquisition thereof (i) issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States or any State thereof, Canada or any province thereof, the
United Kingdom or, if consented to by the Administrative Agent in its sole
discretion, the jurisdiction or any constituent jurisdiction thereof of any
Agreed Foreign Currency; provided that such certificates of deposit, banker’s
acceptances and time deposits are held in a securities account (as defined in
the Uniform Commercial Code) through which the Collateral Agent maintains a
perfected security interest therein and (ii) having, at such date of
acquisition, a credit rating of at least A-1 from S&P and at least P-1 from
Moody’s;

5 

 

 

(d)

fully collateralized repurchase agreements with a term of not more than 30 days
from the date of acquisition thereof for U.S. Government Securities and entered
into with a financial institution satisfying the criteria described in clause
(c) of this definition; and

(e)

investments in money market funds and mutual funds which invest substantially
all of their assets in Cash or assets of the types described in clauses
(a) through (d) above;

provided, that (i) in no event shall Cash Equivalents include any obligation
that provides for the payment of interest alone (for example, interest-only
securities or “IOs”); (ii) if any of Moody’s or S&P changes its rating system,
then any ratings included in this definition shall be deemed to be an equivalent
rating in a successor rating category of Moody’s or S&P, as the case may be; and
(iii) in no event shall Cash Equivalents include any obligation that is not
denominated in Dollars.

“CDOR Rate” means the rate per annum equal to the greater of zero and the
average of the annual yield rates applicable to Canadian Dollar Bankers’
acceptances at or about 10:00 a.m. (Toronto, Ontario time) on the day that is
two Business Days prior to the first day of the Interest Period as reported on
the “CDOR Page” (or any display substituted therefor) of Reuters Monitor Money
Rates Service (or such other page or commercially available source displaying
Canadian interbank bid rates for Canadian Dollar bankers’ acceptances as may be
designated by the Administrative Agent from time to time) for a term equivalent
to such Interest Period (or if such Interest Period is not equal to a number of
months, for a term equivalent to the number of months closest to such Interest
Period).

“CFC” means an entity that is a “controlled foreign corporation” of any Obligor
within the meaning of Section 957 of the Code, but only to the extent the
Obligor or a subsidiary thereof is a “United States Shareholder” (within the
meaning of Section 951(b) of the Code) of such entity.

“Change in Control” means an event or series of events by which:

(a)

FSEP shall cease to beneficially own and control, on a fully diluted basis, 100%
of the economic and voting interests in the Capital Stock of the Borrower; or

(b)

FS Investment Advisor, LLC, a Delaware limited liability company, ceases to be
(i) an Investment Advisor or (ii) the Investment Advisor for FSEP.

“Change in Law” means (a) the adoption of any law, rule or regulation or treaty
after the Effective Date, (b) any change in any law, rule or regulation or
treaty or in the interpretation, implementation or application thereof by any
Governmental Authority after the Effective Date or (c) compliance by any Lender
or the Issuing Bank (or, for purposes of Section 2.13(b), by any lending office
of such Lender or by such Lender’s or the Issuing Bank’s holding company, if
any) with any request, guideline or directive (whether or not having the force
of law) of any Governmental Authority made or issued after the Effective Date;
provided that, notwithstanding anything herein to the contrary, (i) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives in connection therewith and (ii) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee On Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law”, regardless of the date enacted, adopted or issued.

6 

 

 

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans constituting such Borrowing, are Dollar Loans or
Multicurrency Loans; when used in reference to any Lender, refers to whether
such Lender is a Dollar Lender or a Multicurrency Lender; and when used in
reference to any Commitment, refers to whether such Commitment is a Dollar
Commitment or a Multicurrency Commitment.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Collateral” has the meaning assigned to such term in the Guarantee and Security
Agreement or the FSEP Pledge Agreement, as applicable.

“Collateral Agent” means Barclays in its capacity as Collateral Agent under the
Guarantee and Security Agreement and the FSEP Pledge Agreement, and includes any
successor Collateral Agent thereunder.

“Commitment Fee Rate” means, with respect to any day during the period
commencing on the Effective Date and ending on the earlier of the date the
Commitments are terminated and the Revolver Termination Date, a rate per annum
equal to 0.375%.

“Commitments” means, collectively, the Dollar Commitments and the Multicurrency
Commitments.

“Competitor” means, in reference to FSEP and the Borrower, any Person which
competes directly with any Fund (including FSEP) or other investment product
sponsored by Franklin Square Holdings, L.P. and shall exclude, for the avoidance
of doubt, (a) any bank, insurance company or commercial finance company which is
otherwise a permitted assignee under Section 9.04 and (b) any Person approved
(which approval may occur in advance and from time to time) by the Borrower
(which approval shall not be unreasonably withheld, delayed or conditioned).

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Control Account” has the meaning assigned to such term in Section 5.08(c)(ii).

“Covered Taxes” means Taxes, other than Excluded Taxes and Other Taxes, imposed
on or with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document.

7 

 

 

“Cure Amount” has the meaning assigned to such term in Section 7.03.

“Cure Deadline” has the meaning assigned to such term in Section 7.03.

“Cure Right” has the meaning assigned to such term in Section 7.03.

“Currency” means Dollars or any Foreign Currency.

“Currency Valuation Notice” has the meaning assigned to such term in Section
2.09(b).

“Custodian” means State Street Bank and Trust Company, or any other financial
institution mutually agreeable to the Collateral Agent and the Borrower, as
custodian holding documentation for Portfolio Investments, and accounts of the
Obligors holding Portfolio Investments, on behalf of the Obligors and, pursuant
to the Custodian Agreement, the Collateral Agent. The term “Custodian” includes
any agent or sub-custodian acting on behalf of the Custodian.

“Custodian Account” means an account subject to a Custodian Agreement.

“Custodian Agreement” means a control agreement entered into by and among an
Obligor, the Collateral Agent and a Custodian, in form and substance reasonably
acceptable to the Collateral Agent.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulted Obligation” means any Investment in Indebtedness (i) as to which,
(x) a default as to the payment of principal and/or interest has occurred and is
continuing for a period of ten (10) consecutive Business Days with respect to
such Indebtedness (after taking into account any grace period applicable
thereto, or waiver thereof) or (y) a default not set forth in clause (x) has
occurred and the holders of such Indebtedness have accelerated all or a portion
of the principal amount thereof as a result of such default; (ii) as to which a
default as to the payment of principal and/or interest has occurred and is
continuing for a period of the lesser of the applicable grace period or five (5)
consecutive calendar days with respect to such Indebtedness on another material
debt obligation of the Portfolio Company under such Indebtedness which is senior
or pari passu in right of payment to such Indebtedness; (iii) as to which the
Portfolio Company under such Indebtedness or others have instituted proceedings
to have such Portfolio Company adjudicated bankrupt or insolvent or placed into
receivership and such proceedings have not been stayed or dismissed or such
Portfolio Company has filed for protection under Chapter 11 of the United States
Bankruptcy Code (unless, in the case of clause (ii) or (iii), such debt is a DIP
Loan, in which case it shall not be deemed to be a Defaulted Obligation under
such clause); (iv) as to which foreclosure on collateral for such debt has been
commenced and is being pursued by or on behalf of the holders thereof; or (v) as
to which the applicable Obligor or Tax Blocker Subsidiary has delivered written
notice to the Portfolio Company declaring such Indebtedness in default or as to
which the applicable Obligor or Tax Blocker Subsidiary otherwise exercises
significant remedies following a default.

8 

 

 

“Defaulting Lender” means any Lender that has, as reasonably determined by the
Administrative Agent, (a) failed to fund any portion of its Loans or
participations in Letters of Credit within three (3) Business Days of the date
required to be funded by it hereunder, unless, in the case of any Loans, such
Lender’s failure is based on such Lender’s reasonable determination that the
conditions precedent to funding such Loan under this Agreement have not been
met, such conditions have not otherwise been waived in accordance with the terms
of this Agreement and such Lender has advised the Administrative Agent in
writing (with reasonable detail of those conditions that have not been
satisfied) prior to the time at which such funding was to have been made,
(b) notified the Borrower, the Administrative Agent, the Issuing Bank or any
other Lender in writing that it does not intend to comply with any of its
funding obligations under this Agreement or has made a public statement that it
does not intend to comply with its funding obligations under this Agreement
(unless such writing or public statement states that such position is based on
such Lender’s determination that one or more conditions precedent to funding
(which conditions precedent, together with the applicable default, if any, shall
be specifically identified in such writing) cannot be satisfied), (c) failed,
within three (3) Business Days after request by the Administrative Agent to
confirm in writing that it will comply with the terms of this Agreement relating
to its obligations to fund prospective Loans or participations in then
outstanding Letters of Credit (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent), (d) otherwise failed to pay over to
the Administrative Agent or any other Lender any other amount (other than a de
minimis amount) required to be paid by it hereunder within three (3) Business
Days of the date when due, unless the subject of a good faith dispute, or (e)
other than via an Undisclosed Administration, either (i) has been adjudicated
as, or determined by any Governmental Authority having regulatory authority over
such Person or its assets to be, insolvent or has a parent company that has been
adjudicated as, or determined by any Governmental Authority having regulatory
authority over such Person or its assets to be, insolvent or (ii) become the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or
custodian, appointed for it, or has a parent company that has become the subject
of a bankruptcy or insolvency proceeding, or has had a receiver, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or custodian
appointed for it (unless in the case of any Lender referred to in this clause
(e) the Borrower, the Administrative Agent and the Issuing Bank shall be
satisfied in the exercise of their respective reasonable discretion that such
Lender intends, and has all approvals required to enable it, to continue to
perform its obligations as a Lender hereunder); provided that a Lender shall not
qualify as a Defaulting Lender solely as a result of the acquisition or
maintenance of an ownership interest in such Lender or its parent company, or of
the exercise of control over such Lender or any Person controlling such Lender,
by a Governmental Authority or instrumentality thereof, or solely as a result of
an Undisclosed Administration, so long as such ownership interest or Undisclosed
Administration does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender.

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.

9 

 

 

“Designated Obligations” means all obligations of the Borrower with respect to
(a) principal of and interest on the Loans and LC Exposure (other than LC
Exposure that has been cash collateralized or LC Exposure that has been
backstopped in a manner reasonably satisfactory to the Issuing Bank and the
Administrative Agent) and (b) accrued and unpaid fees under the Loan
Commitments.

“DIP Loan” means a Bank Loan, whether revolving or term, that is originated
after the commencement of a case under Chapter 11 of the Bankruptcy Code by a
Portfolio Company, which is a debtor in possession as described in Section 1107
of the Bankruptcy Code or a debtor as defined in Section 101(13) of the
Bankruptcy Code in such case (a “Debtor”) organized under the laws of the United
States or any state therein and domiciled in the United States, which satisfies
the following criteria: (a) the DIP Loan is duly authorized by a final order of
the applicable bankruptcy court or federal district court under the provisions
of subsection (b), (c) or (d) of 11 U.S.C. Section 364; (b) the Debtor’s
bankruptcy case is still pending as a case under the provisions of Chapter 11 of
Title 11 of the Bankruptcy Code and has not been dismissed or converted to a
case under the provisions of Chapter 7 of Title 11 of the Bankruptcy Code; (c)
the Debtor’s obligations under such loan have not been (i) disallowed, in whole
or in part, or (ii) subordinated, in whole or in part, to the claims or
interests of any other Person under the provisions of 11 U.S.C. Section 510; (d)
the DIP Loan is secured and the Liens granted by the applicable bankruptcy court
or federal district court in relation to the Loan have not been subordinated or
junior to, or pari passu with, in whole or in part, to the Liens of any other
lender under the provisions of 11 U.S.C. Section 364(d) or otherwise; (e) the
Debtor is not in default on its obligations under the loan; (f) neither the
Debtor nor any party in interest has filed a Chapter 11 plan with the applicable
federal bankruptcy or district court that, upon confirmation, would (i) disallow
or subordinate the loan, in whole or in part, (ii) subordinate, in whole or in
part, any Lien granted in connection with such loan, (iii) fail to provide for
the repayment, in full and in cash, of the loan upon the effective date of such
plan or (iv) otherwise impair, in any manner, the claim evidenced by the loan;
(g) the DIP Loan is documented in a form that is commercially reasonable; and
(h) the DIP Loan shall not provide for more than 50% (or a higher percentage
with the consent of the Required Lenders) of the proceeds of such loan to be
used to repay prepetition obligations owing to all or some of the same lender(s)
in a “roll-up” or similar transaction. For the purposes of this definition, an
order is a “final order” if the applicable period for filing a motion to
reconsider or notice of appeal in respect of a permanent order authorizing the
Debtor to obtain credit has lapsed and no such motion or notice has been filed
with the applicable bankruptcy court or federal district court or the clerk
thereof.

“Dollar Commitment” means, with respect to each Dollar Lender, the commitment of
such Dollar Lender to make Loans denominated in Dollars hereunder, expressed as
an amount representing the maximum aggregate amount of such Lender’s Revolving
Dollar Credit Exposure hereunder, as such commitment may be (a) reduced from
time to time pursuant to Section 2.07 or as otherwise provided in this Agreement
and (b) reduced or increased from time to time pursuant to assignments by or to
such Lender pursuant to Section 9.04. The aggregate amount of each Lender’s
Dollar Commitment as of the Effective Date is set forth on Schedule 1.01(a), or
in the Assignment and Assumption pursuant to which such Lender shall have
assumed its Commitment, as applicable. The aggregate amount of the Lenders’
Dollar Commitments as of the Effective Date is $0.

10 

 

 

“Dollar Equivalent” means, on any date of determination, (a) with respect to any
amount denominated in Dollars, such amount, and (b) with respect to an amount
denominated in any Foreign Currency, the amount of Dollars that would be
required to purchase such amount of such Foreign Currency on the date two (2)
Business Days prior to such date, based upon the spot selling rate at which the
Administrative Agent (or other foreign currency broker reasonably acceptable to
the Administrative Agent) offers to sell such Foreign Currency for Dollars in
the London foreign exchange market at approximately 11:00 a.m., London time, for
delivery two Business Days later.

“Dollar Lender” means the Persons listed on Schedule 1.01(a) as having Dollar
Commitments and any other Person that shall have become a party hereto pursuant
to an Assignment and Assumption that provides for it to assume a Dollar
Commitment or to acquire Revolving Dollar Credit Exposure, other than any such
Person that ceases to be a party hereto pursuant to an Assignment and
Assumption.

“Dollar Loan” means a Loan denominated in Dollars made by a Dollar Lender.

“Dollars” or “$” refers to lawful money of the United States.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” means May 18, 2016.

“Eligible Liens” means (a) any right of offset, banker’s lien, security interest
or other like rights against the Portfolio Investments held by the Custodian
pursuant to or in connection with its rights and obligations relating to the
Custodian Account; provided that such rights are subordinated, pursuant to the
terms of the Custodian Agreement, to the first priority perfected security
interest in the Collateral created in favor of the Collateral Agent, except to
the extent expressly provided therein and (b) any Lien on a Special Equity
Interest meeting the criteria described in the definition thereof.

11 

 

 

“Eligible Portfolio Investment” means any Portfolio Investment held by any
Obligor or by any Tax Blocker Subsidiary (including Cash and Cash Equivalents
held by any Obligor); provided, that no Portfolio Investment (other than Special
Equity Interests and Portfolio Investments held by Tax Blocker Subsidiaries)
shall constitute an Eligible Portfolio Investment if the Collateral Agent does
not at all times maintain a first priority, perfected Lien (subject to no other
Liens other than Eligible Liens) on such Portfolio Investment or if such
Portfolio Investment has not been or does not at all times continue to be
Delivered (as defined in the Guarantee and Security Agreement); provided,
further that no Portfolio Investment held by a Tax Blocker Subsidiary shall be
an Eligible Portfolio Investment if either such Portfolio Investment or the
Equity Interest of such Tax Blocker Subsidiary is subject to any Liens other
than Eligible Liens. Without limiting the generality of the foregoing, it is
understood and agreed that any Investment that provides in favor of the obligor
in respect of such Portfolio Investment an express right of rescission, set-off,
counterclaim or any other defenses shall not be considered an Eligible Portfolio
Investment.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower or FSEP, is treated as a single employer under
Section 414(b) or (c) of the Code, or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) with respect to any
Plan, the failure to satisfy the minimum funding standard (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 302(c) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower, FSEP or any of their ERISA Affiliates
of any liability under Title IV of ERISA with respect to the termination of any
Plan; (e) the receipt by the Borrower, FSEP or any of their ERISA Affiliates
from the PBGC or a plan administrator of any notice relating to an intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan;
(f) the incurrence by the Borrower, FSEP or any of their ERISA Affiliates of any
liability with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan; (g) the occurrence of any nonexempt prohibited transaction
within the meaning of Section 4975 of the Code or Section 406 of ERISA which
could result in liability to a Lender; (h) the failure to make any required
contribution to a Multiemployer Plan or failure to make by its due date any
required contribution to any Plan; (i) the receipt by the Borrower, FSEP or any
ERISA Affiliates of any notice, or the receipt by any Multiemployer Plan from
the Borrower, FSEP or any ERISA Affiliates of any notice, concerning the
imposition of Withdrawal Liability or a determination that a Multiemployer Plan
is, or is expected to be, insolvent or in reorganization within the meaning of
Title IV of ERISA; or (j) the incurrence with respect to any “employee benefit
plan” as defined in Section 3(3) of ERISA that is sponsored or maintained by the
Borrower or FSEP of any material liability for post-retirement health or welfare
benefits, except as may be required by 4980B of the Code or similar laws.

12 

 

 

“Euro” refers to lawful money of the Participating Member States.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Eurocurrency”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans constituting such Borrowing, are bearing
interest at a rate determined by reference to the Adjusted LIBO Rate. For
clarity, a Loan or Borrowing bearing interest by reference to clause (c) of the
definition of the Alternate Base Rate shall not be a Eurocurrency Loan or
Eurocurrency Borrowing.

“Event of Default” has the meaning assigned to such term in Section 7.01.

“Excluded Assets” has the meaning assigned to such term in the Guarantee and
Security Agreement.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of the Borrower hereunder, (a) Taxes imposed on (or
measured by) its net income (however denominated), franchise Taxes, and branch
profits Taxes, in each case, (i) imposed by the United States or the
jurisdiction (or any political subdivision thereof) under the laws of which such
recipient is organized or in which its principal office is located or, in the
case of any Lender, in which its applicable lending office is located, or (ii)
that are Other Connection Taxes, (b) in the case of a Lender (other than an
assignee pursuant to a request by the Borrower under Section 2.18(b)), any U.S.
federal withholding tax that is imposed on amounts payable to or for the account
of such Lender pursuant to a law in effect at the time such Lender becomes a
party to this Agreement (or designates a new lending office), except to the
extent that such Lender (or its assignor, if any) was entitled, at the time of
designation of a new lending office (or assignment), to receive additional
amounts from the Borrower with respect to such withholding tax pursuant to
Section 2.15(a), (c) Taxes attributable to a Lender’s failure to comply with
Section 2.15(f) and (d) any U.S. federal withholding Taxes imposed under FATCA.

“Exemptive Order” has the meaning assigned to such term in Section 6.07(v).

“FATCA” means sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantially comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement entered into in connection with the implementation of such Sections of
the Code.

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
Federal Reserve Bank of New York based on such day’s federal funds transactions
by depository institutions (as determined in such manner as the Federal Reserve
Bank of New York shall set forth on its public website from time to time) and
published on the next succeeding Business Day by the Federal Reserve Bank of
New York as the federal funds effective rate.

13 

 

 

“Financial Officer” means, as to any Person, the chief executive officer,
president, co-president, executive vice president, chief financial officer,
principal accounting officer, treasurer or controller of such Person.

“First Lien Bank Loan” means a Bank Loan or any other note, debt security or
other obligation that is entitled to the benefit of a first lien and first
priority perfected security interest on all or substantially all of the assets
of the respective borrower and guarantors obligated in respect thereof, and
which has the most senior pre-petition priority in any bankruptcy,
reorganization, arrangement, insolvency, or liquidation proceedings; provided,
however, that, in the case of accounts receivable and inventory (and the
proceeds thereof), such lien and security interest may be second in priority to
a Permitted Prior Working Capital Lien. For the avoidance of doubt, in no event
shall a First Lien Bank Loan include a Last Out Loan.

“Foreign Currency” means at any time any currency other than Dollars.

“Foreign Currency Equivalent” means, with respect to any amount in Dollars, the
amount of any Foreign Currency that could be purchased with such amount of
Dollars using the reciprocal of the foreign exchange rate(s) specified in the
definition of the term “Dollar Equivalent”, as determined by the Administrative
Agent.

“Foreign Lender” means any Lender or Issuing Bank or any other recipient of
payments hereunder from the Borrower that, in each case, is not (a) a citizen or
resident of the United States, (b) a corporation, partnership or other entity
created or organized in or under the laws of the United States (or any
jurisdiction thereof) or (c) any estate or trust that is subject to U.S. federal
income taxation regardless of the source of its income.

“FSEP” has the meaning assigned to such term in the Recitals to this Agreement.

“FSEP Asset Coverage Ratio” means, on a consolidated basis for FSEP and its
Subsidiaries, the ratio which the value of total assets, less all liabilities
and indebtedness not represented by Senior Securities, bears to the aggregate
amount of Senior Securities representing indebtedness of the Borrower and its
Subsidiaries (all as determined pursuant to the Investment Company Act and any
orders of the SEC issued to FSEP thereunder).

“FSEP Guaranty” means the Guaranty, dated as of the Effective Date, by FSEP in
favor of the Administrative Agent.

“FSEP Pledge Agreement” means the Pledge Agreement, dated as of the Effective
Date, among FSEP, the Administrative Agent, and the Collateral Agent.

“Fund” means any Person (other than a natural Person) that is or will be engaged
in making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of its business.

“Funded Indebtedness” of any Person means, without duplication, (a) Indebtedness
of such Person for borrowed money and (b) Indebtedness of such Person described
in clause (i) of the definition thereof.

14 

 

 

“GAAP” means generally accepted accounting principles in the United States.

“Governmental Authority” means the government of the United States or of any
other nation, or any political subdivision thereof, whether state or local, and
any agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national body exercising such powers or functions, such as the European
Union or the European Central Bank).

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business or customary
indemnification agreements entered into in the ordinary course of business in
connection with obligations that do not constitute Indebtedness. The amount of
any Guarantee at any time shall be deemed to be an amount equal to the maximum
stated or determinable amount of the primary obligation in respect of which such
Guarantee is incurred, unless the terms of such Guarantee expressly provide that
the maximum amount for which such Person may be liable thereunder is a lesser
amount (in which case the amount of such Guarantee shall be deemed to be an
amount equal to such lesser amount).

“Guarantee and Security Agreement” means the Guarantee, Pledge and Security
Agreement, dated as of the Effective Date, among the Borrower, the Subsidiary
Guarantors, the Administrative Agent, and the Collateral Agent.

“Guarantee Assumption Agreement” means a Guarantee Assumption Agreement
substantially in the form of Exhibit B to the Guarantee and Security Agreement,
between the Collateral Agent and an entity that, pursuant to Section 5.08 is
required to become a “Subsidiary Guarantor” under the Guarantee and Security
Agreement (with such changes as the Administrative Agent shall request
consistent with the requirements of Section 5.08 or to which the Administrative
Agent shall otherwise consent).

“High Yield Securities” means debt Securities, in each case (a) issued by public
or private Portfolio Companies, (b) issued pursuant to an effective registration
statement or pursuant to Rule 144A under the Securities Act (or any successor
provision thereunder) and (c) that are not Cash Equivalents, Mezzanine
Investments (described under clause (i) of the definition thereof) or Bank
Loans.

15 

 

 

“Indebtedness” of any Person means, without duplication, (a) (i) all obligations
of such Person for borrowed money or (ii) deposits, loans or advances of any
kind that are required to be accounted for under GAAP as a liability on the
financial statements of an Obligor (other than deposits received in connection
with a Portfolio Investment in the ordinary course of the Obligor’s business
(including, but not limited to, any deposits or advances in connection with
expense reimbursement, prepaid agency fees, other fees, indemnification, work
fees, tax distributions or purchase price adjustments)), (b) all obligations of
such Person evidenced by bonds, debentures, notes or similar debt instruments,
(c) all obligations of such Person under conditional sale or other title
retention agreements relating to property acquired by such Person, (d) all
obligations of such Person in respect of the deferred purchase price of property
or services (other than trade accounts payable and accrued expenses in the
ordinary course of business not past due for more than 90 days after the date on
which such trade account payable was due), (e) all Indebtedness of others
secured by any Lien on property owned or acquired by such Person, whether or not
the Indebtedness secured thereby has been assumed (with the value of such debt
being the lower of the outstanding amount of such debt and the fair market value
of the property subject to such Lien), (f) all Guarantees by such Person of
Indebtedness of others, (g) all Capital Lease Obligations of such Person,
(h) all obligations, contingent or otherwise, of such Person as an account party
in respect of letters of credit and letters of guaranty and (i) the net amount
such Person would be obligated for under any Swap Agreement if such Swap
Agreement was terminated at that time and (j) all obligations, contingent or
otherwise, of such Person in respect of bankers’ acceptances. The Indebtedness
of any Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor (or such Person is
not otherwise liable for such Indebtedness). Notwithstanding the foregoing,
“Indebtedness” shall not include (x) purchase price holdbacks arising in the
ordinary course of business in respect of a portion of the purchase price of an
asset or Investment to satisfy unperformed obligations of the seller of such
asset or Investment or (y) a commitment arising in the ordinary course of
business to make a future Portfolio Investment or fund the delayed draw or
unfunded portion of any existing Portfolio Investment.

“Information Certificate” means a certificate of a Financial Officer of the
Borrower or a Managing Director of the Sub-Advisor or Investment Advisor with
direct knowledge of the portfolio, substantially in the form of Exhibit D and
appropriately completed.

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.06.

“Interest Payment Date” means (a) with respect to any ABR Loan, each Quarterly
Date and (b) with respect to any Eurocurrency Loan, the last day of each
Interest Period therefor and, in the case of any Interest Period of more than
three months’ duration, each day prior to the last day of such Interest Period
that occurs at three-month intervals after the first day of such Interest
Period; provided, that, with respect to any Eurocurrency Loan the Interest
Period for which ends prior to October 31, 2016, interest shall accrue with
respect to such Eurocurrency Loan in accordance with Section 2.11 but shall not
be due and payable prior to October 31, 2016.

16 

 

 

“Interest Period” means, for any Eurocurrency Loan or Borrowing, the period
commencing on the date of such Loan or Borrowing and ending on the numerically
corresponding day in the calendar month that is one, three or six months
thereafter or, with respect to such portion of any Loan or Borrowing that is
scheduled to be repaid on the Maturity Date, a period of less than one month’s
duration commencing on the date of such Loan or Borrowing and ending on the
Maturity Date, as specified in the applicable Borrowing Request or Interest
Election Request; provided, that (a) if any Interest Period would end on a day
other than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless such next succeeding Business Day would fall in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day, and (b) any Interest Period (other than an Interest
Period that ends on the Maturity Date that is permitted to be of less than one
month’s duration as provided in this definition) that commences on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the last calendar month of such Interest Period) shall end
on the last Business Day of the last calendar month of such Interest Period. For
purposes hereof, the date of a Loan initially shall be the date on which such
Loan is made and thereafter shall be the effective date of the most recent
conversion or continuation of such Loan, and the date of a Borrowing comprising
Loans that have been converted or continued shall be the effective date of the
most recent conversion or continuation of such Loans.

“Interpolated Rate” means, in relation to the LIBO Quoted Currency LIBO Rate,
the rate which results from interpolating on a linear basis between:

(a)

the applicable LIBO Quoted Currency LIBO Rate for the longest period (for which
that LIBO Quoted Currency LIBO Rate is available) which is less than the
Interest Period of that Loan; and

(b)

the applicable LIBO Quoted Currency LIBO Rate for the shortest period (for which
that LIBO Rate is available) which exceeds the Interest Period of that Loan,

each as of approximately 11:00 a.m. (London, England time) two Business Days
prior to the commencement of such Interest Period of that Loan.

“Investment” means, for any Person: (a) Equity Interests, bonds, notes,
debentures, Structured Finance Obligations or other securities of any other
Person or any agreement to acquire any Equity Interests, bonds, notes,
debentures, Structured Finance Obligations or other securities of any other
Person (including any “short sale” or any sale of any securities at a time when
such securities are not owned by the Person entering into such sale);
(b) deposits, advances, loans or other extensions of credit made to any other
Person (including purchases of property from another Person subject to an
understanding or agreement, contingent or otherwise, to resell such property to
such Person); or (c) Swap Agreements.

“Investment Advisor” means a registered “Investment Advisor” under the
Investment Advisers Act of 1940, as amended.

“Investment Company Act” means the Investment Company Act of 1940, as amended
from time to time.

17 

 

 

“Investment Policies” means FSEP’s investment objectives, policies, restrictions
and limitations as described in its Prospectus and most recent periodic report
filed with the SEC prior to the Effective Date, as applied to the Borrower and
its Subsidiaries and as may be amended or modified from time to time in
accordance with the terms hereof.

“Issuing Bank” means Barclays in its capacity as the issuer of Letters of Credit
hereunder, and its successors in such capacity as provided in Section 2.04(j).

“Last Out Loan” shall mean, with respect to any Bank Loan that is a term loan
structured in a first out tranche and a last out tranche (with the first out
tranche entitled to a lower interest rate but priority with respect to
payments), that portion of such Bank Loan that is the last out tranche; provided
that:

(a) such last out tranche is entitled (along with the first out tranche) to the
benefit of a first lien and first priority perfected security interest on all or
substantially all of the assets of the respective borrower and guarantors
obligated in respect thereof, and which has the most senior pre-petition
priority in any bankruptcy, reorganization, arrangement, insolvency, or
liquidation proceedings; and

(b) such last out tranche (i) gives the holders of such last out tranche full
enforcement rights during the existence of an event of default (subject to
customary exceptions, including standstill periods and if the holders of the
first out tranche have previously exercised enforcement rights), (ii) shall have
the same maturity date as the first out tranche, (iii) is entitled to the same
representations, covenants and events of default as the holders of the first out
tranche (subject to customary exceptions), and (iv) provides the holders of such
last out tranche with customary protections (including consent rights with
respect to (1) any increase of the principal balance of the first out tranche,
(2) any increase of the margins (other than as a result of the imposition of
default interest) applicable to the interest rates with respect to the first out
tranche, (3) any reduction of the final maturity of the first out tranche, and
(4) amending or waiving any provision in the underlying loan documents that is
specific to the holders of such last out tranche).

“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time (including any Letter of Credit
for which a draft has been presented but not yet honored by the Issuing Bank)
plus (b) the aggregate amount of all LC Disbursements in respect of such Letters
of Credit that have not yet been reimbursed by or on behalf of the Borrower at
such time. The LC Exposure of any Lender at any time shall be its Applicable
Multicurrency Percentage of the total LC Exposure at such time.

“Lenders” means, collectively, the Dollar Lenders and the Multicurrency Lenders.

“Letter of Credit” means any standby letter of credit issued pursuant to this
Agreement.

18 

 

 

“Letter of Credit Collateral Account” has the meaning assigned to such term in
Section 2.04(k).

“LIBO Quoted Currency” means each of the following currencies: Dollars; and
English Pounds Sterling; in each case so long as there is a published LIBO rate
with respect thereto.

“LIBO Rate” means, for any Interest Period:

(a)

means, for any Interest Period for any Eurocurrency Borrowing denominated in any
LIBO Quoted Currency, (i) the rate per annum determined by the Administrative
Agent to be the offered rate which appears on the page of the Reuters Screen
which displays the London interbank offered rate administered by ICE Benchmark
Administration Limited (such page currently being the LIBOR01 page) (the “LIBO
Quoted Currency LIBO Rate”) for deposits (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period in the relevant
LIBO Quoted Currency, determined as of approximately 11:00 a.m. (London, England
time), two Business Days prior to the commencement of such Interest Period or
(ii) in the event the rate referenced in the preceding clause (i) does not
appear on such page or service or if such page or service shall cease to be
available, the rate determined by the Administrative Agent to be the offered
rate on such other page or other service which displays the LIBO Rate for
deposits (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period in the relevant LIBO Quoted Currency,
determined as of approximately 11:00 a.m. (London, England time) two Business
Days prior to the commencement of such Interest Period; provided that if LIBO
Quoted Currency LIBO Rates are quoted under either of the preceding clauses (i)
or (ii), but there is no such quotation for the Interest Period elected, the
LIBO Quoted Currency LIBO Rate shall be equal to the Interpolated Rate; and
provided, further, that if any such rate determined pursuant to the preceding
clauses (i) or (ii) is below zero, the LIBO Quoted Currency LIBO Rate will be
deemed to be zero;

19 

 

 

(b)

for any Interest Period for any Eurocurrency Borrowings denominated in Euros,
(i) the rate per annum equal to the rate determined by the Administrative Agent
to be the offered rate administered by the European Money Markets Institute that
appears on Reuters Page EURIBOR01 (or any successor thereto) for deposits in
Euros (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period, determined as of approximately 11:00 a.m.
(Brussels time) two Business Days prior to the first day of such Interest
Period, or, if different, the date on which quotations would customarily be
provided by leading banks in the European interbank market for deposits of
amounts in Euros for delivery on the first day of such Interest Period; or (ii)
if the rate referenced in the preceding clause (b)(i) does not appear on such
page or service or such page or service shall not be available, the rate per
annum equal to the rate determined by the Administrative Agent to be the offered
rate on such other page or other service that displays an average Banking
Federation of the European Union Interest Settlement Rate (or any successor
thereto) for deposits in Euros (for delivery on the first day of such Interest
Period) with a term equivalent to such Interest Period, determined as of
approximately 11:00 a.m. (London time) two Business Days prior to the first day
of such Interest Period, or, if different, the date on which quotations would
customarily be provided by leading banks in the European interbank market for
deposits of amounts in Euros for delivery on the first day of such Interest
Period; or (iii) if the rates referenced in the preceding clauses (b)(i) and
(b)(ii) are not available, the rate per annum equal to the rate determined by
the Administrative Agent as the rate which results from interpolating on a
linear basis between (x) the offered rate administered by the European Money
Markets Institute that appears on Reuters Page EURIBOR01 (or any successor
thereto) for deposits in Euros (for delivery on the first day of such Interest
Period) for the longest period (for which such rate is available) which is less
than such Interest Period and (y) the offered rate administered by the European
Money Markets Institute that appears on Reuters Page EURIBOR01 (or any successor
thereto) for deposits in Euros (for delivery on the first day of such Interest
Period) for the shortest period (for which such rate is available) which exceeds
such Interest Period, in each case determined as of approximately 11:00 a.m.
(London time) two Business Days prior to the first day of such Interest Period,
or, if different, the date on which quotations would customarily be provided by
leading banks in the London interbank market for deposits of amounts in Dollars
for delivery on the first day of such Interest Period;

(c)

for any Eurocurrency Borrowings denominated in Canadian Dollars, the CDOR Rate
per annum; and

(d)

for all Non-LIBO Quoted Currencies (other than Canadian Dollars and Euros), the
calculation of the applicable reference rate shall be determined in accordance
with market practice.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities (other than on
market terms at fair value), except in favor of the issuer thereof (and, for the
avoidance of doubt, in the case of Investments that are loans or other debt
obligations, restrictions on assignments or transfers thereof on customary and
market based terms pursuant to the underlying documentation relating to such
Investment shall not be deemed to be a “Lien” and, in the case of Portfolio
Investments that are equity securities, excluding customary drag-along,
tag-along, right of first refusal, restrictions on assignments or transfers and
other similar rights in favor of other equity holders of the same issuer).

“Loan Documents” means, collectively, this Agreement, the FSEP Guaranty, any
promissory notes delivered pursuant to Section 2.08(f) and the Security
Documents.

“Loans” means the revolving loans made by the Lenders to the Borrower pursuant
to this Agreement.

20 

 

 

“Local Time” means, with respect to any Loan denominated in or any payment to be
made in any Currency, the local time in the Principal Financial Center for the
Currency in which such Loan is denominated or such payment is to be made.

“Margin Stock” means “margin stock” within the meaning of Regulations T, U and
X.

“Material Adverse Effect” means a material adverse effect on (a) the business,
Portfolio Investments of FSEP and the Obligors (taken as a whole) and other
assets, liabilities (actual or contingent), operations or condition (financial
or otherwise) of FSEP, the Borrower and its Subsidiaries, taken as a whole, or
(b) the validity or enforceability of any of the Loan Documents or the rights or
remedies of the Administrative Agent and the Lenders thereunder or the ability
of FSEP and the Obligors to perform their respective obligations thereunder.

“Material Indebtedness” means (a) Indebtedness (other than the Loans and Letters
of Credit and Swap Agreements) of any one or more of FSEP, the Borrower and any
Subsidiary of the Borrower in an aggregate outstanding principal amount
exceeding (i) $5,000,000 with respect to the Borrower and its Subsidiaries and
(ii) $25,000,000 with respect to FSEP, and (b) obligations in respect of one or
more Swap Agreements under which the maximum aggregate amount (giving effect to
any netting agreements) that FSEP, the Borrower and the Subsidiaries of the
Borrower would be required to pay if such Swap Agreement(s) were terminated at
such time would exceed (i) $5,000,000 with respect to the Borrower and its
Subsidiaries and (ii) $25,000,000 with respect to FSEP.

“Maturity Date” means the date that is the one (1) year anniversary of the
Revolver Termination Date.

“Mezzanine Investments” means (i) debt Securities (including convertible debt
Securities (other than the “in-the-money” equity component thereof)), in each
case (a) issued by public or private Portfolio Companies, (b) issued without
registration under the Securities Act, (c) not issued pursuant to Rule 144A
under the Securities Act (or any successor provision thereunder), (d) that are
not Cash Equivalents and (e) contractually subordinated in right of payment to
other debt of the same Portfolio Company and (ii) a debt obligation that is not
a First Lien Bank Loan, Second Lien Bank Loan, Last Out Loan or a High Yield
Security.

“Monthly Information Certificate” means an Information Certificate required to
be delivered pursuant to Section 5.01(d)(ii).

“Moody’s” means Moody’s Investors Service, Inc. or any successor thereto.

“Multicurrency Commitments” means, with respect to each Multicurrency Lender,
the commitment of such Multicurrency Lender to make Loans, and to acquire
participations in Letters of Credit, denominated in Dollars and in Agreed
Foreign Currencies hereunder, expressed as an amount representing the maximum
aggregate amount of such Lender’s Revolving Multicurrency Credit Exposure
hereunder, as such commitment may be (a) reduced from time to time pursuant to
Section 2.07 or as otherwise provided in this Agreement and (b) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 9.04. The aggregate amount of each Lender’s Multicurrency
Commitment as of the Effective Date is set forth on Schedule 1.01(a), or in the
Assignment and Assumption pursuant to which such Lender shall have assumed its
Commitment, as applicable. The aggregate amount of the Lenders’ Multicurrency
Commitments as of the Effective Date is $100,000,000.

21 

 

 

“Multicurrency Lender” means the Persons listed on Schedule 1.01(a) as having
Multicurrency Commitments and any other Person that shall have become a party
hereto pursuant to an Assignment and Assumption that provides for it to assume a
Multicurrency Commitment or to acquire Revolving Multicurrency Credit Exposure,
other than any such Person that ceases to be a party hereto pursuant to an
Assignment and Assumption.

“Multicurrency Loan” means a Loan denominated in Dollars or in an Agreed Foreign
Currency made pursuant to the Multicurrency Commitments.

“Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

“National Currency” means the currency, other than the Euro, of a Participating
Member State.

“Net Asset Sale Proceeds” means, with respect to any Asset Sale, an amount equal
to (a) the sum of Cash payments and Cash Equivalents received by the Obligors
from such Asset Sale (including any Cash or Cash Equivalents received by way of
deferred payment pursuant to, or by monetization of, a note receivable or
otherwise, but only as and when so received), minus (b) any costs, fees,
commissions, premiums and expenses incurred by any Obligor directly incidental
to such Asset Sale, including reasonable legal fees and expenses minus (c) all
taxes paid or reasonably estimated to be payable by the relevant Obligor as a
result of such Asset Sale (after taking into account any available tax credits
or deductions), minus (d) amounts estimated in good faith by the Borrower to be
necessary for the Borrower to make distributions sufficient in amount to achieve
the objectives set forth in clauses (i), (ii) and (iii) of Section 6.05(b)
hereof, solely to the extent that the Required Payment Amount in or with respect
to any taxable year (or any calendar year, as relevant) is increased as a result
of such Asset Sale and minus (e) in the case of an Asset Sale consisting of a
Portfolio Investment that is Capital Stock, reserves for indemnification,
purchase price adjustments or analogous arrangements reasonably estimated by the
Borrower or the relevant Subsidiary in connection with such Asset Sale; provided
that, (i) such reserved amount shall not be included in the calculation of Total
Portfolio Value and (ii) if the amount of any estimated reserves pursuant to
this clause (e) exceeds the amount actually required to be paid in cash in
respect of indemnification, purchase price adjustments or analogous arrangements
for such Asset Sale, the aggregate amount of such excess shall constitute Net
Asset Sale Proceeds (as of the date the Borrower determines such excess exists).

22 

 

 

“Net Extraordinary Receipts” means an amount equal to (a) any Cash amount (and
Cash proceeds of any non-Cash amount) received by or paid to any Obligor on
account of any foreign, United States, state or local tax refunds, pension plan
reversions, judgments, proceeds of settlements or other consideration of any
kind in connection with any cause of action, condemnation awards (and payments
in lieu thereof), indemnity payments received not in the ordinary course of
business, purchase price adjustments received not in the ordinary course of
business in connection with any purchase agreement and proceeds of insurance,
minus (b) any costs, fees, commissions, premiums and expenses incurred by any
Obligor directly incidental to such Cash receipts, including reasonable legal
fees and expenses, minus (c) all taxes paid or reasonably estimated to be
payable as a result of such Cash receipts (after taking into account any
available tax credits or deductions); provided, however, that Net Extraordinary
Receipts shall not include (i) proceeds of any issuance of Equity Interests or
issuances of Indebtedness by any Obligor, (ii) amounts that any Obligor receives
from the Administrative Agent or any Lender in connection with the Loan
Documents, (iii) Cash receipts to the extent received from proceeds of any
casualty insurance or condemnation awards (or payments in lieu thereof) to the
extent that such proceeds are used within 90 days to repair or replace the
assets giving rise to such proceeds, (iv) proceeds of business interruption
insurance to the extent such proceeds constitute compensation for lost earnings,
or (v) indemnity payments or payments in respect of judgments or settlements of
claims, litigation or proceedings to the extent that such payments are received
by any Person in respect of any unaffiliated third party claim against or loss
by such Person and promptly applied to pay (or to reimburse such Person for its
prior payment of) such claim or loss and the costs and expenses of such Person
with respect thereto.

“Net Return of Capital” means an amount equal to (a) any Cash amount (and Cash
proceeds of any non-Cash amount) received by any Obligor at any time in respect
of the outstanding principal of any Portfolio Investment (whether at stated
maturity, by acceleration or otherwise), plus (b) without duplication of amounts
received under clause (a), any Cash proceeds (including Cash proceeds of any
non-Cash consideration) received by any Obligor at any time from the sale of any
property or assets pledged as collateral in respect of any Portfolio Investment
to the extent such Cash proceeds are less than or equal to the outstanding
principal balance of such Portfolio Investment, plus (c) any cash amount (and
Cash proceeds of any non-Cash amount) received by any Obligor at any time in
respect of any Portfolio Investment that is an Equity Interest (x) upon the
liquidation or dissolution of the Portfolio Company of such Portfolio
Investment, (y) as a distribution of capital made on or in respect of such
Portfolio Investment (other than, in the case of a Portfolio Investment that is
Capital Stock, any distribution on account of actual taxes paid or reasonably
estimated to be payable), or (z) pursuant to the recapitalization or
reclassification of the capital of the Portfolio Company of such Portfolio
Investment or pursuant to the reorganization of such Portfolio Company plus
(d) any similar return of capital received by any Obligor in Cash (and Cash
proceeds of any non-Cash amount) in respect of any Portfolio Investment, minus
(e) (i) any costs, fees, commissions, premiums and expenses incurred by any
Obligor directly incidental to such Cash receipts, including reasonable legal
fees and expenses and (ii) any amounts necessary to meet tax obligations from
associated gain.

“Non-Consenting Lender” has the meaning assigned to such term in
Section 9.02(d).

“Non-LIBO Quoted Currency” means any Currency other than a LIBO Quoted Currency.

“Obligors” means, collectively, the Borrower and the Subsidiary Guarantors.

23 

 

 

“Other Connection Taxes” means, with respect to any recipient of any payment to
be made by or on account of any obligation of the Borrower hereunder, Taxes
imposed as a result of a present or former connection between such recipient and
the jurisdiction imposing such Tax (other than connections arising solely from
such recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made under any Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Loan Document, except any such
taxes imposed with respect to an assignment (other than an assignment made
pursuant to Section 2.18(b) of the Agreement), participation or other transfer
hereunder.

“Participant Register” shall have the meaning assigned to such term in Section
9.04(f).

“Participating Member State” means any member state of the European Community
that adopts or has adopted the Euro as its lawful currency in accordance with
the legislation of the European Union relating to the European Monetary Union.

“Patriot Act” means USA Patriot Act Title III of Pub. L. 107-56 (signed into law
October 26, 2001).

“PBGC” means the Pension Benefit Guaranty Corporation as referred to and defined
in ERISA and any successor entity performing similar functions.

“Performing” means with respect to any Eligible Portfolio Investment, (i) such
Eligible Portfolio Investment is not a Defaulted Obligation and (ii) other than
with respect to DIP Loans, does not represent debt of a Portfolio Company that
has issued a Defaulted Obligation.

“Performing DIP Loans” means DIP Loans that are Performing.

“Performing First Lien Bank Loans” means First Lien Bank Loans that (a) are not
DIP Loans and (b) are Performing.

“Performing Last Out Loans” means Last Out Loans that (a) are not DIP Loans and
(b) are Performing.

“Performing Second Lien Bank Loans” means Second Lien Bank Loans that (a) are
not DIP Loans and (b) are Performing.

“Performing Senior Secured Obligations” means Senior Secured Obligations that
(a) are not DIP Loans and (b) are Performing.

24 

 

 

“Permitted Dispositions” means (a) the use of Cash or Cash Equivalents in the
ordinary course of business in a manner that is not prohibited by the terms of
this Agreement or the other Loan Documents, (b) the transfer of an interest in a
Portfolio Investment in accordance with the Investment Policies at any time if,
after giving effect to such transfer, (i) no Event of Default then exists (or
would be caused thereby) and (ii) the Adjusted Asset Coverage Ratio both before
and after giving effect to such transfer shall not be less than 3.50 to 1.00
(or, if less than 3.50 to 1.00, the Adjusted Asset Coverage Ratio will be
maintained or improved after giving effect to such transfer), (c) dispositions
required pursuant to the terms of any applicable underlying documentation with
respect to Portfolio Investments, so long as such terms were not entered in
contemplation or furtherance of such disposition, and (d) dispositions among
Obligors and from a Tax Blocker Subsidiary to an Obligor.

“Permitted Liens” means (a) Liens imposed by any Governmental Authority for
taxes, assessments or charges (i) not yet due or (ii) that are being contested
in good faith and by appropriate proceedings if adequate reserves with respect
thereto are maintained on the books of the Borrower in accordance with GAAP;
(b) Liens of clearing agencies, broker-dealers and similar Liens incurred in the
ordinary course of business; provided that such Liens (i) attach only to the
securities (or proceeds) being purchased or sold and (ii) secure only
obligations incurred in connection with such purchase or sale, and not any
obligation in connection with margin financing; (c) Liens imposed by law, such
as materialmen’s, mechanics’, carriers’, workmen’s, storage, landlord, and
repairmen’s Liens and other similar Liens arising in the ordinary course of
business and securing obligations (other than Indebtedness for borrowed money)
not yet due or that are being contested in good faith and by appropriate
proceedings if adequate reserves with respect thereto are maintained on the
books of the Borrower in accordance with GAAP; (d) Liens incurred or pledges or
deposits made to secure obligations incurred in the ordinary course of business
under workers’ compensation laws, unemployment insurance or other similar social
security legislation (other than in respect of employee benefit plans subject to
ERISA) or to secure public or statutory obligations; (e) Liens securing the
performance of, or payment in respect of, bids, insurance premiums, deductibles
or co-insured amounts, tenders, government or utility contracts (other than for
the repayment of borrowed money), surety, stay, customs and appeal bonds and
other obligations of a similar nature incurred in the ordinary course of
business; (f) Liens arising out of judgments or awards that have been in force
for less than the applicable period for taking an appeal so long as such
judgments or awards do not constitute an Event of Default; (g) customary rights
of setoff and liens upon (i) deposits of cash in favor of banks or other
depository institutions in which such cash is maintained in the ordinary course
of business, (ii) cash and financial assets held in securities accounts in favor
of banks and other financial institutions with which such accounts are
maintained in the ordinary course of business and (iii) assets held by a
custodian in favor of such custodian in the ordinary course of business, in the
case of each of clauses (i) through (iii) above, securing payment of fees,
indemnities, charges for returning items and other similar obligations;
(h) Liens arising solely from precautionary filings of financing statements
under the Uniform Commercial Code of the applicable jurisdictions in respect of
operating leases entered into by the Borrower or any of its Subsidiaries in the
ordinary course of business; (i) zoning restrictions, easements, licenses, or
other restrictions on the use of any real estate (including leasehold title), in
each case which do not interfere with or affect in any material respect the
ordinary course conduct of the business of the Borrower and its Subsidiaries;
(j) deposits of money securing leases to which Borrower or any of its
Subsidiaries is a party as lessee made in the ordinary course of business; (k)
Eligible Liens; (l) Liens arising solely from precautionary filings of financing
statements under the Uniform Commercial Code covering assets sold or contributed
to any Person in a transaction not prohibited hereunder; (m) Liens in favor of
any escrow agent solely on and in respect of any cash earnest money deposits
made by any Obligor in connection with any letter of intent or purchase
agreement (to the extent that the acquisition or disposition with respect
thereto is otherwise permitted hereunder); and (n) other Liens securing
Indebtedness in an amount not to exceed $5,000,000.

25 

 

 

“Permitted Policy Amendment” is an amendment or modification of the application
of the Investment Policies to the Borrower that is either (a) approved in
writing by the Administrative Agent, (b) required by applicable law or
Governmental Authority, or (c) could not reasonably be expected to be materially
adverse to the Lenders.

“Permitted Prior Working Capital Lien” means, with respect to a Portfolio
Company that is a borrower under a Bank Loan or any other note, debt security or
other obligation, a security interest to secure a working capital facility for
such Portfolio Company in the accounts receivable and inventory (and the
proceeds thereof) of such Portfolio Company and any of its subsidiaries that are
guarantors of such working capital facility; provided that (i) such Bank Loan or
any other note, debt security or other obligation has a second priority lien on
such accounts receivable and inventory (and the proceeds thereof), (ii) such
working capital facility is not secured by any other assets (other than a second
priority lien, subject to the first priority lien of the Bank Loan or any other
note, debt security or other obligation) and does not benefit from any
standstill rights or other agreements (other than customary rights) with respect
to any other assets and (iii) the maximum principal amount of such working
capital facility is not at any time greater than 15% of the aggregate enterprise
value of the Portfolio Company (as determined pursuant to the enterprise value
as determined at closing of the transaction, and thereafter in accordance with
the valuation methodology for determining the enterprise value of the applicable
Portfolio Company as established by the board of trustees of FSEP).

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA, and in respect of which the Borrower, FSEP or any ERISA
Affiliate thereof is (or, if such plan were terminated, would under Section 4069
of ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Portfolio Company” means the issuer or obligor under any Portfolio Investment
held by any Obligor.

“Portfolio Investment” means any Investment held by the Borrower and its
Subsidiaries in their asset portfolio (including, for the avoidance of doubt,
royalty and net profit interests).

“Portfolio Value Certificate” means an Information Certificate required to be
delivered under Section 5.01(d)(i).

“Pounds Sterling” means the lawful currency of England.

26 

 

 

“Prime Rate” means the rate of interest last quoted by The Wall Street Journal
as the “Prime Rate” in the U.S. or, if The Wall Street Journal ceases to quote
such rate, the highest per annum interest rate published by the Federal Reserve
Board in Federal Reserve Statistical Release H.15 (519) (Selected Interest
Rates) as the “bank prime loan” rate or, if such rate is no longer quoted
therein, any similar rate quoted therein (as determined by the Administrative
Agent) or any similar release by the Federal Reserve Board (as determined by the
Administrative Agent).

“Principal Financial Center” means, in the case of any Currency, the principal
financial center where such Currency is cleared and settled, as determined by
the Administrative Agent.

“Pro-Rata Borrowing” has the meaning set forth in Section 2.03(a).

“Pro-Rata Dollar Portion” means, in connection with any Pro-Rata Borrowing, an
amount equal to (i) the aggregate amount of such Pro-Rata Borrowing multiplied
by (ii) the aggregate Dollar Commitments of all Dollar Lenders at such time
divided by (iii) the aggregate Commitments of all Lenders at such time.

“Pro-Rata Multicurrency Portion” means, in connection with any Pro-Rata
Borrowing in Dollars, an amount equal to (i) the aggregate amount of such
Pro-Rata Borrowing multiplied by (ii) the aggregate Multicurrency Commitments of
all Multicurrency Lenders at such time divided by (iii) the aggregate
Commitments of all Lenders at such time.

“Prospectus” means FSEP’s Prospectus, dated as of March 21, 2016.

“Quarterly Dates” means the last Business Day of January, April, July and
October in each year, commencing on October 31, 2016.

“Register” has the meaning set forth in Section 9.04(c).

“Regulations D, T, U and X” means, respectively, Regulations D, T, U and X of
the Board of Governors of the Federal Reserve System (or any successor), as the
same may be modified and supplemented and in effect from time to time.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, trustees, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.

“Required Lenders” means, at any time, subject to Section 2.17(b), Lenders
having Revolving Credit Exposures and unused Commitments representing more than
50% of the sum of the total Revolving Credit Exposures and unused Commitments at
such time. The “Required Lenders” of a Class (which shall include the term
“Required Multicurrency Lenders”) means Lenders having Revolving Credit
Exposures and unused Commitments of such Class representing more than 50% of the
sum of the total Revolving Credit Exposures and unused Commitments of such
Class.

27 

 

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any shares of any class of capital
stock of the Borrower or any of its Subsidiaries, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any such shares of capital stock of the Borrower
or any option, warrant or other right to acquire any such shares of capital
stock of the Borrower (other than any equity awards granted to employees,
officers, directors, trustees and consultants of the Borrower and its
Affiliates); provided, for clarity, neither the conversion of convertible debt
into capital stock nor the purchase, redemption, retirement, acquisition,
cancellation or termination of convertible debt made solely with capital stock
(other than interest or expenses, which may be payable in cash) shall be a
Restricted Payment hereunder.

“Revolver Termination Date” means the date that is the four (4) year anniversary
of the Effective Date, unless extended with the consent of each Lender in its
sole and absolute discretion.

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Dollar Credit
Exposure and Revolving Multicurrency Credit Exposure at such time.

“Revolving Dollar Credit Exposure” means, with respect to any Lender at any
time, the sum of the outstanding principal amount of such Lender’s Loans at such
time made or incurred under the Dollar Commitments.

“Revolving Multicurrency Credit Exposure” means, with respect to any Lender at
any time, the sum of the outstanding principal amount of such Lender’s Loans at
such time made or incurred under the Multicurrency Commitments, and its LC
Exposure.

“RIC” means a Person qualifying for treatment as a “regulated investment
company” under the Code.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw Hill
Companies, Inc., a New York corporation, or any successor thereto.

“Sanction” means any international economic sanction administered or enforced by
the United States Government (including OFAC), the United Nations Security
Council, the European Union, Her Majesty’s Treasury or other relevant sanctions
authority.

“SEC” means the United States Securities and Exchange Commission or any
Governmental Authority succeeding to any or all of the functions thereof.

“Second Lien Bank Loan” means a Bank Loan (other than a First Lien Bank Loan and
a Last Out Loan) that is entitled to the benefit of a first and/or second lien
and first and/or second priority perfected security interest on all or
substantially all of the assets of the respective borrower and guarantors
obligated in respect thereof.

28 

 

 

“Securities” means common and preferred stock, units and participations, member
interests in limited liability companies, partnership interests in partnerships,
notes, bonds, debentures, trust receipts and other obligations, instruments or
evidences of indebtedness, including debt instruments of public and private
issuers and tax-exempt securities (including warrants, rights, put and call
options and other options relating thereto, representing rights, or any
combination thereof) and other property or interests commonly regarded as
securities or any form of interest or participation therein, but not including
Bank Loans.

“Securities Act” means the United States Securities Act of 1933, as amended.

“Security Documents” means, collectively, the Guarantee and Security Agreement,
the FSEP Pledge Agreement, the Custodian Agreement and all other assignments,
pledge agreements, security agreements, control agreements and other instruments
executed and delivered at any time by FSEP or any of the Obligors pursuant to
the Guarantee and Security Agreement, the FSEP Pledge Agreement or otherwise
providing or relating to any collateral security for any of the Secured
Obligations under and as defined in the Guarantee and Security Agreement or the
FSEP Pledge Agreement, as applicable.

“Senior Secured Obligation” means a Bank Loan or Security that (a) is not
subordinate in right of payment to any other obligation of the obligor of such
Bank Loan or Security; and (b) is secured by a perfected security interest or
lien in, to or on specified collateral securing the obligor’s obligations under
such Bank Loan or Security.

“Senior Securities” means senior securities (as such term is defined and
determined pursuant to the Investment Company Act and any orders of the SEC
issued to the Borrower or FSEP thereunder).

“Shareholders’ Equity” means, at any date, the amount determined on a
consolidated basis, without duplication, in accordance with GAAP, of
shareholders’ equity for a Person and its Subsidiaries at such date.

“Short-Term U.S. Government Securities” means U.S. Government Securities
maturing within one (1) year of the applicable date of determination.

“Solvent” means, with respect to any Person, that as of the date of
determination, both (a) (i) the sum of such Person’s debt and liabilities
(including contingent liabilities) does not exceed the present fair saleable
value of such Person’s present assets, (ii) such Person’s capital is not
unreasonably small in relation to its business as contemplated on the Effective
Date and reflected in any projections delivered to the Lenders or with respect
to any transaction contemplated or undertaken after the Effective Date, and
(iii) such Person has not incurred and does not intend to incur, or believe (nor
should it reasonably believe) that it will incur, debts beyond its ability to
pay such debts as they become due (whether at maturity or otherwise); and
(b) such Person is “solvent” within the meaning given to such term and similar
terms under applicable laws relating to fraudulent transfers and conveyances.
For purposes of this definition, the amount of any contingent liability at any
time shall be computed as the amount that, in light of all of the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability (irrespective of whether
such contingent liabilities meet the criteria for accrual under Statement of
Financial Accounting Standard No. 5).

29 

 

 

“Special Equity Interest” means any Equity Interest that is subject to a Lien in
favor of creditors of the issuer or issuer’s affiliates of such Equity Interest,
provided that (a) such Lien was created to secure Indebtedness owing by such
issuer to such creditors, (b) such Indebtedness was (i) in existence at the time
the Obligors acquired such Equity Interest, (ii) incurred or assumed by such
issuer substantially contemporaneously with such acquisition or (iii) already
subject to a Lien granted to such creditors and (c) unless such Equity Interest
is not intended to be included in the Collateral, the documentation creating or
governing such Lien does not prohibit the inclusion of such Equity Interest in
the Collateral.

“Statutory Reserve Rate” means, for the Interest Period for any Eurocurrency
Borrowing, a fraction (expressed as a decimal), the numerator of which is the
number one and the denominator of which is the number one minus the arithmetic
mean, taken over each day in such Interest Period, of the aggregate of the
maximum reserve percentages (including any marginal, special, emergency or
supplemental reserves) expressed as a decimal established by the Board to which
the Administrative Agent is subject for eurocurrency funding (currently referred
to as “Eurocurrency liabilities” in Regulation D). Such reserve percentages
shall include those imposed pursuant to Regulation D. Eurocurrency Loans shall
be deemed to constitute eurocurrency funding and to be subject to such reserve
requirements without benefit of or credit for proration, exemptions or offsets
that may be available from time to time to any Lender under Regulation D or any
comparable regulation. The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.

“Structured Finance Obligations” means any obligation secured directly by,
referenced to, or representing ownership of, a pool of receivables or other
financial assets, including credit-linked notes, credit default swaps, hedging
arrangements, collateralized debt obligations and mortgaged-backed securities.

“Sub-Advisor” means GSO Capital Partners LP, a Delaware limited partnership, or
an Affiliate thereof.

“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent. Anything herein to the
contrary notwithstanding, the term “Subsidiary” shall not include any Person
that constitutes an Investment held by any Obligor or any Tax Blocker Subsidiary
in the ordinary course of business and that is not, under GAAP, consolidated on
the financial statements of the Borrower and its Subsidiaries. Unless otherwise
specified, “Subsidiary” means a Subsidiary of the Borrower.

30 

 

 

“Subsidiary Guarantor” means any Subsidiary that is or is required to be a
Guarantor under the Guarantee and Security Agreement. It is understood and
agreed that, subject to Section 5.08(a), no CFC, Transparent Subsidiary or Tax
Blocker Subsidiary shall be required to be a Subsidiary Guarantor as long as it
remains a CFC, Transparent Subsidiary or Tax Blocker Subsidiary, as applicable,
each as defined and described herein.

“Swap Agreement” means any “swap agreement” as defined in Section 101(53B) of
the Bankruptcy Code, or any successor provision, including any credit default
swap, total return swap, interest rate protection agreement, foreign currency
exchange protection agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement.

“Swap Agreement Obligations” has the meaning specified in the Guarantee and
Security Agreement as in effect on the Effective Date.

“Tax Blocker Subsidiary” means any direct or indirect wholly-owned Subsidiary of
the Borrower from time to time designated in writing by the Borrower to the
Administrative Agent as a “Tax Blocker Subsidiary” (it being understood that the
Borrower may at any time, by written notice to the Administrative Agent at its
sole discretion, re-designate any Tax Blocker Subsidiary as a Subsidiary
Guarantor); provided that at no time shall such Tax Blocker Subsidiary hold any
assets other than Portfolio Investments consisting of Equity Interests.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.

“Termination Date” means the date on which the Commitments have expired or been
terminated and the principal of and accrued interest on each Loan and all fees
and other amounts payable hereunder by the Borrower or any other Obligor shall
have been paid in full (excluding, for the avoidance of doubt, any amount in
connection with any contingent, unasserted obligations) and all Letters of
Credit shall have (v) expired, (w) terminated, (x) been cash collateralized or
(y) otherwise backstopped in a manner reasonably acceptable to the Issuing Bank
and the Administrative Agent and all LC Disbursements then outstanding have been
reimbursed.

“Total Portfolio Value” means, as of any date of determination, an aggregate
amount equal to the aggregate Value of all Eligible Portfolio Investments as of
such date. Notwithstanding the foregoing, the calculation in this definition
shall exclude the following:

(a)

the portion of the Value of the Eligible Portfolio Investments issued by
Portfolio Companies in a group of corporations or other entities required by
GAAP to be consolidated to the extent exceeding 20% of the aggregate Value of
all Eligible Portfolio Investments;

(b)

the portion of the Value of the Eligible Portfolio Investments that are Equity
Interests to the extent exceeding 30% of the aggregate Value of all Eligible
Portfolio Investments;

31 

 

 

(c)

the portion of the Value of the Eligible Portfolio Investments other than Cash
and Cash Equivalents, U.S. Government Securities, Performing First Lien Bank
Loans and Performing DIP Loans to the extent exceeding 65% of the aggregate
Value of all Eligible Portfolio Investments;

(d)

the portion of the Value of all Eligible Portfolio Investments other than Cash
and Cash Equivalents, U.S. Government Securities, Performing First Lien Bank
Loans, Performing Last Out Loans, Performing DIP Loans, Performing Second Lien
Bank Loans and other Performing Senior Secured Obligations, to the extent
exceeding 50% of the aggregate Value of all Eligible Portfolio Investments; and

(e)

the portion of the Value of all Eligible Portfolio Investments held by Tax
Blocker Subsidiaries to the extent exceeding 25% of the aggregate Value of all
Eligible Portfolio Investments.

“Transactions” means the execution, delivery and performance by FSEP, the
Borrower and its Subsidiaries, as applicable, of this Agreement and other Loan
Documents, the borrowing of Loans, and the use of the proceeds thereof and the
issuance of Letters of Credit hereunder.

“Transparent Subsidiary” means an entity classified as a partnership or as a
disregarded entity for U.S. federal income tax purposes directly or indirectly
owned by an Obligor that has no material assets other than Equity Interests
(held directly or indirectly through other Transparent Subsidiaries) in one or
more CFCs.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans constituting such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

“Undisclosed Administration” means, in relation to a Lender or its direct or
indirect parent company, the appointment of an administrator, provisional
liquidator, conservator, receiver, trustee, custodian or other similar official
by a supervisory authority or regulator under or based on the law in the country
where such Lender or its direct or indirect parent company is subject to home
jurisdiction supervision if applicable law requires that such appointment is not
to be publicly disclosed and such appointment has not been publicly disclosed.

“Uniform Commercial Code” means the Uniform Commercial Code as in effect from
time to time in the State of New York.

“United States” means the United States of America.

“U.S. Government Securities” means securities that are direct obligations of,
and obligations the timely payment of principal and interest on which is fully
guaranteed by, the United States or any agency or instrumentality of the United
States the obligations of which are backed by the full faith and credit of the
United States and in the form of conventional bills, bonds, and notes.

32 

 

 

“Value” means, with respect to any Portfolio Investment as of any date of
determination, the “value” of such Portfolio Investment as determined in
accordance with Section 5.12.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
“complete withdrawal” or “partial withdrawal” from such Multiemployer Plan, as
defined in Part I of Subtitle E of Title IV of ERISA.

“Withholding Agent” means any Obligor and the Administrative Agent.

“wholly owned Subsidiary” of any Person shall mean a Subsidiary of such Person,
all of the Equity Interests of which (other than directors’ or trustees’
qualifying shares or nominee or other similar shares required pursuant to
applicable law) are owned by such person and/or one or more wholly owned
Subsidiaries of such person. Unless the context otherwise requires, “wholly
owned Subsidiary Guarantor” shall mean a wholly owned Subsidiary that is a
Subsidiary Guarantor.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

Section 1.02.

Classification of Loans and Borrowings. For purposes of this Agreement, Loans
may be classified and referred to by Class (e.g., a “Dollar Loan” or a
“Multicurrency Loan”), by Type (e.g., an “ABR Loan”) or by Class and Type (e.g.,
a “Multicurrency Eurocurrency Loan”). Borrowings also may be classified and
referred to by Class (e.g., a “Dollar Borrowing” or a “Multicurrency
Borrowing”), by Type (e.g., an “ABR Borrowing”) or by Class and Type (e.g., a
“Multicurrency Eurocurrency Borrowing”). Loans and Borrowings may also be
identified by Currency.

Section 1.03.

Terms Generally. The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include”, “includes” and “including” shall be deemed to
be followed by the phrase “without limitation”. The word “will” shall be
construed to have the same meaning and effect as the word “shall”. Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or therein), (b) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns (subject to any restrictions on such successors and
assigns set forth herein), (c) the words “herein”, “hereof” and “hereunder”, and
words of similar import, shall be construed to refer to this Agreement in its
entirety and not to any particular provision hereof, (d) all references herein
to Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, this Agreement and
(e) the words “asset” and “property” shall be construed to have the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.

33 

 

 

Section 1.04.

Accounting Terms; GAAP. Except as otherwise expressly provided herein, all terms
of an accounting or financial nature shall be construed in accordance with GAAP,
as in effect from time to time; provided that, if the Borrower notifies the
Administrative Agent that the Borrower requests an amendment to any provision
hereof to eliminate the effect of any change occurring after the Effective Date
in GAAP or in the application thereof on the operation of such provision (or if
the Administrative Agent notifies the Borrower that the Required Lenders request
an amendment to any provision hereof for such purpose), then Borrower,
Administrative Agent and the Lenders agree to enter into negotiations in good
faith in order to amend such provisions of the Agreement so as to equitably
reflect such change to comply with GAAP with the desired result that the
criteria for evaluating the Borrower's financial condition shall be the same
after such change to comply with GAAP as if such change had not been made;
provided, however, until such amendments to equitably reflect such changes are
effective and agreed to by Borrower, Administrative Agent and the Required
Lenders, the Borrower’s compliance with such financial covenants shall be
determined on the basis of GAAP as in effect and applied immediately before such
change in GAAP becomes effective. Notwithstanding the foregoing or anything
herein to the contrary, the Borrower covenants and agrees with the Lenders that
whether or not the Borrower may at any time adopt Accounting Standard
Codification 825, all determinations relating to fair value accounting for
liabilities or compliance with the terms and conditions of this Agreement shall
be made on the basis that the Borrower has not adopted Accounting Standard
Codification 825.

Section 1.05.

Currencies Generally. At any time, any reference in the definition of the term
“Agreed Foreign Currency” or in any other provision of this Agreement to the
Currency of any particular nation means the lawful currency of such nation at
such time whether or not the name of such Currency is the same as it was on the
date hereof. Except as provided in Section 2.09(b) and the last sentence of
Section 2.16(a), for purposes of determining (i) whether the amount of any
Borrowing under the Multicurrency Commitments, together with all other
Borrowings under the Multicurrency Commitments then outstanding or to be
borrowed at the same time as such Borrowing, would exceed the aggregate amount
of the Multicurrency Commitments, (ii) the aggregate unutilized amount of the
Multicurrency Commitments, (iii) the Revolving Credit Exposure and (iv) the
Value or the fair market value of any Portfolio Investment, the outstanding
principal amount of any Borrowing that is denominated in any Foreign Currency or
the Value or the fair market value of any Portfolio Investment that is
denominated in any Foreign Currency shall be deemed to be the Dollar Equivalent
of the amount of the Foreign Currency of such Borrowing or Portfolio Investment,
as the case may be, determined as of the date of such Borrowing (determined in
accordance with the last sentence of the definition of the term “Interest
Period”) or the date of valuation of such Portfolio Investment, as the case may
be. Where any amount is denominated in Dollars under this Agreement but requires
for its determination an amount which is denominated in a Foreign Currency, such
amounts shall be converted to the Foreign Currency Equivalent on the date of
determination. Wherever in this Agreement in connection with a Borrowing or Loan
an amount, such as a required minimum or multiple amount, is expressed in
Dollars, but such Borrowing or Loan is denominated in a Foreign Currency, such
amount shall be the relevant Foreign Currency Equivalent of such Dollar amount
(rounded to the nearest 1,000 units of such Foreign Currency). Without limiting
the generality of the foregoing, for purposes of determining compliance with any
basket or cap in this Agreement (other than any cap or basket set forth in
Section 2.09(b) or Section 7.01(g) or Section 7.01(k) or Section 7.01(o)), in no
event shall the Borrower or any Obligor be deemed to not be in compliance with
any such basket or cap solely as a result of a change in exchange rates.

34 

 

 

Section 1.06.

Special Provisions Relating to Euro. Each obligation hereunder of any party
hereto that is denominated in the National Currency of a state that is not a
Participating Member State on the date hereof shall, effective from the date on
which such state becomes a Participating Member State, be redenominated in Euro
in accordance with the legislation of the European Union applicable to the
European Monetary Union; provided that, if and to the extent that any such
legislation provides that any such obligation of any such party payable within
such Participating Member State by crediting an account of the creditor can be
paid by the debtor either in Euros or such National Currency, such party shall
be entitled to pay or repay such amount either in Euros or in such National
Currency. If the basis of accrual of interest or fees expressed in this
Agreement with respect to an Agreed Foreign Currency of any country that becomes
a Participating Member State after the date on which such currency becomes an
Agreed Foreign Currency shall be inconsistent with any convention or practice in
the interbank market for the basis of accrual of interest or fees in respect of
the Euro, such convention or practice shall replace such expressed basis
effective as of and from the date on which such state becomes a Participating
Member State; provided that, with respect to any Borrowing denominated in such
currency that is outstanding immediately prior to such date, such replacement
shall take effect at the end of the Interest Period therefor.

Without prejudice to the respective liabilities of the Borrower to the Lenders
and the Lenders to the Borrower under or pursuant to this Agreement, each
provision of this Agreement shall be subject to such reasonable changes of
construction as the Administrative Agent may from time to time, in consultation
with the Borrower, reasonably specify to be necessary or appropriate to reflect
the introduction or changeover to the Euro in any country that becomes a
Participating Member State after the Effective Date; provided that the
Administrative Agent shall provide the Borrower and the Lenders with prior
notice of the proposed change with an explanation of such change in sufficient
time to permit the Borrower and the Lenders an opportunity to respond to such
proposed change.

Article II

THE CREDITS

Section 2.01.

The Commitments.

(a)

Subject to the terms and conditions set forth herein, each Dollar Lender agrees
to make Dollar Loans to the Borrower from time to time during the Availability
Period in an aggregate principal amount that will not result in (i) such
Lender’s Revolving Dollar Credit Exposure exceeding such Lender’s Dollar
Commitment or (ii) the aggregate Revolving Dollar Credit Exposure of all of the
Lenders exceeding the aggregate Dollar Commitments; and

35 

 

 

(b)

Subject to the terms and conditions set forth herein, each Multicurrency Lender
agrees to make Multicurrency Loans to the Borrower from time to time during the
Availability Period in an aggregate principal amount that will not result in (i)
such Lender’s Revolving Multicurrency Credit Exposure exceeding such Lender’s
Multicurrency Commitment or (ii) the aggregate Revolving Multicurrency Credit
Exposure of all the Lenders exceeding the aggregate Multicurrency Commitments.

Within the foregoing limits and subject to the terms and conditions set forth
herein, the Borrower may borrow, prepay and reborrow Loans.

Section 2.02.

Loans and Borrowings.

(a)

Obligations of Lenders. Each Loan shall be made as part of a Borrowing
consisting of Loans of the same Class, Currency and Type made by the applicable
Lenders ratably in accordance with their respective Commitments of the
applicable Class. The failure of any Lender to make any Loan required to be made
by it shall not relieve any other Lender of its obligations hereunder; provided
that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.

(b)

Type of Loans. Subject to Section 2.12, each Borrowing of a Class shall be
constituted entirely of ABR Loans or of Eurocurrency Loans of such Class
denominated in a single Currency as the Borrower may request in accordance
herewith. Each Pro-Rata Borrowing denominated in Dollars shall be constituted
entirely of ABR Loans or of Eurocurrency Loans. Each Borrowing denominated in an
Agreed Foreign Currency shall be constituted entirely of Eurocurrency Loans.
Each Lender at its option may make any Eurocurrency Loan by causing any domestic
or foreign branch or Affiliate of such Lender to make such Loan; provided that
(i) any exercise of such option shall not affect the obligation of the Borrower
to repay such Loan in accordance with the terms of this Agreement, and (ii) in
exercising such option, such Lender shall use reasonable efforts to minimize any
increased costs to the Borrower resulting therefrom (which obligation of the
Lender shall not require it to take, or refrain from taking, actions that it
determines would result in increased costs for which it will not be compensated
hereunder or that it determines would be otherwise disadvantageous to it and in
the event of such request for costs for which compensation is provided under
this Agreement, the provisions of Section 2.13 shall apply).

(c)

Minimum Amounts. Each Borrowing (whether Eurocurrency or ABR) shall be in an
aggregate amount of $1,000,000 or a whole multiple of $100,000 in excess thereof
or, with respect to any Agreed Foreign Currency, such smaller minimum amount as
may be agreed to by the Administrative Agent; provided that a Borrowing of a
Class may be in an aggregate amount that is equal to the entire unused balance
of the total Commitments of such Class or that is required to finance the
reimbursement of an LC Disbursement of such Class as contemplated by Section
2.04(f). Borrowings of more than one Class, Currency and Type may be outstanding
at the same time.

(d)

Limitations on Interest Periods. Notwithstanding any other provision of this
Agreement, the Borrower shall not be entitled to request (or to elect to convert
to or continue) any Borrowing if the Interest Period requested therefor would
end after the Maturity Date.

36 

 

 

Section 2.03.

Requests for Borrowings.

(a)

Notice by the Borrower. To request a Borrowing, the Borrower shall notify the
Administrative Agent of such request by delivery of a signed Borrowing Request
(i) in the case of a Eurocurrency Borrowing denominated in Dollars, not later
than 11:00 a.m., New York City time, three (3) Business Days before the date of
the proposed Borrowing or (ii) in the case of a Eurocurrency Borrowing
denominated in an Agreed Foreign Currency, not later than 11:00 a.m., New York
City time, three (3) Business Days before the date of the proposed Borrowing, or
(iii) in the case of an ABR Borrowing, not later than 11:00 a.m., New York City
time, on the date of the proposed Borrowing. Each such request for a Borrowing
shall be irrevocable. Notwithstanding the other provisions of this Agreement, in
the case of any Borrowing denominated in Dollars, the Borrower may request that
such Borrowing be split into a Dollar Loan in an aggregate principal amount
equal to the Pro-Rata Dollar Portion and a Multicurrency Loan in an aggregate
amount equal to the Pro-Rata Multicurrency Portion (any such Borrowing, a
“Pro-Rata Borrowing”). Except as set forth in this Agreement, a Pro-Rata
Borrowing shall be treated as being comprised of two separate Borrowings, a
Dollar Borrowing under the Dollar Commitments and a Multicurrency Borrowing
under the Multicurrency Commitments.

(b)

Content of Borrowing Requests. Each request for a Borrowing shall specify the
following information in compliance with Section 2.02:

(i)

whether such Borrowing is to be made under the Dollar Commitments, the
Multicurrency Commitments or as a Pro-Rata Borrowing;

(ii)

if such Borrowing is a Pro-Rata Borrowing, the Pro-Rata Dollar Portion and the
Pro-Rata Multicurrency Portion;

(iii)

the aggregate amount and Currency of the requested Borrowing;

(iv)

the date of such Borrowing, which shall be a Business Day;

(v)

in the case of a Borrowing denominated in Dollars, whether such Borrowing is to
be an ABR Borrowing or a Eurocurrency Borrowing;

(vi)

in the case of a Eurocurrency Borrowing, the Interest Period therefor, which
shall be a period contemplated by the definition of the term “Interest Period”
and permitted under Section 2.02(d); and

(vii)

the location and number of the Borrower’s account (or such other account(s) as
the Borrower may designate in a written Borrowing Request accompanied by
information reasonably satisfactory to the Administrative Agent as to the
identity and purpose of such other account(s)) to which funds are to be
disbursed, which shall comply with the requirements of Section 2.04.

37 

 

 

(c)

Notice by the Administrative Agent to the Lenders. Promptly following receipt of
a Borrowing Request in accordance with this Section, the Administrative Agent
shall advise each Lender of the details thereof and of the amount of such
Lender’s Loan to be made as part of the requested Borrowing.

(d)

Failure to Elect. If no election as to the Class of a Borrowing is specified,
then the requested Borrowing shall be denominated in Dollars and shall be a
Pro-Rata Borrowing. If no election as to the Currency of a Borrowing is
specified then the requested Borrowing shall be denominated in Dollars. If no
election as to the Type of a Borrowing is specified, then the requested
Borrowing shall be a Eurocurrency Borrowing having an Interest Period of one
(1) month and, if an Agreed Foreign Currency has been specified, the requested
Borrowing shall be a Eurocurrency Borrowing denominated in such Agreed Foreign
Currency and having an Interest Period of one (1) month. If a Eurocurrency
Borrowing is requested but no Interest Period is specified, (i) if the Currency
specified for such Borrowing is Dollars (or if no Currency has been so
specified), the requested Borrowing shall be a Eurocurrency Borrowing
denominated in Dollars having an Interest Period of one (1) month’s duration,
and (ii) if the Currency specified for such Borrowing is an Agreed Foreign
Currency, the Borrower shall be deemed to have selected an Interest Period of
one (1) month’s duration.

Section 2.04.

Letters of Credit.

(a)

General. Subject to the terms and conditions set forth herein, in addition to
the Loans provided for in Section 2.01, the Borrower may request the Issuing
Bank to issue, at any time and from time to time during the Availability Period
and under the Multicurrency Commitments, Letters of Credit denominated in
Dollars or in any Agreed Foreign Currency for its own account or for the account
of its designee (provided the Obligors shall remain primarily liable to the
Lenders hereunder for payment and reimbursement of all amounts payable in
respect of such Letter of Credit hereunder) for the purposes set forth in
Section 5.09 in such form as is acceptable to the Issuing Bank in its reasonable
determination and for the benefit of such named beneficiary or beneficiaries as
are specified by the Borrower. Letters of Credit issued hereunder shall
constitute utilization of the Multicurrency Commitments up to the aggregate
amount then available to be drawn thereunder.

(b)

Notice of Issuance, Amendment, Renewal or Extension. To request the issuance of
a Letter of Credit (or the amendment, renewal or extension of an outstanding
Letter of Credit), the Borrower shall hand deliver or telecopy (or transmit by
electronic communication, if arrangements for doing so have been approved by the
Issuing Bank) to the Issuing Bank and the Administrative Agent (reasonably in
advance of the requested date of issuance, amendment, renewal or extension) a
notice requesting the issuance of a Letter of Credit, or identifying the Letter
of Credit to be amended, renewed or extended, and specifying the date of
issuance, amendment, renewal or extension (which shall be a Business Day), the
date on which such Letter of Credit is to expire (which shall comply with
paragraph (d) of this Section), the amount and Currency of such Letter of
Credit, stating that such Letter of Credit is to be issued under the
Multicurrency Commitments, the name and address of the beneficiary thereof and
such other information as shall be necessary to prepare, amend, renew or extend
such Letter of Credit. The Administrative Agent will promptly notify the
Multicurrency Lenders following the issuance of any Letter of Credit. If
requested by the Issuing Bank, the Borrower also shall submit a letter of credit
application on the Issuing Bank’s standard form in connection with any request
for a Letter of Credit. In the event of any inconsistency between the terms and
conditions of this Agreement and the terms and conditions of any form of letter
of credit application or other agreement submitted by the Borrower to, or
entered into by the Borrower with, the Issuing Bank relating to any Letter of
Credit, the terms and conditions of this Agreement shall control.

38 

 

 

(c)

Limitations on Amounts. A Letter of Credit shall be issued, amended, renewed or
extended only if (and upon issuance, amendment, renewal or extension of each
Letter of Credit the Borrower shall be deemed to represent and warrant that),
after giving effect to such issuance, amendment, renewal or extension (i) the
aggregate LC Exposure of the Issuing Bank (determined for these purposes without
giving effect to the participations therein of the Lenders pursuant to paragraph
(e) of this Section) shall not exceed $10,000,000, (ii) the total Revolving
Multicurrency Credit Exposures shall not exceed the aggregate Multicurrency
Commitments and (iii) no Lender’s Revolving Multicurrency Credit Exposure shall
exceed such Lender’s Multicurrency Commitment.

(d)

Expiration Date. Each Letter of Credit shall expire at or prior to the close of
business on the date twelve months after the date of the issuance of such Letter
of Credit (or, in the case of any renewal or extension thereof, twelve months
after the then-current expiration date of such Letter of Credit, so long as such
renewal or extension occurs within three (3) months of such then-current
expiration date); provided that any Letter of Credit with a one-year term may
provide for the renewal thereof for additional one-year periods; provided,
further, that (x) in no event shall any Letter of Credit have an expiration date
that is later than the Revolver Termination Date unless the Borrower (1)
deposits, on or prior to the Revolver Termination Date, into the Letter of
Credit Collateral Account Cash, in an amount equal to 102% of the undrawn face
amount of all Letters of Credit that remain outstanding as of the close of
business on the Revolver Termination Date and (2) pays in full, on or prior to
the Revolver Termination Date, all commissions required to be paid with respect
to any such Letter of Credit through the then-current expiration date of such
Letter of Credit and (y) no Letter of Credit shall have an expiry date after the
Maturity Date.

(e)

Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) by the Issuing Bank, and without
any further action on the part of the Issuing Bank or the Lenders, the Issuing
Bank hereby grants to each Multicurrency Lender, and each Multicurrency Lender
hereby acquires from the Issuing Bank, a participation in such Letter of Credit
equal to such Lender’s Applicable Multicurrency Percentage of the aggregate
amount available to be drawn under such Letter of Credit. Each Multicurrency
Lender acknowledges and agrees that its obligation to acquire participations
pursuant to this paragraph in respect of Letters of Credit is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including any amendment, renewal or extension of any Letter of Credit or the
occurrence and continuance of a Default or reduction or termination of the
Commitments, provided that no Multicurrency Lender shall be required to purchase
a participation in a Letter of Credit pursuant to this Section 2.04(e) if
(x) the conditions set forth in Section 4.02 would not be satisfied in respect
of a Borrowing at the time such Letter of Credit was issued and (y) the Required
Multicurrency Lenders shall have so notified the Issuing Bank in writing and
shall not have subsequently determined that the circumstances giving rise to
such conditions not being satisfied no longer exist.

39 

 

 

In consideration and in furtherance of the foregoing, each Multicurrency Lender
hereby absolutely and unconditionally agrees to pay to the Administrative Agent,
for account of the Issuing Bank, such Lender’s Applicable Multicurrency
Percentage of each LC Disbursement made by the Issuing Bank in respect of
Letters of Credit promptly upon the request of the Issuing Bank at any time from
the time of such LC Disbursement until such LC Disbursement is reimbursed by the
Borrower or at any time after any reimbursement payment is required to be
refunded to the Borrower for any reason. Such payment shall be made without any
offset, abatement, withholding or reduction whatsoever. Each such payment shall
be made in the same manner as provided in Section 2.05 with respect to Loans
made by such Lender (and Section 2.05 shall apply, mutatis mutandis, to the
payment obligations of the Multicurrency Lenders), and the Administrative Agent
shall promptly pay to the Issuing Bank the amounts so received by it from the
Multicurrency Lenders. Promptly following receipt by the Administrative Agent of
any payment from the Borrower pursuant to the next following paragraph, the
Administrative Agent shall distribute such payment to the Issuing Bank or, to
the extent that the Multicurrency Lenders have made payments pursuant to this
paragraph to reimburse the Issuing Bank, then to such Lenders and the Issuing
Bank as their interests may appear. Any payment made by a Multicurrency Lender
pursuant to this paragraph to reimburse the Issuing Bank for any LC Disbursement
shall not constitute a Loan and shall not relieve the Borrower of its obligation
to reimburse such LC Disbursement.

(f)

Reimbursement. If the Issuing Bank shall make any LC Disbursement in respect of
a Letter of Credit, the Borrower shall reimburse the Issuing Bank in respect of
such LC Disbursement by paying to the Administrative Agent an amount equal to
such LC Disbursement not later than 11:00 a.m., New York City time, on (i) the
Business Day that the Borrower receives notice of such LC Disbursement, if such
notice is received prior to 10:00 a.m., New York City time, or (ii) the Business
Day immediately following the day that the Borrower receives such notice, if
such notice is not received prior to such time, provided that, if such LC
Disbursement is not less than $1,000,000, the Borrower may, subject to the
conditions to borrowing set forth herein, request in accordance with
Section 2.03 that such payment be financed with an ABR Borrowing of either Class
(or a Pro-Rata Borrowing) in an equivalent amount and, to the extent so
financed, the Borrower’s obligation to make such payment shall be discharged and
replaced by the resulting ABR Borrowing.

If the Borrower fails to make such payment when due, the Administrative Agent
shall notify each applicable Lender of the applicable LC Disbursement, the
payment then due from the Borrower in respect thereof and such Lender’s
Applicable Multicurrency Percentage thereof.

(g)

Obligations Absolute. The Borrower’s obligation to reimburse LC Disbursements as
provided in paragraph (f) of this Section shall be absolute, unconditional and
irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement under any and all circumstances whatsoever and irrespective of
(i) any lack of validity or enforceability of any Letter of Credit, or any term
or provision therein, (ii) any draft or other document presented under a Letter
of Credit proving to be forged, fraudulent or invalid in any respect or any
statement therein being untrue or inaccurate in any respect, (iii) payment by
the Issuing Bank under a Letter of Credit against presentation of a draft or
other document that does not comply strictly with the terms of such Letter of
Credit, and (iv) any other event or circumstance whatsoever, whether or not
similar to any of the foregoing, that might, but for the provisions of this
Section, constitute a legal or equitable discharge of the Borrower’s obligations
hereunder.

40 

 

 

Neither the Administrative Agent, the Lenders nor the Issuing Bank, nor any of
their Related Parties, shall have any liability or responsibility by reason of
or in connection with the issuance or transfer of any Letter of Credit by the
Issuing Bank or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of the Issuing Bank; provided that the foregoing shall
not be construed to excuse the Issuing Bank from liability to the Borrower to
the extent of any direct damages (as opposed to consequential damages, claims in
respect of which are hereby waived by the Borrower to the extent permitted by
applicable law) suffered by the Borrower that are caused by the Issuing Bank’s
gross negligence or willful misconduct when determining whether drafts and other
documents presented under a Letter of Credit comply with the terms thereof. The
parties hereto expressly agree that:

(i)

the Issuing Bank may accept documents that appear on their face to be in
substantial compliance with the terms of a Letter of Credit without
responsibility for further investigation, regardless of any notice or
information to the contrary, and may make payment upon presentation of documents
that appear on their face to be in substantial compliance with the terms of such
Letter of Credit;

(ii)

the Issuing Bank shall have the right, in its sole discretion, to decline to
accept such documents and to make such payment if such documents are not in
strict compliance with the terms of such Letter of Credit; and

(iii)

this sentence shall establish the standard of care to be exercised by the
Issuing Bank when determining whether drafts and other documents presented under
a Letter of Credit comply with the terms thereof (and the parties hereto hereby
waive, to the extent permitted by applicable law, any standard of care
inconsistent with the foregoing).

(h)

Disbursement Procedures. The Issuing Bank shall, within a reasonable time
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit. The Issuing Bank shall promptly
after such examination notify the Administrative Agent and the Borrower in
writing of such demand for payment and whether the Issuing Bank has made or will
make an LC Disbursement thereunder; provided that any failure to give or delay
in giving such notice shall not relieve the Borrower of its obligation to
reimburse the Issuing Bank and the applicable Lenders with respect to any such
LC Disbursement.

41 

 

 

(i)

Interim Interest. If the Issuing Bank shall make any LC Disbursement, then,
unless the Borrower shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made, the unpaid amount thereof shall bear interest, for
each day from and including the date such LC Disbursement is made to but
excluding the date that the Borrower reimburses such LC Disbursement, at the
rate per annum then applicable to ABR Loans; provided that, if the Borrower
fails to reimburse such LC Disbursement within two (2) Business Days following
the date when due pursuant to paragraph (f) of this Section, then the provisions
of Section 2.11(c) shall apply. Interest accrued pursuant to this paragraph
shall be for account of the Issuing Bank, except that interest accrued on and
after the date of payment by any Lender pursuant to paragraph (f) of this
Section to reimburse the Issuing Bank shall be for account of such Lender to the
extent of such payment.

(j)

Replacement of the Issuing Bank. The Issuing Bank may be replaced at any time by
written agreement among the Borrower, the Administrative Agent, the replaced
Issuing Bank and the successor Issuing Bank. The Administrative Agent shall
notify the Lenders of any such replacement of the Issuing Bank. In addition to
the foregoing, if a Lender becomes, and during the period in which it remains, a
Defaulting Lender, and any Default has arisen from a failure of the Borrower to
comply with Section 2.17(c), then the Issuing Bank may, upon prior written
notice to the Borrower and the Administrative Agent, resign as Issuing Bank,
effective at the close of business New York City time on a date specified in
such notice (which date may not be less than five (5) Business Days after the
date of such notice). On or after the effective date of any such resignation,
the Borrower and the Administrative Agent may, by written agreement, appoint a
successor Issuing Bank. The Administrative Agent shall notify the Lenders of any
such replacement of the Issuing Bank. At the time any such replacement under any
of the foregoing circumstances shall become effective, the Borrower shall pay
all unpaid fees accrued for account of the replaced Issuing Bank pursuant to
Section 2.10(b). From and after the effective date of any such replacement,
(i) the successor Issuing Bank shall have all the rights and obligations of the
replaced Issuing Bank under this Agreement with respect to Letters of Credit to
be issued thereafter and (ii) references herein to the term “Issuing Bank” shall
be deemed to refer to such successor or to any previous Issuing Bank, or to such
successor and all previous Issuing Banks, as the context shall require. After
the replacement of the Issuing Bank hereunder, the replaced Issuing Bank shall
remain a party hereto and shall continue to have all the rights and obligations
of the Issuing Bank under this Agreement with respect to Letters of Credit
issued by it prior to such replacement, but shall not be required to issue
additional Letters of Credit.

(k)

Cash Collateralization. If the Borrower shall be required or shall elect, as the
case may be, to provide cover for LC Exposure pursuant to Section 2.04(d),
Section 2.08(a), Section 2.09(b), 2.17(c)(ii) or the last paragraph of Section
7.01, the Borrower shall immediately deposit into a segregated collateral
account or accounts (herein, collectively, the “Letter of Credit Collateral
Account”) in the name and under the dominion and control of the Administrative
Agent Cash denominated in the Currency of the Letter of Credit under which such
LC Exposure arises in an amount equal to the amount required under the
applicable section. Such deposit shall be held by the Administrative Agent as
collateral in the first instance for the LC Exposure under this Agreement and
thereafter for the payment of the “Secured Obligations” under and as defined in
the Guarantee and Security Agreement and the FSEP Pledge Agreement, and for
these purposes the Borrower hereby grants a security interest to the
Administrative Agent for the benefit of the Lenders in the Letter of Credit
Collateral Account and in any financial assets (as defined in the Uniform
Commercial Code) or other property held therein.

42 

 

 

Section 2.05.

Funding of Borrowings.

(a)

Funding by Lenders. Each Lender shall make each Loan to be made by it hereunder
on the proposed date thereof by wire transfer of immediately available funds by
1:00 p.m., Local Time, to the account of the Administrative Agent most recently
designated by it for such purpose by notice to the Lenders. The Administrative
Agent will make such Loans available to the Borrower by promptly crediting the
amounts so received, in like funds, to the account(s) designated by the Borrower
in the applicable Borrowing Request; provided that ABR Borrowings made to
finance the reimbursement of an LC Disbursement as provided in Section 2.04(f)
shall be remitted by the Administrative Agent to the Issuing Bank.

(b)

Presumption by the Administrative Agent. Unless the Administrative Agent shall
have received notice from a Lender prior to the proposed date of any Borrowing
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with paragraph
(a) of this Section and, in reliance upon such assumption, the Administrative
Agent may (in its sole discretion and without any obligation to do so) make
available to the Borrower a corresponding amount. In such event, if a Lender has
not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Administrative Agent, at (i) in the case of such Lender, the Federal Funds
Effective Rate and (ii) in the case of the Borrower, the interest rate
applicable at the time to the Loans comprising such Borrowing. If such Lender
pays such amount to the Administrative Agent, then such amount shall constitute
such Lender’s Loan included in such Borrowing. Nothing in this paragraph shall
relieve any Lender of its obligation to fulfill its commitments hereunder, and
shall be without prejudice to any claim the Borrower may have against a Lender
that shall have failed to make such payment to the Administrative Agent.

Section 2.06.

Interest Elections.

(a)

Elections by the Borrower for Borrowings. Subject to Section 2.03(d), the Loans
constituting each Borrowing initially shall be of the Type specified in the
applicable Borrowing Request and, in the case of a Eurocurrency Borrowing, shall
have the Interest Period specified in such Borrowing Request. Thereafter,
subject to Section 2.06(e), the Borrower may elect to convert such Borrowing to
a Borrowing of a different Type or to continue such Borrowing as a Borrowing of
the same Type and, in the case of a Eurocurrency Borrowing, may elect the
Interest Period therefor, all as provided in this Section; provided, however,
that (i) a Borrowing of a Class may only be continued or converted into a
Borrowing of the same Class, (ii) a Borrowing denominated in one Currency may
not be continued as, or converted to, a Borrowing in a different Currency, (iii)
no Eurocurrency Borrowing denominated in a Foreign Currency may be continued if,
after giving effect thereto, the aggregate Revolving Multicurrency Credit
Exposures would exceed the aggregate Multicurrency Commitments, and (iv) a
Eurocurrency Borrowing denominated in a Foreign Currency may not be converted
into a Borrowing of a different Type. The Borrower may elect different options
with respect to different portions of the affected Borrowing, in which case each
such portion shall be allocated ratably among the Lenders of the respective
Class holding the Loans constituting such Borrowing (except as provided under
Section 2.12(b)), and the Loans constituting each such portion shall be
considered a separate Borrowing.

43 

 

 

(b)

Notice of Elections. To make an election pursuant to this Section, the Borrower
shall notify the Administrative Agent of such election by delivery of a signed
Interest Election Request in a form approved by the Administrative Agent by the
time that a Borrowing Request would be required under Section 2.03 if the
Borrower were requesting a Borrowing of the Type resulting from such election to
be made on the effective date of such election. Each such notice of election
shall be irrevocable.

(c)

Content of Interest Election Requests. Each notice of election pursuant to
Section 2.06(b) shall specify the following information in compliance with
Section 2.02:

(i)

the Borrowing (including the Class) to which such Interest Election Request
applies and, if different options are being elected with respect to different
portions thereof, the portions thereof to be allocated to each resulting
Borrowing (in which case the information to be specified pursuant to clauses
(iii) and (iv) of this paragraph shall be specified for each resulting
Borrowing);

(ii)

the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii)

whether, in the case of a Borrowing denominated in Dollars, the resulting
Borrowing is to be an ABR Borrowing or a Eurocurrency Borrowing; and

(iv)

if the resulting Borrowing is a Eurocurrency Borrowing, the Interest Period
therefor after giving effect to such election, which shall be a period
contemplated by the definition of the term “Interest Period” and permitted under
Section 2.02(d); provided that there shall be no more than ten (10) separate
Borrowings outstanding at any one time.

(d)

Notice by the Administrative Agent to the Lenders. Promptly following receipt of
an Interest Election Request, the Administrative Agent shall advise each
applicable Lender of the details thereof and of such Lender’s portion of each
resulting Borrowing.

(e)

Failure to Elect; Events of Default. If the Borrower fails to deliver a timely
and complete Interest Election Request with respect to a Eurocurrency Borrowing
prior to the end of the Interest Period therefor, then, unless such Borrowing is
repaid as provided herein, (i) if such Borrowing is denominated in Dollars, at
the end of such Interest Period such Borrowing shall be converted to a
Eurocurrency Borrowing of the same Class having an Interest Period of one month,
and (ii) if such Borrowing is denominated in a Foreign Currency, the Borrower
shall be deemed to have selected an Interest Period of one (1) month’s duration.
Notwithstanding any contrary provision hereof, if an Event of Default has
occurred and is continuing and the Administrative Agent, at the request of the
Required Lenders, so notifies the Borrower, (i) any Eurocurrency Borrowing
denominated in Dollars shall, at the end of the applicable Interest Period for
such Eurocurrency Borrowing, be automatically converted to an ABR Borrowing,
(ii) the Borrower shall not be entitled to elect to convert any Borrowing into a
Eurocurrency Borrowing and (iii) any Eurocurrency Borrowing denominated in a
Foreign Currency shall not have an Interest Period of more than one (1) month’s
duration.

44 

 

 

Section 2.07.

Termination or Reduction of the Commitments.

(a)

Scheduled Termination. Unless previously terminated in accordance with the terms
of this Agreement, on the Revolver Termination Date the Commitments of each
Class shall automatically be reduced to an amount equal to the aggregate
principal amount of the Loans and LC Exposure of all Lenders of such Class
outstanding on the Revolver Termination Date and thereafter to an amount equal
to the aggregate principal amount of the Loans and LC Exposure outstanding after
giving effect to each payment of principal and each expiration or termination of
a Letter of Credit thereunder; provided that, for clarity, no Lender shall have
any obligation to make new Loans or to issue, amend or renew an existing Letter
of Credit on or after the Revolver Termination Date, and any Loans outstanding
on the Revolver Termination Date shall be due and payable on the Maturity Date
in accordance with Section 2.08.

(b)

Voluntary Termination or Reduction. The Borrower may at any time terminate, or
from time to time reduce, the Commitments ratably among each Class; provided
that (i) each reduction of the Commitments pursuant to this Section 2.07(b)
shall be in an amount that is $1,000,000 or a whole multiple of $100,000 in
excess thereof and (ii) the Borrower shall not terminate or reduce the
Commitments if, after giving effect to any concurrent prepayment of the Loans of
any Class in accordance with Section 2.09, the total Revolving Credit Exposures
of such Class would exceed the total Commitments of such Class.

(c)

Notice of Voluntary Termination or Reduction. The Borrower shall notify the
Administrative Agent of any election to terminate or reduce the Commitments
under paragraph (b) of this Section at least three (3) Business Days prior to
the effective date of such termination or reduction, specifying such election
and the effective date thereof. Promptly following receipt of any notice, the
Administrative Agent shall advise the Lenders of the contents thereof. Each
notice delivered by the Borrower pursuant to this Section shall be irrevocable;
provided that a notice of termination of the Commitments of a Class delivered by
the Borrower may state that such notice is conditioned upon the effectiveness of
other credit facilities, in which case such notice may be revoked by the
Borrower (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied.

(d)

Effect of Termination or Reduction. Any termination or reduction of the
Commitments of a Class shall be permanent. Each reduction of the Commitments of
a Class shall be made ratably among the Lenders of such Class in accordance with
their respective Commitments.

45 

 

 

Section 2.08.

Repayment of Loans; Evidence of Debt.

(a)

Repayment. Subject to, and in accordance with, the terms of this Agreement, the
Borrower hereby unconditionally promises to pay to the Administrative Agent for
account of the Lenders of each Class the outstanding principal amount of the
Loans of such Class and all other amounts due and owing hereunder and under the
other Loan Documents on the Maturity Date.

In addition, on the Maturity Date, to the extent any Letter of Credit is
outstanding (notwithstanding the requirement of Section 2.04(f)), the Borrower
shall deposit into the Letter of Credit Collateral Account Cash in an amount
equal to 102% of the undrawn face amount of all Letters of Credit outstanding on
the close of business on the Maturity Date, such deposit to be held by the
Administrative Agent as collateral security for the LC Exposure under this
Agreement in respect of the undrawn portion of such Letters of Credit.

(b)

Manner of Payment. Prior to any repayment or prepayment of any Borrowings of any
Class hereunder, the Borrower shall select the Borrowing or Borrowings of such
Class to be paid and shall notify the Administrative Agent in writing of such
selection not later than the time set forth in Section 2.09(g) prior to the
scheduled date of such repayment; provided that each repayment of Borrowings of
a Class shall be applied to repay any outstanding ABR Borrowings of such Class
before any other Borrowings of such Class. If the Borrower fails to make a
timely selection of the Borrowing or Borrowings to be repaid or prepaid, such
payment shall be applied, first, to pay any outstanding ABR Borrowings pro rata
between any outstanding Dollar ABR Borrowings and outstanding Multicurrency ABR
Borrowings, second, if no Class is specified, to any Pro-Rata Borrowings in the
order of the remaining duration of their respective Interest Periods (the
Pro-Rata Borrowing with the shortest remaining Interest Period to be repaid
first) and, third, within each Class, to any remaining Borrowings in the order
of the remaining duration of their respective Interest Periods (the Borrowing
with the shortest remaining Interest Period to be repaid first). Each payment of
a Pro-Rata Borrowing shall be applied ratably between the Dollar Loans and
Multicurrency Loans included in such Pro-Rata Borrowing. Each payment of a
Borrowing of a Class shall be applied ratably to the Loans of such Class
included in such Borrowing (except as otherwise provided in Section 2.12(b)).

(c)

Maintenance of Records by Lenders. Each Lender shall maintain in accordance with
its usual practice records evidencing the indebtedness of the Borrower to such
Lender resulting from each Loan made by such Lender, including the amounts and
Currency of principal and interest payable and paid to such Lender from time to
time hereunder.

(d)

Maintenance of Records by the Administrative Agent. The Administrative Agent
shall maintain records in which it shall record (i) the amount and Currency of
each Loan made hereunder, the Class and Type thereof and each Interest Period
therefor, (ii) the amount and Currency of any principal or interest due and
payable or to become due and payable from the Borrower to each Lender of such
Class hereunder and (iii) the amount and Currency of any sum received by the
Administrative Agent hereunder for account of the Lenders and each Lender’s
share thereof.

46 

 

 

(e)

Effect of Entries. The entries made in the records maintained pursuant to
paragraph (c) or (d) of this Section shall be prima facie evidence, absent
manifest error, of the existence and amounts of the obligations recorded
therein; provided that the failure of any Lender or the Administrative Agent to
maintain such records or any error therein shall not in any manner affect the
obligation of the Borrower to repay the Loans in accordance with the terms of
this Agreement. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error.

(f)

Promissory Notes. Any Lender may request that Loans made by it be evidenced by a
promissory note. In such event, the Borrower shall prepare, execute and deliver
to such Lender a promissory note payable to such Lender (or, if requested by
such Lender, to such Lender and its permitted registered assigns) and in a form
attached hereto as Exhibit B. Thereafter, the Loans evidenced by such promissory
note and interest thereon shall at all times (including after assignment
pursuant to Section 9.04) be represented by one or more promissory notes in such
form payable to the payee named therein (or, if such promissory note is a
registered note, to such payee and its permitted registered assigns).

Section 2.09.

Prepayment of Loans.

(a)

Optional Prepayments. The Borrower shall have the right at any time and from
time to time (but subject to Sections 2.09(f) and (g)) to prepay any Borrowing
in whole or in part, without premium or fee (but subject to Section 2.14),
subject to the requirements of this Section. Each prepayment in part under this
Section 2.09(a) shall be in a minimum amount of $1,000,000 or a whole multiple
of $100,000 in excess thereof.

(b)

Mandatory Prepayments due to Changes in Exchange Rates.

(i)

Determination of Amount Outstanding. On each Quarterly Date and, in addition,
promptly upon the receipt by the Administrative Agent of a Currency Valuation
Notice (as defined below), the Administrative Agent shall determine the
aggregate Revolving Multicurrency Credit Exposure. For the purpose of this
determination, the outstanding principal amount of any Loan that is denominated
in any Foreign Currency shall be deemed to be the Dollar Equivalent of the
amount in the Foreign Currency of such Loan, determined as of such Quarterly
Date or, in the case of a Currency Valuation Notice received by the
Administrative Agent prior to 11:00 a.m., New York City time, on a Business Day,
on such Business Day or, in the case of a Currency Valuation Notice otherwise
received, on the first Business Day after such Currency Valuation Notice is
received. Upon making such determination, the Administrative Agent shall
promptly notify the Multicurrency Lenders and the Borrower thereof.

(ii)

Prepayment. If on the date of such determination the aggregate Revolving
Multicurrency Credit Exposure exceeds 105% of the aggregate amount of the
Multicurrency Commitments as then in effect, the Borrower shall prepay the
Multicurrency Loans (and/or provide cover for LC Exposure as specified in
Section 2.04(k)) within five (5) Business Days of such date of determination
such amounts as shall be necessary so that after giving effect thereto the
aggregate Revolving Multicurrency Credit Exposure does not exceed the
Multicurrency Commitments.

47 

 

 

For purposes hereof, “Currency Valuation Notice” means a notice given by the
Required Multicurrency Lenders to the Administrative Agent stating that such
notice is a “Currency Valuation Notice” and requesting that the Administrative
Agent determine the aggregate Revolving Multicurrency Credit Exposure. The
Administrative Agent shall not be required to make more than one valuation
determination pursuant to Currency Valuation Notices within any rolling three
month period.

Any prepayment pursuant to this paragraph shall be applied, first, to
Multicurrency Loans outstanding and second, as cover for LC Exposure.

(c)

Mandatory Prepayments due to Excess Revolving Credit Exposure. In the event that
the amount of total Revolving Credit Exposure exceeds the total Commitments, the
Borrower shall prepay (but subject to Sections 2.09(f) and (g)) Loans (and/or
provide Cash in such amounts as shall be necessary so that the amount of total
Revolving Credit Exposure does not exceed the total Commitments). In the event
that the amount of total Revolving Dollar Credit Exposure exceeds the total
Dollar Commitments, the Borrower shall prepay (but subject to Sections 2.09(f)
and (g)) Loans) in such amounts as shall be necessary so that the amount of
total Revolving Dollar Credit Exposure does not exceed the total Dollar
Commitments. In the event that the amount of total Revolving Multicurrency
Credit Exposure exceeds the total Multicurrency Commitments (other than as a
result of a change in exchange rates pursuant to Section 2.09(b)), the Borrower
shall prepay (but subject to Sections 2.09(f) and (g)) Loans (and/or provide
cover for Letters of Credit as contemplated by Section 2.04(k)) in such amounts
as shall be necessary so that the amount of total Revolving Multicurrency Credit
Exposure does not exceed the total Multicurrency Commitments.

(d)

Reserved.

(e)

Mandatory Prepayments due to Certain Events Following Availability Period.
Subject to the last paragraph of this Section 2.09(e), and Sections 2.09(f), (g)
and (h) below:

(i)

Asset Sales. In the event that any Obligor shall receive any Net Asset Sale
Proceeds at any time after the Availability Period, the Borrower shall, no later
than the third Business Day following the receipt of such Net Asset Sale
Proceeds, prepay the Loans (and/or provide cover for Letters of Credit as
contemplated by 2.04(k)) in an amount equal to such Net Asset Sale Proceeds (and
the Commitments shall be permanently reduced by such amount); provided that with
respect to Asset Sales of assets that are not Portfolio Investments, the
Borrower shall not be required to prepay the Loans (and/or provide cover for
Letters of Credit as contemplated by 2.04(k)) unless and until (and to the
extent that) the aggregate Net Asset Sale Proceeds relating to all such Asset
Sales are greater than $2,000,000.

48 

 

 

(ii)

Extraordinary Receipts. In the event (but only to the extent) that the aggregate
Net Extraordinary Receipts received by the Obligors at any time after the
Availability Period exceed $2,000,000, the Borrower shall, no later than the
third Business Day following the receipt of such excess Net Extraordinary
Receipts, prepay the Loans (and/or provide cover for Letters of Credit as
contemplated by 2.04(k)) in an amount equal to such excess Net Extraordinary
Receipts (and the Commitments shall be permanently reduced by such amount).

(iii)

Return of Capital. In the event that any Obligor shall receive any Net Return of
Capital at any time after the Availability Period, the Borrower shall, no later
than the third Business Day following the receipt of such Net Return of Capital,
prepay the Loans (and/or provide cover for Letters of Credit as contemplated by
2.04(k)) in an amount equal to 100% of such Net Return of Capital (and the
Commitments shall be permanently reduced by such amount).

(iv)

Indebtedness. In the event that any Obligor shall receive any Cash proceeds from
the issuance by such Obligor of Indebtedness (excluding Indebtedness permitted
by Section 6.01) at any time after the Availability Period, such Obligor shall,
no later than the third Business Day following the receipt of such Cash
proceeds, prepay the Loans (and/or provide cover for Letters of Credit as
contemplated by 2.04(k)) in an amount equal to such Cash proceeds, net of
underwriting discounts and commissions or other similar payments and other
costs, fees, commissions, premiums and expenses directly associated therewith,
including reasonable legal fees and expenses (and the Commitments shall be
permanently reduced by such amount).

(v)

Mandatory Prepayment of Eurocurrency Loans. If the Loans to be prepaid pursuant
to Sections 2.09(e)(i), (ii) and (iii) are Eurocurrency Loans, the Borrower may
defer such prepayment (and permanent Commitment reduction) until the last day of
the Interest Period applicable to such Loans, so long as the Borrower deposits
an amount equal to the amount required to be prepaid, no later than the third
Business Day following the receipt of such amount, into a segregated collateral
account in the name and under the dominion and control (within the meaning of
Section 9-104 of the Uniform Commercial Code) of the Administrative Agent
pending application of such amount to the prepayment of the Loans (and permanent
reduction of the Commitments) on the last day of such Interest Period.

(f)

Payments following the Revolver Termination Date or During an Event of Default.
Notwithstanding any provision to the contrary in Section 2.08 or this Section
2.09 (but subject to Section 2.09(g)(ii)), following the Revolver Termination
Date or if an Event of Default shall have occurred and be continuing:

(i)

No optional prepayment of the Loans of any Class shall be permitted unless at
such time, the Borrower also prepays the Loans of the other Class or, to the
extent no Loans of the other Class are outstanding, provides cash collateral as
contemplated by Section 2.04(k) for outstanding Letters of Credit of such Class,
which prepayment (and cash collateral) shall be made on a pro-rata basis (based
on the outstanding principal amounts of such Indebtedness) between each
outstanding Class of Revolving Credit Exposure;

49 

 

 

(ii)

Any prepayment of Loans required to be made pursuant to clause (c) above shall
be applied to prepay Loans (and provide cover for Letters of Credit as
contemplated by 2.04(k)) on a pro-rata basis between each outstanding Class of
Revolving Credit Exposure.

(iii)

Any prepayment of Loans in Dollars required to be made in connection with any of
the events specified in Section 2.09(e) shall be applied ratably (based on the
outstanding principal amounts of such indebtedness) between the Dollar Lenders
and the Multicurrency Lenders based on the then outstanding Loans and Letters of
Credit denominated in Dollars. So long as no Event of Default has occurred and
is continuing, each prepayment in an Agreed Foreign Currency (including as a
result of the Borrower’s receipt of proceeds from a prepayment event in such
Agreed Foreign Currency) shall be applied ratably among just the Multicurrency
Lenders and, if after such payment, the balance of the Loans denominated in such
Currency is zero, then if there are any remaining proceeds, the Borrower shall
prepay the Loans (or provide cover for outstanding Letters of Credit as
contemplated by 2.04(k)) on a pro-rata basis between each outstanding Class of
Revolving Credit Exposure; provided that, if an Event of Default has occurred
and is continuing, then each prepayment in an Agreed Foreign Currency shall be
made ratably (based on the aggregate Dollar Equivalents of the outstanding
principal amounts of such indebtedness) between Dollar Loans and Multicurrency
Loans and Letters of Credit.

(g)

Notices, Etc.

(i)

The Borrower shall notify the Administrative Agent in writing of any prepayment
hereunder (x) in the case of prepayment of a Eurocurrency Borrowing denominated
in Dollars under Section 2.09(a), not later than 11:00 a.m., New York City time,
three (3) Business Days before the date of prepayment, (y) in the case of a
prepayment of a Eurocurrency Borrowing denominated in Foreign Currency under
Section 2.09(a), not later than 11:00 a.m., London Time, three (3) Business Days
before the date of prepayment, or (z) in the case of prepayment of an ABR
Borrowing, or any prepayment under Section 2.09(b), (c), (d) or (e), not later
than 11:00 a.m., New York City time, on the date of prepayment. Each such notice
shall be irrevocable and shall specify the prepayment date, the principal amount
of each Borrowing or portion thereof to be prepaid and, in the case of a
mandatory prepayment, a reasonably detailed calculation of the amount of such
prepayment; provided, that, if a notice of prepayment is given in connection
with a conditional notice of termination of the Commitments as contemplated by
Section 2.07, then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.07 and any such notices
given in connection with any of the events specified in Section 2.09(e) may be
conditioned upon (x) the consummation of the Asset Sale or the issuance of
Indebtedness or (y) the receipt of net cash proceeds from Net Extraordinary
Receipts or Net Return of Capital. Promptly following receipt of any such notice
relating to a Borrowing, the Administrative Agent shall advise the Lenders of
the contents thereof. Subject to clauses (b), (c) and (e) above and to the
proviso of Section 2.16(c), each prepayment in Dollars shall be applied ratably
(based on the outstanding principal amounts of such indebtedness) between the
Dollar Lenders and the Multicurrency Lenders based on the then outstanding Loans
denominated in Dollars and each prepayment in an Agreed Foreign Currency
(including as a result of the Borrower’s receipt of proceeds from a prepayment
event in such Agreed Foreign Currency) shall be applied ratably among the
Multicurrency Lenders.

50 

 

 

(ii)

In the event the Borrower is required to make any concurrent payments under both
paragraph (b) and also another paragraph of this Section 2.09, any such
prepayment shall be applied toward a prepayment pursuant to paragraph (b) before
any prepayment pursuant to any other paragraph of this Section 2.09.

(iii)

Prepayments shall be accompanied by accrued interest to the extent required by
Section 2.11 and shall be made in the manner specified in Section 2.08(b).

(h)

RIC Tax Distributions. Notwithstanding anything herein to the contrary, Net
Asset Sale Proceeds, Net Extraordinary Receipts and Net Return of Capital
required to be applied to the prepayment of the Loans pursuant to Section
2.09(e) shall exclude the amounts estimated in good faith by the Borrower to be
necessary for the Borrower to make distributions sufficient in amount to achieve
the objectives set forth in (i), (ii) and (iii) of Section 6.05(b) hereof.

Section 2.10.

Fees.

(a)

Commitment Fee. The Borrower agrees to pay to the Administrative Agent for
account of each Lender a commitment fee, which shall accrue at the Commitment
Fee Rate on the unused amount of the Dollar Commitment and Multicurrency
Commitment of such Lender, as applicable, on each day during the period from and
including the Effective Date to the earlier of the date the Commitments
terminate and the Revolver Termination Date. Accrued commitment fees shall be
payable (x) within one (1) Business Day after each Quarterly Date and (y) on the
earlier of the date the Commitments terminate and the Revolver Termination Date,
commencing on the first such date to occur after the Effective Date. All
commitment fees shall be computed on the basis of a year of 360 days and shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day). For purposes of computing commitment fees, the
Commitments of any Class of a Lender shall be deemed to be used to the extent of
the outstanding Loans and LC Exposure of such Class of such Lender.

51 

 

 

(b)

Letter of Credit Fees. The Borrower agrees to pay (i) to the Administrative
Agent for account of each Multicurrency Lender a participation fee with respect
to its participations in Letters of Credit, which shall accrue at a rate per
annum equal to the Applicable Margin applicable to interest on Eurocurrency
Loans on the average daily amount of such Lender’s LC Exposure (excluding any
portion thereof attributable to unreimbursed LC Disbursements) during the period
from and including the Effective Date to but excluding the later of the date on
which such Lender’s Multicurrency Commitment terminates and the date on which
such Lender ceases to have any LC Exposure, and (ii) to the Issuing Bank a
fronting fee, which shall accrue at the rate of one half of one percent (0.5%)
per annum on the average daily amount of the LC Exposure (excluding any portion
thereof attributable to unreimbursed LC Disbursements) during the period from
and including the Effective Date to but excluding the later of the date of
termination of the Commitments and the date on which there ceases to be any LC
Exposure, as well as the Issuing Bank’s standard fees with respect to the
issuance, amendment renewal or extension of any Letter of Credit or processing
of drawings thereunder. Participation fees and fronting fees accrued through and
including each Quarterly Date shall be payable on the third Business Day
following such Quarterly Date, commencing on the first such date to occur after
the Effective Date; provided that all such fees with respect to the Letters of
Credit shall be payable on the date on which the Multicurrency Commitments
terminate (the “termination date”), the Borrower shall pay any such fees that
have accrued and that are unpaid on the termination date and, in the event any
Letters of Credit shall be outstanding that have expiration dates after the
termination date, the Borrower shall prepay on the termination date the full
amount of the participation and fronting fees that will accrue on such Letters
of Credit subsequent to the termination date through but not including the date
such outstanding Letters of Credit are scheduled to expire (and in that
connection, the Multicurrency Lenders agree not later than the date two (2)
Business Days after the date upon which the last such Letter of Credit shall
expire or be terminated to rebate to the Borrower the excess, if any, of the
aggregate participation and fronting fees that have been prepaid by the Borrower
over the amount of such fees that ultimately accrue through the date of such
expiration or termination). Any other fees payable to the Issuing Bank pursuant
to this paragraph shall be payable within 10 days after demand. All
participation fees and fronting fees shall be computed on the basis of a year of
360 days and shall be payable for the actual number of days elapsed (including
the first day but excluding the last day).

(c)

Payment of Fees and Expenses. All fees payable hereunder shall be paid on the
dates due, in Dollars and immediately available funds, to the Administrative
Agent (or to the Issuing Bank, in the case of fees payable to it) for
distribution, in the case of commitment fees, to the Lenders entitled thereto.
Fees paid shall not be refundable under any circumstances absent manifest error.
Any fees representing the Borrower’s reimbursement obligations of expenses, to
the extent requirements of invoice not otherwise specified in this Agreement,
shall be due (subject to the other terms and conditions contained herein) within
ten Business Days of the date that the Borrower receives from the Administrative
Agent a reasonably detailed invoice for such reimbursement obligations.

Section 2.11.

Interest.

(a)

ABR Loans. The Loans constituting each ABR Borrowing shall bear interest at a
rate per annum equal to the Alternate Base Rate plus the Applicable Margin.

(b)

Eurocurrency Loans. The Loans constituting each Eurocurrency Borrowing shall
bear interest at a rate per annum equal to the Adjusted LIBO Rate for the
related Interest Period for such Borrowing plus the Applicable Margin.

52 

 

 

(c)

Default Interest. Notwithstanding the foregoing, if any Event of Default
described in clause (a), (b), (d) (only with respect to Section 6.12), (h), (i)
or (j) of Section 7.01 has occurred and is continuing, or on demand of the
Administrative Agent (at the direction of the Required Lenders) or the Required
Lenders if any Event of Default described in any other clause of Section 7.01
has occurred and is continuing, the interest applicable to Loans shall accrue,
and any fee or other amount not paid when due by the Borrower hereunder shall
bear interest, after as well as before judgment, at a rate per annum equal to
(i) in the case of principal of any Loan, 2% plus the rate otherwise applicable
to such Loan as provided above, or (ii) in the case of any fee or other amount,
2% plus the rate applicable to ABR Loans as provided in paragraph (a) of this
Section.

(d)

Payment of Interest. Accrued interest on each Loan shall be payable in arrears
on each Interest Payment Date for such Loan in the Currency in which such Loan
is denominated and upon termination in full of the Commitments; provided that
(i) interest accrued pursuant to paragraph (c) of this Section shall be payable
on demand, (ii) in the event of any repayment or prepayment of any Loan (other
than a prepayment of an ABR Loan prior to the Maturity Date), accrued interest
on the principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any
Eurocurrency Borrowing prior to the end of the Interest Period therefor, accrued
interest on such Borrowing shall be payable on the effective date of such
conversion.

(e)

Computation. All interest hereunder shall be computed on the basis of a year of
360 days, except that (a) Eurocurrency Borrowings in Canadian Dollars shall be
computed on the basis of a year of 365 days (or 366 days in a leap year) and (b)
Eurocurrency Borrowings in Pounds Sterling and ABR Borrowings, at times when the
Alternate Base Rate is based on the Prime Rate, shall be computed on the basis
of a year of 365 days and in each case shall be payable for the actual number of
days elapsed (including the first day but excluding the last day). The
applicable Alternate Base Rate or Adjusted LIBO Rate shall be determined by the
Administrative Agent and such determination shall be conclusive absent manifest
error.

Section 2.12.

Eurocurrency Borrowing Provisions.

(a)

Alternate Rate of Interest. If prior to the commencement of the Interest Period
for any Eurocurrency Borrowing of a Class (the Currency of such Borrowing herein
called the “Affected Currency”):

(i)

the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate for the Affected Currency for such Interest
Period; or

(ii)

the Administrative Agent is advised by the Required Lenders of such Class that
the Adjusted LIBO Rate for the Affected Currency for such Interest Period will
not adequately and fairly reflect the cost to such Lenders of making or
maintaining their respective Loans included in such Borrowing for such Interest
Period;

53 

 

 

then the Administrative Agent shall give notice thereof to the Borrower and the
affected Lenders in writing or telecopy as promptly as practicable thereafter
and, until the Administrative Agent notifies the Borrower and such Lenders that
the circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or the
continuation of any Borrowing as, a Eurocurrency Borrowing denominated in the
Affected Currency shall be ineffective and, if the Affected Currency is Dollars,
such Borrowing (unless prepaid) shall be continued as, or converted to, an ABR
Borrowing and, if the Affected Currency is a Foreign Currency, such Borrowing
shall be converted to Dollars based on the Dollar Equivalent at such time,
(ii) if the Affected Currency is Dollars and any Borrowing Request requests a
Eurocurrency Borrowing denominated in Dollars, such Borrowing shall be made as
an ABR Borrowing and (iii) if the Affected Currency is a Foreign Currency, any
Borrowing Request that requests a Eurocurrency Borrowing denominated in the
Affected Currency shall be ineffective.

(b)

Illegality. Without duplication of any other rights that any Lender has
hereunder, if any Lender determines that any law has made it unlawful, or that
any Governmental Authority has asserted that it is unlawful for any Lender to
make, maintain or fund Loans whose interest is determined by reference to the
LIBO Rate, or to determine or charge interest rates based upon the LIBO Rate, or
any Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, any LIBO Quoted
Currency in the London interbank market, then, on notice thereof by such Lender
to the Borrower and the Administrative Agent, (i) any obligation of such Lender
to make or continue Eurocurrency Borrowings or to convert ABR Borrowings to
Eurocurrency Borrowings shall be suspended, and (ii) if such notice asserts the
illegality of such Lender making or maintaining Eurocurrency Borrowings the
interest rate on which is determined by reference to the LIBO Rate component of
the Alternate Base Rate, the interest rate on which ABR Borrowings of such
Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the LIBO Rate component of the
Alternate Base Rate, in each case until such Lender notifies the Administrative
Agent and the Borrower that the circumstances giving rise to such determination
no longer exist. Upon receipt of such notice, (x) (A) all Eurocurrency
Borrowings in Dollars of such Lender shall automatically convert to ABR
Borrowings (the interest rate on which ABR Borrowings of such Lender shall, if
necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the LIBO Rate component of the Alternate Base Rate) and (B)
all Eurocurrency Borrowings in an Agreed Foreign Currency of such Lender shall
accrue interest at the rate equal to the cost to each Lender to fund its pro
rata share of such Eurocurrency Borrowing (from whatever source and using
whatever methodologies as such Lender may select in its reasonable discretion),
in each case either on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such Eurocurrency Borrowings to such
day, or immediately, if such Lender may not lawfully continue to maintain such
Eurocurrency Borrowings (in which event Borrower shall not be required to pay
any yield maintenance, breakage or similar fees) and (y) if such notice asserts
the illegality of such Lender determining or charging interest rates based upon
the LIBO Rate, the Administrative Agent shall during the period of such
suspension compute the Alternate Base Rate applicable to such Lender without
reference to the LIBO Rate component thereof until the Administrative Agent is
advised in writing by such Lender that it is no longer illegal for such Lender
to determine or charge interest rates based upon the LIBO Rate. Upon any such
conversion, the Borrower shall also pay accrued interest on the amount so
converted. To the extent any Eurocurrency Borrowing so converted is in an Agreed
Foreign Currency, such Eurocurrency Borrowing shall be converted to Dollars
based on the Dollar Equivalent of such Borrowing at the time of such conversion.

54 

 

 

Section 2.13.

Increased Costs.

(a)

Increased Costs Generally. If any Change in Law shall:

(i)

impose, modify or deem applicable any reserve, special deposit, compulsory loan,
insurance charge, or similar requirement against assets of, deposits with or for
account of, or credit extended by, any Lender (except any such reserve
requirement reflected in the Adjusted LIBO Rate) or the Issuing Bank;

(ii)

subject any Lender to any Taxes (other than (A) Covered Taxes, (B) Other Taxes,
(C) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes, and (D) Connection Income Taxes); or

(iii)

impose on any Lender or the Issuing Bank or the London interbank market any
other condition, cost or expense (other than Taxes) affecting this Agreement or
Eurocurrency Loans made by such Lender or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lenders of making or maintaining any Eurocurrency Loan (or of maintaining its
obligation to make any such Eurocurrency Loan) or to increase the cost to such
Lender or the Issuing Bank of participating in, issuing or maintaining any
Letter of Credit or to reduce the amount of any sum received or receivable by
such Lender or the Issuing Bank hereunder (whether of principal, interest or
otherwise) with respect to such Lender’s Eurocurrency Loans, then the Borrower
will pay to such Lender or the Issuing Bank, as the case may be, in Dollars,
such additional amount or amounts as will compensate such Lender or the Issuing
Bank for such additional costs incurred or reduction suffered.

(b)

Capital Requirements. If any Lender or the Issuing Bank determines that any
Change in Law regarding capital or liquidity requirements has or would have the
effect of reducing the rate of return on such Lender’s or the Issuing Bank’s
capital or on the capital of such Lender’s or the Issuing Bank’s holding
company, if any, as a consequence of this Agreement or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by the Issuing Bank, to a level below that which such Lender or
the Issuing Bank or such Lender’s or the Issuing Bank’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s or the Issuing Bank’s policies and the policies of such Lender’s or the
Issuing Bank’s holding company with respect to capital adequacy or liquidity
position), by an amount deemed to be material by such Lender or the Issuing
Bank, then from time to time the Borrower will pay to such Lender or the Issuing
Bank, as the case may be, in Dollars, such additional amount or amounts as will
compensate such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s holding company for any such reduction suffered.

(c)

Certificates from Lenders. A certificate of a Lender or the Issuing Bank setting
forth in reasonable detail the basis for and calculation of the amount or
amounts, in Dollars, necessary to compensate such Lender or the Issuing Bank or
its holding company, as the case may be, as specified in paragraph (a) or (b) of
this Section shall be promptly delivered to the Borrower and shall be conclusive
absent manifest error. The Borrower shall pay such Lender or the Issuing Bank,
as the case may be, the amount shown as due on any such certificate within 10
days after receipt thereof.

55 

 

 

(d)

Delay in Requests. Failure or delay on the part of any Lender or the Issuing
Bank to demand compensation pursuant to this Section shall not constitute a
waiver of such Lender’s or the Issuing Bank’s right to demand such compensation;
provided that no Obligor shall be required to compensate a Lender or the Issuing
Bank pursuant to the foregoing provisions of this Section for any increased
costs incurred or reductions suffered more than six (6) months prior to the date
that such Lender or the Issuing Bank notifies the Borrower in writing of any
such Change in Law giving rise to such increased costs or reductions; provided,
further, that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the six-month period referred to above shall be
extended to include the period of retroactive effect thereof.

Section 2.14.

Break Funding Payments. In the event of (a) the payment of any principal of any
Eurocurrency Loan other than on the last day of an Interest Period therefor
(including as a result of an Event of Default), (b) the conversion of any
Eurocurrency Loan other than on the last day of an Interest Period therefor,
(c) the failure to borrow, convert, continue or prepay any Eurocurrency Loan on
the date specified in any notice delivered pursuant hereto (regardless of
whether such notice is permitted to be revocable under Section 2.09(g) and is
revoked in accordance herewith), (d) the assignment as a result of a request by
the Borrower pursuant to Section 2.18(b) of any Eurocurrency Loan other than on
the last day of an Interest Period therefor or (e) the conversion of any
Eurocurrency Loan other than on the last day of an Interest Period therefor as a
result of the occurrence of a CAM Exchange, then, in any such event, the
Borrower shall compensate each Lender for any loss, cost and expense (excluding,
for clarity, applicable margin and lost profits) actually incurred by such
Lender in respect thereof.

Payments under this Section shall be made upon written request of a Lender
delivered to the Borrower not later than 30 Business Days following a payment,
conversion, or failure to borrow, convert, continue or prepay that gives rise to
a claim under this Section, accompanied by a written certificate of such Lender
setting forth in reasonable detail the amount or amounts that such Lender is
entitled to receive pursuant to this Section, which certificate shall be
conclusive absent manifest error. The Borrower shall pay such Lender the amount
shown as due on any such certificate within 10 days after receipt thereof.

Section 2.15.

Taxes.

(a)

Payments Free of Taxes. Any and all payments by or on account of any obligation
of the Borrower hereunder or under any other Loan Document shall be made free
and clear of and without deduction for any Taxes; provided that if any
applicable law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Taxes from such
payments, then (i) the Withholding Agent shall make such deductions or
withholdings, (ii) the Withholding Agent shall pay the full amount deducted to
the relevant Governmental Authority in accordance with applicable law and (iii)
if such Tax is a Covered Tax, the sum payable shall be increased as necessary so
that after making all required deductions or withholdings (including deductions
and withholdings applicable to additional sums payable under this
Section 2.15) the Administrative Agent, Lender or the Issuing Bank (as the case
may be) receives an amount equal to the sum it would have received had no such
deductions or withholdings in respect of Covered Taxes been made.

56 

 

 

(b)

Payment of Other Taxes by the Borrower. In addition, the Borrower shall pay any
Other Taxes to the relevant Governmental Authority in accordance with applicable
law.

(c)

Indemnification by the Obligors. The Obligors shall jointly and severally
indemnify the Administrative Agent, each Lender and the Issuing Bank for and,
within 10 Business Days after written demand therefor, pay the full amount of
any Covered Taxes or Other Taxes (including Covered Taxes or Other Taxes imposed
or asserted on or attributable to amounts payable under this Section 2.15(c))
payable or paid by, or required to be deducted or withheld from a payment to the
Administrative Agent, such Lender or the Issuing Bank, as the case may be, and
any reasonable expenses arising therefrom or with respect thereto, whether or
not such Covered Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender or the
Issuing Bank, by the Administrative Agent on its own behalf or on behalf of a
Lender or the Issuing Bank, shall be conclusive absent manifest error.

(d)

Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any Covered
Taxes attributable to such Lender (but only to the extent that any Obligor has
not already indemnified the Administrative Agent for such Covered Taxes and
without limiting the obligation of the Obligors to do so), (ii) any Taxes
attributable to such Lender’s failure to comply with the provisions of Section
9.04(f) relating to the maintenance of a Participant Register and (iii) any
Excluded Taxes attributable to such Lender, in each case, that are payable or
paid by the Administrative Agent in connection with any Loan Document, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (d).

(e)

Evidence of Payments. As soon as practicable after any payment of Taxes by any
Obligor to a Governmental Authority pursuant to this Section 2.15, the Borrower
shall deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent. If the Borrower fails to pay any Taxes
when due to the appropriate Governmental Authority pursuant to Section 2.15(a)
or fails to remit to the Administrative Agent the required receipts or other
required documentary evidence with respect to any such Taxes, the Borrower shall
indemnify the Administrative Agent and each Lender for any incremental taxes,
interest or penalties that may become payable by the Administrative Agent or
such Lender as a result of such failure (without duplication of amounts
indemnified under Section 2.15(c)).

57 

 

 

(f)

Status of Lenders. Any Lender that is entitled to an exemption from or reduction
of withholding tax under the law of the jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under any Loan Document shall deliver to the Borrower (with a copy to
the Administrative Agent), at the time or times reasonably requested by the
Borrower, such properly completed and executed documentation reasonably
requested by the Borrower as will permit such payments to be made without
withholding or at a reduced rate.

In addition, any Lender, if requested by the Borrower or the Administrative
Agent, shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.

Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in (A) and (B) below and Section 2.15(g)) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

Without limiting the generality of the foregoing, if the Borrower is resident
for U.S. federal income tax purposes in the United States, (A) any Lender that
is a “United States person” as defined in section 7701(a)(30) of the Code shall
deliver to the Borrower and the Administrative Agent on or prior to the date on
which such Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of the Borrower or the Administrative Agent),
executed originals of Internal Revenue Service Form W-9 or such other
documentation or information prescribed by applicable laws or reasonably
requested by the Borrower or the Administrative Agent as will enable the
Borrower or the Administrative Agent, as the case may be, to determine whether
or not such Lender is subject to backup withholding or information reporting
requirements; and (B) to the extent it is legally entitled to do so, each
Foreign Lender shall deliver to the Borrower and the Administrative Agent (in
such number of copies as shall be requested by the recipient) on or prior to the
date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), whichever of the following is applicable:

(i)

duly completed executed originals of Internal Revenue Service Form W-8BEN-E or
any successor form claiming eligibility for benefits of an income tax treaty to
which the United States is a party,

(ii)

duly completed executed originals of Internal Revenue Service Form W-8ECI or any
successor form certifying that the income receivable pursuant to this Agreement
is effectively connected with the conduct of a trade or business in the United
States,

58 

 

 

(iii)

in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (A) a certificate, signed
under penalties of perjury, to the effect that such Foreign Lender is not (1) a
“bank” within the meaning of Section 881(c)(3)(A) of the Code, (2) a “10 percent
shareholder” of the Borrower within the meaning of Section 881(c)(3)(B) of the
Code, or (3) a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code and (B) duly completed executed originals of
Internal Revenue Service Form W-8BEN-E (or any successor form) certifying that
the Foreign Lender is not a United States Person, or

(iv)

any other form including Internal Revenue Service Form W-8IMY, as prescribed by
applicable law as a basis for claiming exemption from or a reduction in United
States Federal withholding tax duly completed together with such supplementary
documentation as may be prescribed by applicable law to permit the Borrower to
determine the withholding or deduction required to be made.

(g)

If a payment made to a Lender under any Loan Document would be subject to U.S.
federal withholding Tax imposed by FATCA if such Lender were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the Administrative Agent and the Borrower such documentation
prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Administrative Agent or the Borrower, at the time or
times prescribed by law and at such time or times reasonably requested by the
Administrative Agent or the Borrower, as may be necessary for the Administrative
Agent and the Borrower to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from any such payment.
Solely for purposes of this Section 2.15(g), “FATCA” shall include any amendment
made to FATCA after the Effective Date.

(h)

Each Lender shall update the forms, certifications and documentation described
in Sections 2.15(f) and (g) promptly upon the expiration or invalidity of any
form, certificate or documentation previously delivered by such Lender; provided
it is legally able to do so at the time. Each Lender shall promptly notify the
Borrower and the Administrative Agent at any time that it becomes aware that it
no longer satisfies the legal requirements to provide any previously delivered
form, certificate or documentation to the Borrower (or any other form,
certification or documentation adopted by the U.S. or other taxing authorities
for such purpose).

(i)

Treatment of Certain Refunds. If the Administrative Agent, any Lender or an
Issuing Bank determines, in its sole discretion exercised in good faith, that it
has received a refund or credit of any Covered Taxes or Other Taxes as to which
it has been indemnified by any Obligor or with respect to which any Obligor has
paid additional amounts pursuant to this Section 2.15, it shall pay to the
Borrower an amount equal to such refund or credit (but only to the extent of
indemnity payments made, or additional amounts paid, by any Obligor with respect
to the Covered Taxes or Other Taxes giving rise to such refund or credit), net
of all reasonable out-of-pocket expenses of the Administrative Agent or any
Lender, as the case may be, and without interest (other than any interest paid
by the relevant Governmental Authority with respect to such refund or credit);
provided that the Borrower, upon the request of the Administrative Agent, any
Lender or the Issuing Bank, agrees to repay the amount paid over to the Borrower
(plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Administrative Agent, any Lender or the Issuing
Bank in the event the Administrative Agent, any Lender or the Issuing Bank is
required to repay such refund or credit to such Governmental Authority.
Notwithstanding anything to the contrary in this paragraph (i), in no event will
the Administrative Agent, any Lender or the Issuing Bank be required to pay any
amount to the Borrower pursuant to this paragraph (i) the payment of which would
place the Administrative Agent, such Lender or the Issuing Bank in a less
favorable net position after-Taxes than the Administrative Agent, such Lender or
the Issuing Bank would have been in if the indemnification payments or
additional amounts giving rise to such refund had never been paid. This
subsection shall not be construed to require the Administrative Agent, any
Lender or the Issuing Bank to make available its tax returns or its books or
records (or any other information relating to its Taxes that it deems
confidential) to the Borrower or any other Person.

59 

 

 

Section 2.16.

Payments Generally; Pro Rata Treatment: Sharing of Set-offs.

(a)

Payments by the Borrower. The Borrower shall make each payment required to be
made by it hereunder (whether of principal, interest, fees, reimbursement of LC
Disbursements, or under Section 2.13, 2.14 or 2.15, or otherwise) or under any
other Loan Document (except to the extent otherwise provided therein) prior to
12:00 noon, Local Time, on the date when due, in immediately available funds,
without set-off, deduction or counterclaim. Any amounts received after such time
on any date may, in the discretion of the Administrative Agent, be deemed to
have been received on the next succeeding Business Day for purposes of
calculating interest thereon. All such payments shall be made to the
Administrative Agent at the Administrative Agent’s Account, except as otherwise
expressly provided in the relevant Loan Document and except payments to be made
directly to the Issuing Bank as expressly provided herein and payments pursuant
to Sections 2.13, 2.14, 2.15 and 9.03, which shall be made directly to the
Persons entitled thereto. The Administrative Agent shall distribute any such
payments received by it for account of any other Person to the appropriate
recipient promptly following receipt thereof. If any payment hereunder shall be
due on a day that is not a Business Day, the date for payment shall be extended
to the next succeeding Business Day and, in the case of any payment accruing
interest, interest thereon shall be payable for the period of such extension.

All amounts owing under this Agreement (including commitment fees, payments
required under Sections 2.13, 2.14 and 2.15 relating to any Loan denominated in
Dollars, but not including principal of and interest on any Loan denominated in
any Foreign Currency or payments relating to any such Loan required under
Section 2.15 or any reimbursement or cash collateralization of any LC Exposure
denominated in any Foreign Currency, which are payable in such Foreign Currency)
or under any other Loan Document (except to the extent otherwise provided
therein) are payable in Dollars. Notwithstanding the foregoing, if the Borrower
shall fail to pay any principal of any Loan or LC Disbursement when due (whether
at stated maturity, by acceleration, by mandatory prepayment or otherwise), the
unpaid portion of such Loan or LC Disbursement shall, if such Loan or LC
Disbursement is not denominated in Dollars, automatically be redenominated in
Dollars on the due date thereof (or, if such due date is a day other than the
last day of the Interest Period therefor, on the last day of such Interest
Period) in an amount equal to the Dollar Equivalent thereof on the date of such
redenomination and such principal shall be payable on demand and if the Borrower
shall fail to pay any interest on any Loan that is not denominated in Dollars,
such interest shall automatically be redenominated in Dollars on the due date
therefor (or, if such due date is a day other than the last day of the Interest
Period therefor, on the last day of such Interest Period) in an amount equal to
the Dollar Equivalent thereof on the date of such redenomination and such
interest shall be payable on demand.

60 

 

 

(b)

Application of Insufficient Payments. If at any time insufficient funds are
received by and available to the Administrative Agent to pay fully all amounts
of principal, unreimbursed LC Disbursements, interest and fees of a Class then
due hereunder, such funds shall be applied (i) first, to pay interest and fees
of such Class then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of interest and fees of such Class then due to such
parties, and (ii) second, to pay principal and unreimbursed LC Disbursements of
such Class then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal and unreimbursed LC Disbursements of
such Class then due to such parties.

(c)

Pro Rata Treatment. Except to the extent otherwise provided herein: (i) each
Borrowing of a Class shall be made from the Lenders of such Class, each payment
of commitment fee under Section 2.10 shall be made for account of the Lenders of
the applicable Class, and each termination or reduction of the amount of the
Commitments of a Class under Section 2.07, Section 2.09 or otherwise shall be
applied to the respective Commitments of the Lenders of such Class, pro rata
according to the amounts of their respective Commitments of such Class;
(ii) each Borrowing of a Class shall be allocated pro rata among the Lenders
according to the amounts of their respective Commitments of such Class (in the
case of the making of Loans) or their respective Loans of such Class that are to
be included in such Borrowing (in the case of conversions and continuations of
Loans); (iii) each payment or prepayment of principal of Loans of a Class by the
Borrower shall be made for account of the Lenders of such Class pro rata in
accordance with the respective unpaid principal amounts of the Loans of such
Class held by them (and, with respect to the pro rata treatment of prepayments
between Classes, any such prepayments shall be made in accordance with the
provisions of the last paragraph of Section 2.09(e) and Sections 2.09(f) and
(g)); and (iv) each payment of interest on Loans of a Class by the Borrower
shall be made for account of the Lenders pro rata in accordance with the amounts
of interest on such Loans of such Class then due and payable to the respective
Lenders; provided, however, that, notwithstanding anything to the contrary
contained herein, in the event that the Borrower wishes to make a Multicurrency
Borrowing in an Agreed Foreign Currency and the Multicurrency Commitments are
fully utilized, the Borrower may make a Borrowing under the Dollar Commitments
(if otherwise permitted hereunder) and may use the proceeds of such Borrowing to
prepay the Multicurrency Loans (without making a ratable prepayment to the
Dollar Loans) solely to the extent that the Borrower concurrently utilizes any
Multicurrency Commitments made available as a result of such prepayment to make
a Multicurrency Borrowing in an Agreed Foreign Currency.

61 

 

 

(d)

Sharing of Payments by Lenders. If any Lender of a Class shall, by exercising
any right of set-off or counterclaim or otherwise, obtain payment in respect of
any principal of or interest on any of its Loans, or participations in LC
Disbursements within its Class, resulting in such Lender receiving payment of a
greater proportion of the aggregate amount of its Loans and participations in LC
Disbursements, and accrued interest thereon then due than the proportion
received by any other Lender of such Class, then the Lender receiving such
greater proportion shall purchase (for cash at face value) participations in the
Loans and participations in LC Disbursements of other Lenders of such Class to
the extent necessary so that the benefit of all such payments shall be shared by
the Lenders of such Class ratably in accordance with the aggregate amount of
principal of and accrued interest on their respective Loans and participations
in LC Disbursements of such Class; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements to any assignee or participant, other than to the Borrower
or any Subsidiary or Affiliate thereof (as to which the provisions of this
paragraph shall apply). The Borrower consents to the foregoing and agrees, to
the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against the Borrower rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of the Borrower
in the amount of such participation.

(e)

Presumptions of Payment. Unless the Administrative Agent shall have received
notice from the Borrower prior to the date on which any payment is due to the
Administrative Agent for account of the Lenders or the Issuing Bank hereunder
that the Borrower will not make such payment, the Administrative Agent may
assume that the Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders or
the Issuing Bank, as the case may be, the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders and the
Issuing Bank, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or the Issuing Bank with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent at the Federal Funds Effective Rate.

(f)

Certain Deductions by the Administrative Agent. If any Lender shall fail to make
any payment required to be made by it pursuant to Section 2.05(a) or (b) or
2.16(e), then the Administrative Agent may, in its discretion (notwithstanding
any contrary provision hereof), apply any amounts thereafter received by the
Administrative Agent for account of such Lender to satisfy such Lender’s
obligations under such Sections until all such unsatisfied obligations are fully
paid.

Section 2.17.

Defaulting Lenders. Notwithstanding any provision of this Agreement to the
contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:

(a)

commitment fees pursuant to Section 2.10(a) shall cease to accrue on the unused
portion of the Commitment of such Defaulting Lender to the extent and during the
period such Lender is a Defaulting Lender (and the Borrower shall not be
required to pay any such commitment fee that otherwise would have accrued and
been required to have been paid to such Defaulting Lender to the extent and
during the period such Lender is a Defaulting Lender);

62 

 

 

(b)

the Commitment and Revolving Credit Exposure of such Defaulting Lender shall not
be included in determining whether the requisite Lenders have taken or may take
any action hereunder or under any other Loan Document (including any consent to
any amendment or waiver pursuant to Section 9.02, except for any amendment or
waiver described in Section 9.02(b)(i), (ii) or (iii)); provided that any
waiver, amendment or modification requiring the consent of a number of Lenders
greater than Required Lenders or of each Lender affected thereby and which
waiver, amendment or modification materially and adversely affects such
Defaulting Lender differently than the other Lenders shall require the consent
of such Defaulting Lender.

In the event that the Administrative Agent and the Borrower agree in writing
that a Defaulting Lender has adequately remedied all matters that caused such
Lender to be a Defaulting Lender, then, on the date of such agreement, such
Lender shall purchase at par such of the Loans of the other Lenders as the
Administrative Agent shall determine may be necessary in order for the Lenders
to hold the Loans in accordance with their Applicable Percentage;

(c)

if any LC Exposure exists at the time a Multicurrency Lender becomes a
Defaulting Lender then:

(i)

all or any part of such LC Exposure shall be reallocated among the
non-Defaulting Multicurrency Lenders in accordance with their respective
Applicable Multicurrency Percentages but only to the extent (x) the sum of all
non-Defaulting Lenders’ Revolving Multicurrency Credit Exposures plus such
Defaulting Lender’s LC Exposure does not exceed the total of all non-Defaulting
Lenders’ Multicurrency Commitments, (y) no non-Defaulting Lender’s Revolving
Multicurrency Credit Exposure will exceed such Lender’s Multicurrency
Commitment, and (z) the conditions set forth in Section 4.02 are satisfied at
such time (and unless the Borrower has notified the Administrative Agent at such
time, the Borrower shall be deemed to have represented and warranted that such
conditions are satisfied at such time);

(ii)

if the reallocation described in clause (i) above cannot, or can only partially,
be effected, the Borrower shall, without prejudice to any right or remedy
available to it hereunder or under law, within three (3) Business Days following
notice by the Administrative Agent, cash collateralize such Defaulting Lender’s
LC Exposure (after giving effect to any partial reallocation pursuant to clause
(i) above) in accordance with the procedures set forth in Section 2.04(k) for so
long as such LC Exposure is outstanding;

(iii)

if the Borrower cash collateralizes any portion of such Defaulting Lender’s LC
Exposure pursuant to clause (ii) above, the Borrower shall not be required to
pay any fees to such Defaulting Lender pursuant to Section 2.10(b) with respect
to such Defaulting Lender’s LC Exposure during the period such Defaulting
Lender’s LC Exposure is cash collateralized;

63 

 

 

(iv)

if the LC Exposure of the non-Defaulting Multicurrency Lenders is reallocated
pursuant to clause (i) above, then the fees payable to the Lenders pursuant to
Section 2.10(a) and Section 2.10(b) shall be adjusted in accordance with such
non-Defaulting Multicurrency Lenders’ Applicable Multicurrency Percentages;

(v)

if any Defaulting Lender’s LC Exposure is neither cash collateralized nor
reallocated pursuant to this Section 2.17(c), then, without prejudice to any
rights or remedies of the Issuing Bank or any Lender hereunder, all facility
fees that otherwise would have been payable to such Defaulting Lender (solely
with respect to the portion of such Defaulting Lender’s Commitment that was
utilized by such LC Exposure) and letter of credit fees payable under Section
2.10(b) with respect to such Defaulting Lender’s LC Exposure shall be payable to
the Issuing Bank until such LC Exposure is cash collateralized and/or
reallocated; and

(vi)

no reallocation hereunder shall constitute a waiver or release of any claim of
any party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a non-Defaulting Lender as a
result of such non-Defaulting Lender’s increased exposure following such
reallocation.

(d)

so long as any Multicurrency Lender is a Defaulting Lender, the Issuing Bank
shall not be required to issue, amend or increase any Letter of Credit, unless
it is satisfied that the related exposure will be 100% covered by the
Commitments of the non-Defaulting Multicurrency Lenders and/or cash collateral
will be provided by the Borrower in accordance with Section 2.17(c), and
participating interests in any such newly issued or increased Letter of Credit
shall be allocated among non-Defaulting Lenders in a manner consistent with
Section 2.17(c)(i) (and Defaulting Lenders shall not participate therein).

In the event that the Administrative Agent, the Borrower and the Issuing Bank
each agrees that a Defaulting Lender that is a Multicurrency Lender has
adequately remedied all matters that caused such Lender to be a Defaulting
Lender, then such Lender shall no longer be deemed a Defaulting Lender, the
Borrower shall no longer be required to cash collateralize any portion of such
Lender’s LC Exposure cash collateralized pursuant to Section 2.17(c)(ii) above
and the LC Exposure of the Multicurrency Lenders shall be readjusted to reflect
the inclusion of such Lender’s Multicurrency Commitment and on such date such
Lender shall purchase at par such of the Loans of the other Multicurrency
Lenders as the Administrative Agent shall determine may be necessary in order
for such Lender to hold such Loans in accordance with its Applicable
Multicurrency Percentage.

Section 2.18.

Mitigation Obligations; Replacement of Lenders.

(a)

Designation of a Different Lending Office. If any Lender exercises its rights
under Section 2.12(b) or requests compensation under Section 2.13, or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for account of any Lender pursuant to Section 2.15, then
such Lender shall use reasonable efforts to designate a different lending office
for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if in
the sole judgment of such Lender, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 2.13 or 2.15, as the
case may be, in the future, or eliminate the circumstance giving rise to such
Lender exercising its rights under Section 2.12(b) and (ii) would not subject
such Lender to any cost or expense not required to be reimbursed by the Borrower
and would not otherwise be disadvantageous to such Lender. The Borrower hereby
agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

64 

 

 

(b)

Replacement of Lenders. If any Lender exercises its rights under Section 2.12(b)
or requests compensation under Section 2.13, or if the Borrower is required to
pay any additional amount to any Lender or any Governmental Authority for
account of any Lender pursuant to Section 2.15, or if any Lender becomes a
Defaulting Lender, or if any Lender becomes a Non-Consenting Lender, then the
Borrower may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights and obligations under this Agreement
and the other Loan Documents to an assignee that shall assume such obligations
(which assignee may be another Lender, if a Lender accepts such assignment);
provided that (i) the Borrower shall have received the prior written consent of
the Administrative Agent (and, if a Commitment is being assigned, the Issuing
Bank) which consent shall not unreasonably be withheld or delayed, (ii) such
Lender shall have received payment of an amount equal to the outstanding
principal of its Loans and participations in LC Disbursements, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts) and (iii) in the case
of any such assignment resulting from a claim for compensation under Section
2.13 or payments required to be made pursuant to Section 2.15, such assignment
will result in a reduction in such compensation or payments. A Lender shall not
be required to make any such assignment and delegation if prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling the
Borrower to require such assignment and delegation cease to apply.

(c)

Defaulting Lenders. If any Lender shall fail to make any payment required to be
made by it pursuant to Section 2.05 or 9.03(c), then the Administrative Agent
may, in its discretion and notwithstanding any contrary provision hereof,
(i) apply any amounts thereafter received by the Administrative Agent for the
account of such Lender for the benefit of the Administrative Agent or the
Issuing Bank to satisfy such Lender’s obligations under such Sections until all
such unsatisfied obligations are fully paid, and/or (ii) hold any such amounts
in a segregated account as cash collateral for, and application to, any future
funding obligations of such Lender under such Sections, in the case of each of
clauses (i) and (ii) above, in any order as determined by the Administrative
Agent in its discretion.

65 

 

 

Section 2.19.

Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Lender that is an EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(a)

the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any Lender that is an EEA Financial Institution; and

(b)

the effects of any Bail-in Action on any such liability, including, if
applicable:

(i)

a reduction in full or in part or cancellation of any such liability;

(ii)

a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii)

the variation of the terms of such liability in connection with the exercise of
the write-down and conversion powers of any EEA Resolution Authority.

 

Article III

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Lenders that:

Section 3.01.

Organization; Powers. Each of the Borrower and its Subsidiaries, as applicable,
is duly organized or incorporated, validly existing and in good standing under
the laws of the jurisdiction of its organization or incorporation, has all
requisite power and authority to carry on its business as now conducted and,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect, is qualified to
do business in, and is in good standing in, every jurisdiction where the failure
to do so could reasonably be expected to result in a Material Adverse Effect.

Section 3.02.

Authorization; Enforceability. The Transactions are within the Borrower’s
limited liability company powers and have been duly authorized by all necessary
limited liability company action and, if required, by all necessary member
action. This Agreement has been duly executed and delivered by the Borrower and
constitutes, and each of the other Loan Documents to which it is a party when
executed and delivered will constitute, a legal, valid and binding obligation of
the Borrower and each of its Subsidiaries party thereto, as applicable,
enforceable in accordance with its terms, except as such enforceability may be
limited by (a) bankruptcy, insolvency, reorganization, moratorium or similar
laws of general applicability affecting the enforcement of creditors’ rights and
(b) the application of general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).

66 

 

 

Section 3.03.

Governmental Approvals; No Conflicts. The Transactions (a) do not require any
consent or approval of, registration or filing with, or any other action by, any
Governmental Authority, except for (i) such as have been or will be obtained or
made and are in full force and effect and (ii) filings and recordings in respect
of the Liens created pursuant to the Security Documents, (b) will not violate
any applicable law or regulation or the certificate of formation, limited
liability company agreement or other organizational documents of the Borrower or
any of its Subsidiaries or any order of any Governmental Authority (including
the Investment Company Act and the rules, regulations and orders issued by the
SEC thereunder), (c) will not violate or result in a default in any material
respect under any indenture, agreement or other instrument binding upon the
Borrower or any of its Subsidiaries or assets, or give rise to a right
thereunder to require any payment to be made by any such Person, and (d) except
for the Liens created pursuant to the Security Documents, will not result in the
creation or imposition of any Lien on any asset of the Borrower or any of its
Subsidiaries.

Section 3.04.

Financial Condition; No Material Adverse Effect.

(a)

Financial Statements. The financial statements of FSEP and its Subsidiaries
delivered to the Administrative Agent and the Lenders by the Borrower pursuant
to Section 4.01(c), Section 5.01(a) and Section 5.01(b) present fairly, in all
material respects, the consolidated financial position and results of operations
and cash flows of FSEP and its Subsidiaries as of the end of and for the
applicable period in accordance with GAAP, subject, in the case of unaudited
financial statements, to year-end audit adjustments and the absence of
footnotes.

(b)

No Material Adverse Effect. Since December 31, 2015, there has not been any
event, development or circumstance that has had or could reasonably be expected
to have a Material Adverse Effect.

Section 3.05.

Litigation. There are no actions, suits, investigations or proceedings by or
before any arbitrator or Governmental Authority now pending against or, to the
knowledge of any Financial Officer of the Borrower, threatened against or
affecting the Borrower or any of its Subsidiaries (a) as to which there is a
reasonable possibility of an adverse determination and that, if adversely
determined, could reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect or (b) that involve this Agreement or the
Transactions.

Section 3.06.

Compliance with Laws and Agreements. Each of the Borrower and its Subsidiaries
is in compliance with all laws, regulations and orders of any Governmental
Authority applicable to it or its property and all indentures, agreements and
other instruments binding upon it or its property, except where the failure to
do so, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect. Neither the Borrower nor any of its
Subsidiaries is subject to any contract or other arrangement, the performance of
which by the Borrower could reasonably be expected to result in a Material
Adverse Effect.

67 

 

 

Section 3.07.

Taxes. Each of the Borrower and its Subsidiaries has timely filed or has caused
to be timely filed all material U.S. federal, state, local and other Tax returns
that are required to be filed by it and has paid all material Taxes for which it
is directly or indirectly liable and any assessments made against it or any of
its property and all other material Taxes, fees or other charges imposed on it
or any of its property by any Governmental Authority, other than any Taxes, fees
or other charges the amount or validity of which is currently being contested in
good faith by appropriate proceedings and with respect to which reserves in
conformity with GAAP have been provided on the books of the Borrower or its
Subsidiaries, as the case may be. The charges, accruals and reserves on the
books of the Borrower and any of its Subsidiaries in respect of Taxes and other
governmental charges are adequate. Neither the Borrower nor any of its
Subsidiaries has given or been requested to give a waiver of the statute of
limitations relating to the payment of any federal, state, local and foreign
Taxes or other impositions, and no Tax lien (other than Liens permitted pursuant
to clause (a) of the definition of Permitted Liens) has been filed with respect
to the Borrower or any of its Subsidiaries. There is no proposed Tax assessment
against the Borrower or any of its Subsidiaries, and there is no basis for any
such assessment.

Section 3.08.

ERISA. No ERISA Event has occurred or is reasonably expected to occur that, when
taken together with all other ERISA Events that have occurred, could reasonably
be expected to result in a Material Adverse Effect.

Section 3.09.

Disclosure.

(a)

All written reports, financial statements, certificates and other written
information (other than projected financial information, other forward-looking
information, information relating to third parties, and information of a general
economic or general industry nature) which has been made available to the
Administrative Agent or any Lender by or on behalf of the Borrower in connection
with the transactions contemplated by this Agreement or delivered under any Loan
Document, taken as a whole, will not contain any untrue statement of a material
fact or omit to state a material fact necessary in order to make the statements
contained therein at the time made and taken as a whole (and after giving effect
to all written updates provided by the Borrower to the Administrative Agent for
delivery to the Lenders from time to time) not misleading in light of the
circumstances under which such statements were made; and

(b)

All financial projections, pro forma financial information and other
forward-looking information which has been delivered to the Administrative Agent
or any Lender by or on behalf of Borrower in connection with the transactions
contemplated by this Agreement or delivered under any Loan Document are based
upon good faith assumptions and, in the case of financial projections and pro
forma financial information, good faith estimates, in each case, believed to be
reasonable at the time made, it being recognized that (i) such financial
information as it relates to future events is subject to significant uncertainty
and contingencies (many of which are beyond the control of the Borrower) and are
therefore not to be viewed as fact, and (ii) actual results during the period or
periods covered by such financial information may materially differ from the
results set forth therein.

68 

 

 

Section 3.10.

Investment Company Act; Margin Regulations.

(a)

Status as Business Development Company. FSEP is a “closed end fund” that has
elected to be regulated as a “business development company” within the meaning
of the Investment Company Act. The Borrower is not registered or required to be
registered as an “investment company” under the Investment Company Act.

(b)

Compliance with Investment Company Act. The business and other activities of the
Borrower and its Subsidiaries do not result in a violation or breach of the
provisions of the Investment Company Act or any rules, regulations or orders
issued by the SEC thereunder, except where such breaches or violations,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

(c)

Investment Policies. The Borrower is in compliance in all material respects with
the Investment Policies.

(d)

Use of Credit. Neither the Borrower nor any of its Subsidiaries is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose, whether immediate, incidental or ultimate, of buying or
carrying Margin Stock, and no part of the proceeds of any extension of credit
hereunder will be used to buy or carry any Margin Stock in violation of law.
Other than as listed on Schedule 3.10, on the Effective Date, neither the
Borrower nor any of its Subsidiaries own any Margin Stock.

Section 3.11.

Material Agreements and Liens.

(a)

Material Agreements. Schedule 3.11(a) is a complete and correct list of each
credit agreement, loan agreement, indenture, purchase agreement, guarantee,
letter of credit or other arrangements (to the extent that such other
arrangements exceed an aggregate outstanding principal amount of $1,000,000)
providing for or otherwise relating to any Indebtedness or any extension of
credit (or commitment for any extension of credit) to, or guarantee by, the
Borrower or any of its Subsidiaries outstanding on the Effective Date, and the
aggregate principal or face amount outstanding or that is, or may become,
outstanding under each such arrangement, in each case on the Effective Date, is
correctly described in Schedule 3.11(a).

(b)

Liens. Schedule 3.11(b) is a complete and correct list of each Lien securing
Indebtedness of any Person outstanding on the Effective Date covering any
property of the Borrower or any of its Subsidiaries, and the aggregate amount of
such Indebtedness secured (or that may be secured) by each such Lien and the
property covered by each such Lien as of the Effective Date is correctly
described in Schedule 3.11(b).

69 

 

 

Section 3.12.

Subsidiaries and Investments.

(a)

Subsidiaries. Set forth in Schedule 3.12(a) is a complete and correct list of
all of the Subsidiaries of the Borrower as of the Effective Date together with,
for each such Subsidiary, (i) the jurisdiction of organization of such
Subsidiary, (ii) each Person holding ownership interests in such Subsidiary,
(iii) the nature of the ownership interests held by each such Person and the
percentage of ownership of such Subsidiary represented by such ownership
interests and (iv) whether such Subsidiary is a Tax Blocker Subsidiary, a
Transparent Subsidiary or a CFC. Except as disclosed in Schedule 3.12(a), as of
the Effective Date, (x) the Borrower owns, free and clear of Liens, and has the
unencumbered right to vote, all outstanding ownership interests in each
Subsidiary shown to be held by it in Schedule 3.12(a), and (y) all of the issued
and outstanding capital stock of each such Subsidiary organized as a corporation
is validly issued, fully paid and nonassessable.

(b)

Investments.

(i)

Set forth in Schedule 3.12(b) is a complete and correct list of all Investments
of a type referred to in clauses (c) and (e) of Section 6.04 held by the
Borrower or any of its Subsidiaries in any Person on the Effective Date and, for
each such Investment, (x) the identity of the Person or Persons holding such
Investment and (y) the nature of such Investment.

(ii)

Except as disclosed in Schedule 3.12(b), as of the Effective Date each of the
Borrower and its Subsidiaries owns, free and clear of all Liens (other than
Liens permitted pursuant to Section 6.02), all of its Investments.

Section 3.13.

Properties.

(a)

Title Generally. Each of the Borrower and its Subsidiaries has good title to, or
valid leasehold interests in, all its real and personal property material to its
business, except for minor defects in title that do not interfere with its
ability to conduct its business as currently conducted or to utilize such
properties for their intended purposes.

(b)

Intellectual Property. Each of the Borrower and its Subsidiaries owns, or is
licensed to use, all trademarks, tradenames, copyrights, patents and other
intellectual property material to its business, and the use thereof by the
Borrower and its Subsidiaries does not infringe upon the rights of any other
Person, except for any such infringements that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

Section 3.14.

Solvency. On the Effective Date, and upon the incurrence of any extension of
credit hereunder, on any date on which this representation and warranty is made,
(a) the Borrower will be Solvent on an unconsolidated basis, and (b) FSEP, the
Borrower and each Subsidiary Guarantor will be Solvent on a consolidated basis.

70 

 

 

Section 3.15.

Compliance with OFAC. To the extent applicable, the Borrower and each Subsidiary
is in compliance, in all material respects, with (i) the Trading with the Enemy
Act and each of the foreign assets control regulations of the United States
Treasury Department (31 CFR, Subtitle B, Chapter V) and any other enabling
legislation or executive order relating thereto, and (ii) the USA PATRIOT Act. 
None of the Borrower or any Subsidiary nor, to the knowledge of the Borrower,
any director, officer, agent, employee or Affiliate of the Borrower or any
Subsidiary, is currently subject to any Sanctions, nor is the Borrower or any
Subsidiary located, organized or resident in a Designated Jurisdiction.  No part
of the proceeds of the Loans or Letter of Credit will be used, directly or
indirectly, or otherwise made available (A) for any payments to any officer or
employee of a Governmental Authority, or any Person controlled by a Governmental
Authority, or any political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977 or (B) to any Person
for the purpose of financing the activities of any Person currently subject to
any Sanction or in any other manner that would result in a violation of
Sanctions by any Person (including any Person participating in the Loans,
whether as underwriter, advisor, investor, or otherwise).



Article IV

CONDITIONS

Section 4.01.

Effective Date. This Agreement and the obligations of the Lenders to make Loans
and of the Issuing Bank to issue Letters of Credit hereunder shall not become
effective until completion of each of the following conditions precedent (unless
a condition shall have been waived in accordance with Section 9.02):

(a)

Documents. Administrative Agent shall have received each of the following
documents, each of which shall be reasonably satisfactory to the Administrative
Agent (and, to the extent specified below, to each Lender) in form and
substance:

(i)

Executed Counterparts. From each party hereto either (1) a counterpart of this
Agreement signed on behalf of such party or (2) written evidence satisfactory to
the Administrative Agent (which may include telecopy transmission or a PDF of a
signed signature page to this Agreement) that such party has signed a
counterpart of this Agreement.

(ii)

Guarantee and Security Agreement. The Guarantee and Security Agreement, duly
executed and delivered by each of the parties to the Guarantee and Security
Agreement.

(iii)

FSEP Guaranty and FSEP Pledge Agreement. Each of the FSEP Guaranty and the FSEP
Pledge Agreement, duly executed and delivered by each of the parties to the FSEP
Guaranty and FSEP Pledge Agreement, as applicable.

(iv)

Opinion of Counsel to the Obligors and FSEP. A favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of Dechert LLP, counsel for the Obligors and FSEP, in form and substance
reasonably acceptable to the Administrative Agent and covering such matters as
the Administrative Agent may reasonably request (and the Borrower hereby
instructs such counsel to deliver such opinion to the Lenders and the
Administrative Agent).

71 

 

 

(v)

Corporate Documents. (v) Copies of the organizational documents of FSEP and each
Obligor certified as of a recent date by the appropriate governmental official,
(w) signature and incumbency certificates of the officers of such Person
executing the Loan Documents to which it is a party, (x) resolutions of the
board of trustees or similar governing body of FSEP and each Obligor approving
and authorizing the execution, delivery and performance of this Agreement and
the other Loan Documents to which it is a party or by which it or its assets may
be bound as of the Effective Date, certified as of the Effective Date by its
secretary or an assistant secretary as being in full force and effect without
modification or amendment, (y) a good standing certificate from the applicable
Governmental Authority of FSEP’s and each Obligor’s jurisdiction of
incorporation, organization or formation and in each jurisdiction in which it is
qualified as a foreign corporation or other entity to do business, each dated a
recent date prior to the Effective Date, and (z) such other documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of FSEP and the
Obligors, and the authorization of the Transactions, all in form and substance
reasonably satisfactory to the Administrative Agent and its counsel.

(vi)

Officer’s Certificate. A certificate, dated the Effective Date and signed by a
Financial Officer of the Borrower, confirming compliance with the conditions set
forth in Sections 4.02(a), (b) and (c).

(vii)

Custodian Agreement. A duly executed and delivered Custodian Agreement among the
Borrower, the Collateral Agent and the Custodian and all other control
arrangements required at the time under this Agreement with respect to the
Obligors’ other deposit accounts and securities accounts.

(b)

Liens. The Administrative Agent shall have received results of a recent lien
search in each relevant jurisdiction with respect to FSEP and each of the
Obligors, confirming the priority of the Liens in favor of the Collateral Agent
created pursuant to the Security Documents and revealing no liens on any of the
assets of FSEP, the Borrower or Borrower’s Subsidiaries except for Liens
permitted under Section 6.02, the FSEP Pledge Agreement or Liens to be
discharged on or prior to the Effective Date pursuant to documentation
satisfactory to the Administrative Agent. Subject to Section 5.08(c)(ii), all
Uniform Commercial Code financing statements, control agreements and other
documents or instruments required to be filed or executed and delivered in order
to create in favor of the Administrative Agent, for the benefit of the Lenders,
a first priority perfected (subject to Eligible Liens) security interest in the
Collateral (to the extent that such a security interest may be perfected by
filing, possession or control under the Uniform Commercial Code and as required
by Section 5.08(c)(i) and the Guarantee and Security Agreement and by Sections 4
and 6(b) of the FSEP Pledge Agreement) shall have been properly filed or
executed and delivered in each jurisdiction required.

(c)

Financial Statements. The Administrative Agent and the Lenders shall have
received prior to the execution of this Agreement the audited consolidated
balance sheets, statements of operations, statement of changes in net assets,
statements of cash flows and schedules of investments of FSEP and its
Subsidiaries, in each case for the fiscal year ended December 31, 2015. The
Administrative Agent and the Lenders shall have received any other financial
statements of FSEP and its Subsidiaries as they shall reasonably request. The
Administrative Agent and Lenders acknowledge having received the financial
statements referred to above.

72 

 

 

(d)

Consents. The Borrower shall have obtained and delivered to the Administrative
Agent certified copies of all consents, approvals, authorizations,
registrations, or filings (other than any filing required under the Exchange Act
or the rules or regulations promulgated thereunder, including any filing
required on Form 8-K) required to be made or obtained by FSEP, the Obligors and
all other guarantors in connection with the Transactions, and such consents,
approvals, authorizations, registrations, filings and orders shall be in full
force and effect and all applicable waiting periods shall have expired and no
investigation or inquiry by any Governmental Authority regarding the
Transactions or any transaction being financed with the proceeds of the Loans
shall be ongoing.

(e)

No Litigation. There shall not exist any action, suit, investigation, litigation
or proceeding or other legal or regulatory developments pending or, to the
knowledge of a Financial Officer of the Borrower, threatened in any court or
before any arbitrator or Governmental Authority that relates to the Transactions
or that could reasonably be expected to have a Material Adverse Effect.

(f)

Solvency Certificate. On the Effective Date, the Administrative Agent shall have
received a solvency certificate of the chief financial officer of FSEP dated as
of the Effective Date and addressed to the Administrative Agent and the Lenders,
and in form, scope and substance reasonably satisfactory to Administrative
Agent, with appropriate attachments and demonstrating that both before and after
giving effect to the Transactions, (a) the Borrower will be Solvent on a
unconsolidated basis, and (b) FSEP, the Borrower and each Subsidiary Guarantor
will be Solvent on a consolidated basis.

(g)

Fees and Expenses. The Borrower shall have paid in full to the Administrative
Agent all fees and expenses related to this Agreement invoiced and owing on the
Effective Date.

(h)

Default. No Default shall have occurred and be continuing under this Agreement
immediately before and after giving effect to the Transactions, any incurrence
of Indebtedness hereunder and the use of the proceeds hereof on a pro forma
basis.

(i)

Patriot Act. The Administrative Agent and each Lender shall have received all
documentation and other information required by bank regulatory authorities
under applicable “know your customer” and anti-money laundering rules and
regulations, including the Patriot Act, as reasonably requested by the
Administrative Agent or such Lender.

(j)

Other Documents. The Administrative Agent shall have received such other
documents, instruments, certificates, opinions and information as the
Administrative Agent may reasonably request in form and substance reasonably
satisfactory to the Administrative Agent.

The contemporaneous exchange and release of executed signature pages by each of
the Persons contemplated to be a party hereto shall render this Agreement
effective and any such exchange and release of such executed signature pages by
all such persons shall constitute satisfaction or waiver (as applicable) of any
condition precedent to such effectiveness set forth above. Each Lender as of the
Effective Date acknowledges its receipt and satisfaction with this Agreement and
each other document described above.

73 

 

 

Section 4.02.

Each Credit Event. The obligation of each Lender to make any Loan, and of the
Issuing Bank to issue, amend, renew or extend any Letter of Credit, including in
each case any such extension of credit on the Effective Date, is additionally
subject to the satisfaction of the following conditions:

(a)

the representations and warranties of FSEP and the Borrower set forth in this
Agreement and in the other Loan Documents shall be true and correct in all
material respects (other than any representation or warranty already qualified
by materiality or Material Adverse Effect, which shall be true and correct in
all respects) on and as of the date of such Loan, or, as to any such
representation or warranty that refers to a specific date, as of such specific
date;

(b)

at the time of such Loan, no Default shall have occurred and be continuing or
would result from such Loan after giving effect thereto;

(c)

after giving effect to such extension of credit, FSEP and the Borrower shall be
in pro forma compliance with each of the covenants set forth in Sections 6.12;

(d)

the proposed date of such extension of credit shall take place during the
Availability Period;

(e)

the Administrative Agent shall have received an Information Certificate dated as
of the date of the Borrowing Request, showing (i) each Eligible Portfolio
Investment, the owner thereof (Borrower or applicable Subsidiary) and the Value
thereof, and (ii) a calculation of the Total Portfolio Value and the pro forma
Adjusted Asset Coverage Ratio as of the date thereof demonstrating that the
Adjusted Asset Coverage Ratio shall not be less than 3.50 to 1.00 after giving
effect to such extension of credit; and

(f)

in the case of the first Borrowing, the Administrative Agent shall have received
delivery of the most recent quarterly third party valuation report attesting the
value of each unquoted Eligible Portfolio Investment included in the calculation
of Total Portfolio Value at the date of such Borrowing; provided that no
attested value may be older than March 31, 2016 at the date of first drawing;
provided, further, that, the foregoing shall not apply to any unquoted Eligible
Portfolio Investment acquired after March 31, 2016, which shall be valued at the
cost thereof in accordance with Section 5.12.

Each Borrowing, and each issuance, amendment, renewal or extension of a Letter
of Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in the preceding
sentence.

74 

 

 

Article V

AFFIRMATIVE COVENANTS

Until the Termination Date, the Borrower covenants and agrees with the Lenders
that:

Section 5.01.

Financial Statements and Other Information. The Borrower will furnish to the
Administrative Agent for distribution to each Lender:

(a)

within 90 days after the end of each fiscal year of FSEP, the audited
consolidated balance sheets, statements of operations, statement of changes in
net assets, statements of cash flows and schedules of investments of FSEP and
its Subsidiaries as of the end of and for such year, setting forth in each case
in comparative form the figures for the previous fiscal year (to the extent full
fiscal year information is available), all reported on by RSM US LLP or other
independent public accountants of recognized national standing to the effect
that such consolidated financial statements present fairly in all material
respects the financial condition and results of operations of FSEP and its
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied (which report shall be unqualified as to going concern and scope of
audit and shall not contain any explanatory paragraph or paragraph of emphasis
with respect to going concern); provided that the requirements set forth in this
clause (a) may be fulfilled if such financial statements are furnished in FSEP’s
annual report filed by FSEP with the SEC on Form 10-K for the applicable fiscal
year, and such report shall be deemed to have been provided to the
Administrative Agent and the Lenders once publicly available on the SEC’s
website;

(b)

within 45 days after the end of each of the first three (3) fiscal quarters of
each fiscal year of FSEP, the consolidated balance sheets, statements of
operations, statement of changes in net assets, statements of cash flows and
schedules of investments of FSEP and its Subsidiaries as of the end of and for
such fiscal quarter and the then elapsed portion of the fiscal year, setting
forth in each case in comparative form the figures for (or, in the case of the
statement of assets and liabilities, as of the end of) the corresponding period
or periods of the previous fiscal year (to the extent such information is
available for the previous fiscal year), all certified by a Financial Officer of
FSEP as presenting fairly in all material respects the financial condition and
results of operations of FSEP and its Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied, subject to normal year-end audit
adjustments and the absence of footnotes; provided that the requirements set
forth in this clause (b) may be fulfilled if such financial statements are
furnished in FSEP’s quarterly report filed by FSEP with the SEC on Form 10-Q for
the applicable quarterly period, and such report shall be deemed to have been
provided to the Administrative Agent and the Lenders once publicly available on
the SEC’s website;

75 

 

 

(c)

concurrently with any delivery of financial statements under clause (a) or
(b) of this Section, a certificate of a Financial Officer of FSEP (i) to the
extent the requirements in clause (a) and (b) are not fulfilled by FSEP
delivering the applicable report delivered to (or filed with) the SEC,
certifying that such statements are consistent with the financial statements
filed by FSEP with the SEC, (ii) certifying as to whether the Borrower has
knowledge that a Default has occurred during the most recent period covered by
such financial statements (or has occurred and is continuing from a prior
period) and, if a Default has occurred during such period (or has occurred and
is continuing from a prior period), specifying the details thereof and any
action taken or proposed to be taken with respect thereto, (iii) setting forth
reasonably detailed calculations demonstrating compliance with Sections 6.01(i),
6.04(f), 6.05(b) and 6.12, (iv) stating whether any change in GAAP as applied by
(or in the application of GAAP by) FSEP has occurred since the Effective Date
(but only if FSEP has not previously reported such change to the Administrative
Agent and if such change has had a material effect on the financial statements)
and, if any such change has occurred (and has not been previously reported to
the Administrative Agent), specifying the effect of such change on the financial
statements accompanying such certificate and (v) attaching a list of
Subsidiaries as of the date of delivery of such certificate or a confirmation
that there is no change in such information since the date of the last such
list;

(d)

(i) concurrently with any delivery of financial statements under clause (a) or
(b) of this Section, a Portfolio Value Certificate as of the end of such fiscal
quarter and (ii) within 20 days of the last day of each calendar month, a
Monthly Information Certificate as of the last day of such calendar month;

(e)

promptly upon receipt thereof copies of all significant and non-routine written
reports submitted to the management or board of trustees of FSEP by FSEP’s
independent public accountants in connection with each annual, interim or
special audit or review of any type of the financial statements or related
internal control systems of FSEP or any of its Subsidiaries delivered by such
accountants to the management or board of trustees of FSEP (other than the
periodic reports that FSEP’s independent auditors provide, in the ordinary
course, to FSEP’s board of trustees or audit committee thereof);

(f)

copies of all periodic and other reports, proxy statements and other materials
sent to all shareholders filed by FSEP or any of its Subsidiaries with the SEC
or with any national securities exchange, as the case may be, which such
periodic and other reports, proxy statements and other materials shall be deemed
to have been provided to the Administrative Agent once publicly available on the
website of the SEC or any national securities exchange, as the case may be;

(g)

within 45 days after the end of each fiscal quarter of the Borrower, all final
internal and external valuation reports relating to the Eligible Portfolio
Investments (subject, in the case of external valuation reports, to the
Administrative Agent entering into a non-reliance letter, confidentiality
agreement or similar agreement on market terms to the extent requested or
required by the applicable valuation provider) and the underwriting memoranda
for all Eligible Portfolio Investments included in such valuation reports, and
any other information relating to the Eligible Portfolio Investments as
reasonably requested by the Administrative Agent or any Lender; provided that
the underwriting memoranda for a particular Eligible Portfolio Investment of an
Obligor shall only be required to be delivered within 30 days of the initial
closing of such Eligible Portfolio Investment and at no other time;

76 

 

 

(h)

to the extent not otherwise provided by the Custodian, within thirty (30) days
after the end of each month, updated copies of custody reports (including, to
the extent available, an itemized list of each Portfolio Investment held in any
Custodian Account owned by the Borrower or any of its Subsidiaries) with respect
to any custodian account owned by the Borrower or any of the Subsidiary
Guarantors; and

(i)

promptly following any request therefor, such other information regarding the
operations, business affairs and financial condition of FSEP, the Borrower or
any of its Subsidiaries, or compliance with the terms of this Agreement and the
other Loan Documents, as the Administrative Agent or any Lender may reasonably
request.

Section 5.02.

Notices of Material Events. Upon the Borrower becoming aware of any of the
following, the Borrower will furnish to the Administrative Agent and each Lender
prompt written notice of the following:

(a)

the occurrence of any Default (provided that if such Default is subsequently
cured within the time periods set forth herein, the failure to provide notice of
such Default shall not itself result in an Event of Default hereunder);

(b)

the filing or commencement of any action, suit or proceeding by or before any
arbitrator or Governmental Authority against or affecting FSEP, the Borrower or
any of its Affiliates that, if adversely determined, could reasonably be
expected to result in a Material Adverse Effect;

(c)

the occurrence of any ERISA Event that, alone or together with any other ERISA
Events that have occurred, could reasonably be expected to result in liability
of FSEP, the Borrower and its Subsidiaries, or the ERISA Affiliates of FSEP and
Borrower, in an aggregate amount exceeding $5,000,000; and

(d)

any other development (excluding matters of a general economic, financial or
political nature to the extent that they could not reasonably be expected to
have a disproportionate effect on FSEP or the Borrower) that results in, or
could reasonably be expected to result in, a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

Section 5.03.

Existence; Conduct of Business. The Borrower will, and will cause each of its
Subsidiaries to, do or cause to be done all things necessary to preserve, renew
and keep in full force and effect its legal existence and the rights, licenses,
permits, privileges and franchises material to the conduct of its business;
provided that the foregoing shall not prohibit any merger, consolidation,
liquidation or dissolution permitted under Section 6.03.

Section 5.04.

Payment of Obligations. The Borrower will, and will cause each of its
Subsidiaries to, pay its obligations, including Tax liabilities and material
contractual obligations, that, if not paid, could reasonably be expected to
result in a Material Adverse Effect before the same shall become delinquent or
in default, except where (a) the validity or amount thereof is being contested
in good faith by appropriate proceedings and (b) the Borrower or such Subsidiary
has set aside on its books adequate reserves with respect thereto in accordance
with GAAP.

77 

 

 

Section 5.05.

Maintenance of Properties; Insurance. The Borrower will, and will cause each of
its Subsidiaries to, (a) keep and maintain all property material to the conduct
of its business in good working order and condition, ordinary wear and tear
excepted, and (b) maintain, with financially sound and reputable insurance
companies, insurance in such amounts and against such risks as are customarily
maintained by companies engaged in the same or similar business, operating in
the same or similar locations.

Section 5.06.

Books and Records; Inspection and Audit Rights.

(a)

Books and Records; Inspection Rights. The Borrower will, and will cause each of
its Subsidiaries to, keep books of record and account in accordance with GAAP.
The Borrower will, and will cause each of its Subsidiaries to, permit any
representatives designated by the Administrative Agent or any Lender, upon
reasonable prior notice to the Borrower, to (i) visit and inspect its
properties, to examine and make copies from its books and records, and
(ii) discuss its affairs, finances and condition with its officers and
independent accountants, all at such reasonable times and as often as reasonably
requested; provided that the Borrower or such Subsidiary shall be entitled to
have its representatives and advisors present during any inspection of its books
and records or meeting with its independent accountants; provided, further, that
the Administrative Agent and the Lenders shall not conduct more than one such
visit and inspection in any calendar year unless an Event of Default has
occurred and is continuing at the time of any subsequent visits and inspections
during such calendar year.

(b)

Audit Rights. The Borrower will, and will cause each of its Subsidiaries to,
permit any representatives designated by Administrative Agent (including any
consultants, accountants, lawyers and appraisers retained by the Administrative
Agent) to conduct evaluations and appraisals of the Borrower’s computation of
Total Portfolio Value and the Value of Eligible Portfolio Investments included
therein (including, for clarity, audits of any Agency Accounts, funds transfers
and custody procedures), all at such reasonable times and as often as reasonably
requested. The Borrower shall pay the reasonable, documented and out-of-pocket
fees and expenses of representatives retained by the Administrative Agent to
conduct any such evaluation or appraisal; provided that the Borrower shall not
be required to pay such fees and expenses for more than one such evaluation or
appraisal during any calendar year unless an Event of Default has occurred and
is continuing at the time of any subsequent evaluation or appraisal during such
calendar year. The Borrower also agrees to modify or adjust the computation of
Total Portfolio Value and/or the Value of Eligible Portfolio Investments
included therein to the extent required by the Administrative Agent or the
Required Lenders as a result of any such evaluation or appraisal indicating that
such computation is not consistent with the terms of this Agreement; provided
that if the Borrower demonstrates that such evaluation or appraisal is
incorrect, the Borrower shall be permitted to re-adjust its computation of Total
Portfolio Value.

78 

 

 

Section 5.07.

Compliance with Laws and Agreements. The Borrower will, and will cause each of
its Subsidiaries to, comply with all laws, rules, regulations, including the
Investment Company Act (if applicable to such Person), and orders of any
Governmental Authority applicable to it (including orders issued by the SEC) or
its property and all indentures, agreements and other instruments, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

Section 5.08.

Certain Obligations Respecting Subsidiaries; Further Assurances.

(a)

Subsidiary Guarantors. In the event that (1) the Borrower or any of its
Subsidiaries shall form or acquire any new Subsidiary (other than a CFC, a Tax
Blocker Subsidiary or a Transparent Subsidiary), or that any other Person shall
become a “Subsidiary” within the meaning of the definition thereof (other than a
CFC, a Tax Blocker Subsidiary or a Transparent Subsidiary); (2) any CFC shall no
longer constitute a “CFC” pursuant to the definition thereof (in which case such
Person shall be deemed to be a “new” Subsidiary for purposes of this Section
5.08), (3) any Transparent Subsidiary shall no longer constitute a “Transparent
Subsidiary” pursuant to the definition thereof (in which case such Person shall
be deemed to be a “new” Subsidiary for purposes of this Section 5.08) or (4) any
Tax Blocker Subsidiary shall no longer constitute a “Tax Blocker Subsidiary”
pursuant to the definition thereof (in which case such Person shall be deemed to
be a “new” Subsidiary for purposes of this Section 5.08), the Borrower will, in
each case, on or before 90 days following such Person becoming a Subsidiary or
such CFC, Transparent Subsidiary or Tax Blocker Subsidiary, as the case may be,
no longer qualifying as such, cause such new Subsidiary or former CFC, former
Transparent Subsidiary or former Tax Blocker Subsidiary, as the case may be, to
become a “Subsidiary Guarantor” (and, thereby, an “Obligor”) under the Guarantee
and Security Agreement pursuant to a Guarantee Assumption Agreement and to
deliver such proof of corporate or other action, incumbency of officers,
opinions of counsel and other documents as the Administrative Agent shall have
reasonably requested.

(b)

Ownership of Subsidiaries. The Borrower will, and will cause each of its
Subsidiaries to, take such action from time to time as shall be necessary to
ensure that each of its Subsidiaries is a wholly owned Subsidiary; provided that
the foregoing shall not prohibit any transaction permitted under Sections 6.03
or 6.04, so long as after giving effect to such permitted transaction each of
the remaining Subsidiaries is a wholly owned Subsidiary.

(c)

Further Assurances. The Borrower will, and will cause each of the Subsidiary
Guarantors to, take such action from time to time as shall reasonably be
requested by the Administrative Agent to effectuate the purposes and objectives
of this Agreement. Without limiting the generality of the foregoing, the
Borrower will, and will cause each of the Subsidiary Guarantors, to:

(i)

take such action from time to time (including filing appropriate Uniform
Commercial Code financing statements and executing and delivering such
assignments, security agreements and other instruments) as shall be reasonably
requested by the Administrative Agent to create, in favor of the Collateral
Agent for the benefit of the Lenders (and any Affiliate thereof that is a party
to any Swap Agreement entered into with the Borrower) pursuant to the Security
Documents, perfected security interests and Liens in the Collateral; provided
that any such security interest or Lien shall be subject to the relevant
requirements of the Security Documents;

79 

 

 

(ii)

with respect to each deposit account or securities account of the Obligors
(other than (A) any Agency Account, (B) any payroll account so long as such
payroll account is coded as such, (C) withholding tax and fiduciary accounts or
any trust account maintained solely on behalf of a Portfolio Investment, and (D)
any account in which the aggregate value of deposits therein, together with all
other such accounts under this clause (D), does not at any time exceed $75,000;
provided that in the case of each of the foregoing clauses (A) through (D), no
other Person (other than the depository institution at which such account is
maintained) shall have “control” over such account (within the meaning of the
Uniform Commercial Code)), cause each bank or securities intermediary (within
the meaning of the Uniform Commercial Code) to enter into such arrangements with
the Collateral Agent as shall be appropriate in order that the Collateral Agent
has “control” (within the meaning of the Uniform Commercial Code) over each such
deposit account or securities account (each, a “Control Account”) and in that
connection, the Borrower agrees, subject to Sections 5.08(c)(iii) below, to
cause all cash and other proceeds of Portfolio Investments received by any
Obligor to be immediately deposited into a Control Account (or otherwise
delivered to, or registered in the name of, the Collateral Agent) and, both
prior to and following such deposit, delivery or registration such cash and
other proceeds shall be held in trust by the Borrower for the benefit of the
Collateral Agent and shall not be commingled with any other funds or property of
any other unrelated third Person (including with any money or financial assets
of the Borrower in its capacity as an agent or administrative agent for any
other Bank Loans subject to Section 5.08(c)(iii) below);

(iii)

in the event that any Obligor is acting as an agent or administrative agent
under any loan documents with respect to any Bank Loan (or is acting in an
analogous agency capacity under any note purchase agreements with respect to any
Mezzanine Investment) and such Obligor does not hold all of the credit extended
to the underlying borrower or issuer under the relevant underlying loan
documents or note purchase agreements, ensure that (1) all funds held by such
Obligor in such capacity as agent or administrative agent are segregated from
all other funds of such Obligor and clearly identified as being held in an
agency capacity (an “Agency Account”); (2) all amounts owing on account of such
Bank Loan or Mezzanine Investment by the underlying borrower or other obligated
party are remitted by such borrower or obligated party to either (A) such Agency
Account or (B) directly to an account in the name of the underlying lender to
whom such amounts are owed (for the avoidance of doubt, no funds representing
amounts owing to more than one underlying lender may be remitted to any
commingled account other than the Agency Account); and (3) within one
(1) Business Day after receipt of such funds, such Obligor acting in its
capacity as agent or administrative agent shall distribute any such funds
belonging to any Obligor to the Custodian Account (provided that if any
distribution referred to in this clause (c) is not permitted by applicable
bankruptcy law to be made as a result of the bankruptcy of the underlying
borrower, such Obligor shall use commercially reasonable efforts to obtain
permission to make such distribution and shall make such distribution as soon as
legally permitted to do so); and

80 

 

 

(iv)

for each Investment in Indebtedness constituting an Eligible Portfolio
Investment, cause to be delivered to the Custodian the following: (a) an
original or a copy of any transfer document or instrument relating to such
Indebtedness, which, in the case of a transfer document, evidences the
assignment of such Indebtedness from the prior third party owner thereof
directly to the Obligor (together with the consent of each party required under
the applicable loan documentation); and (b) originals or copies of each of the
following, to the extent applicable (and, in the case of any syndicated, club or
multi-lender transaction, to the extent originals or copies of such loan
documentation have been distributed to other lenders; provided that the Borrower
shall have used commercially reasonable efforts to obtain such documents): any
related loan agreement, credit agreement, note purchase agreement, security
agreement (if separate from any mortgage), acquisition agreement pursuant to
which such Investment was acquired, subordination agreement, intercreditor or
similar instruments, guarantee, assumption or substitution agreement or similar
material operative document, in each case together with any amendment or
modification thereto.

Notwithstanding anything to the contrary contained herein, if any instrument,
promissory note, agreement, document or certificate held by the Custodian is
destroyed or lost not as a result of any action of the Borrower, then the
Borrower shall have up to 20 Business Days from the date when the Borrower has
knowledge of such loss or destruction (or such longer period as the
Administrative Agent shall agree) to deliver to the Custodian a replacement
instrument or document.

Section 5.09.

Use of Proceeds. The Borrower will use the proceeds of the Loans and the
issuances of Letters of Credit solely for general corporate purposes of the
Borrower and its Subsidiaries in the ordinary course of business, including
making distributions, in each case to the extent not prohibited by this
Agreement, and the acquisition and funding (either directly or through one or
more wholly-owned Subsidiary Guarantors or Tax Blocker Subsidiaries) of
leveraged loans, mezzanine loans, high-yield securities, convertible securities,
preferred stock, common stock, hedging arrangements, credit-linked notes, credit
default swaps and other Portfolio Investments; provided that neither the
Administrative Agent nor any Lender shall have any responsibility as to the use
of any of such proceeds. No part of the proceeds of any Loan will be used in
violation of applicable law. On the first day (if any) an Obligor acquires any
Margin Stock or at any other time requested by the Administrative Agent or any
Lender, the Borrower shall furnish to the Administrative Agent and each Lender a
statement to the foregoing effect in conformity with the requirements of FR Form
G-3 or FR Form U-1, as applicable, referred to in Regulation U. Margin Stock
shall be purchased by the Obligors only with the proceeds of Indebtedness not
directly or indirectly secured by Margin Stock (within the meaning of
Regulation U), or with the proceeds of equity capital of the Borrower.

Section 5.10.

Investment Company Act. The Borrower shall not become registered or required to
be registered as an “investment company” pursuant to Section 8 of the Investment
Company Act.

Section 5.11.

Investment Policies. The Borrower shall at all times be in compliance in all
material respects with its Investment Policies.

81 

 

 

Section 5.12.

Portfolio Valuation, Etc. 

(a)

Trade Date Basis. For purposes of this Agreement and the other Loan Documents,
all determinations of whether an investment is to be included as a Portfolio
Investment shall be determined on a trade date basis (meaning that any
investment that has been purchased will be treated as a Portfolio Investment on
the date the applicable Person enters into an agreement to acquire such
Portfolio Investment, and any Portfolio Investment which has been sold will be
excluded as a Portfolio Investment on the date the applicable Person enters into
an agreement to sell such Portfolio Investment); provided that such investment
shall no longer be included or excluded as a Portfolio Investment, as the case
may be, if the purchase or sale of such Portfolio Investment has not settled
within 90 days thereafter unless the applicable Person has entered into a new
agreement to purchase or sell such Portfolio Investment before the end of such
90 day period.

(b)

Determination of Values. For purposes of the Loan Documents, each Eligible
Portfolio Investment shall be assigned a value in accordance with FSEP’s
valuation procedures as described in its prospectus and other reports filed by
FSEP with the SEC (the “Value”); provided, that the Value of a Portfolio
Investment acquired after the most recent determination of value of Portfolio
Investments as described above (but before the date on which such investment
shall be assigned a Value in accordance with FSEP’s valuation procedures) shall
be the cost of such Portfolio Investment. 

 

Article VI

NEGATIVE COVENANTS

Until the Termination Date, the Borrower covenants and agrees with the Lenders
that:

Section 6.01.

Indebtedness. The Borrower will not nor will it permit any of its Subsidiaries
to, create, incur, assume or permit to exist any Indebtedness, except:

(a)

Indebtedness created hereunder or under any other Loan Document;

(b)

Indebtedness under Swap Agreements entered into by Borrower or any Subsidiary in
the ordinary course of business and not for speculative purposes;

(c)

repurchase obligations arising in the ordinary course of business with respect
to U.S. Government Securities;

(d)

obligations payable to clearing agencies, brokers or dealers in connection with
the purchase or sale of securities in the ordinary course of business;

(e)

Indebtedness of an Obligor to any other Obligor and Indebtedness of a Tax
Blocker Subsidiary to an Obligor;

82 

 

 

(f)

indebtedness of the Borrower on account of the sale by the Borrower of the first
out tranche of any First Lien Bank Loan that arises solely as an accounting
matter under ASC 860; provided that such Indebtedness (i) is non-recourse to the
Borrower and its Subsidiaries and (ii) would not represent a claim against the
Borrower or any of its Subsidiaries in a bankruptcy, insolvency or liquidation
proceeding of the Borrower or its Subsidiaries, in each case in excess of the
amount sold or purportedly sold;

(g)

Indebtedness in respect of judgments or awards that have been in force for less
than the applicable period for taking an appeal, so long as such judgments or
awards do not constitute an Event of Default under clause (k) of Section 7.01;

(h)

guaranties by Obligors of Indebtedness incurred by Portfolio Companies, in an
aggregate amount not to exceed, together with Indebtedness incurred under
Section 6.01(i), $5,000,000; and

(i)

additional unsecured Indebtedness not for borrowed money, in an aggregate amount
not to exceed, together with Indebtedness incurred under Section 6.01(h),
$5,000,000.

Section 6.02.

Liens. The Borrower will not, nor will it permit any of its Subsidiaries to,
create, incur, assume or permit to exist any Lien on any property or asset
(including Equity Interests in any Subsidiary) now owned or hereafter acquired
by it, or assign or sell any income or revenues (including accounts
receivable) or rights in respect of any thereof except:

(a)

any Lien on any property or asset of the Borrower existing on the Effective Date
and set forth in Schedule 3.11(b); provided that (i) no such Lien shall extend
to any other property or asset of the Borrower or any of its Subsidiaries, and
(ii) any such Lien shall secure only those obligations which it secures on the
Effective Date and extensions, renewals and replacements thereof that do not
increase the outstanding principal amount thereof;

(b)

Liens created pursuant to the Security Documents;

(c)

Liens securing Swap Agreement Obligations;

(d)

Permitted Liens;

(e)

Liens created by posting of cash collateral in connection with Swap Agreements
permitted under Section 6.04(c); provided that, for the avoidance of doubt, at
no time shall such cash collateral constitute an Eligible Portfolio Investment
and provided, further, that such cash collateral shall constitute an Excluded
Asset; and

(f)

Liens on Special Equity Interests included in the Portfolio Investments but only
to the extent securing obligations in the manner provided in the definition of
“Special Equity Interests” in Section 1.01.

83 

 

 

Section 6.03.

Fundamental Changes. The Borrower will not, nor will it permit any of its
Subsidiaries to, enter into any transaction of merger or consolidation or
amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution). The Borrower will not, nor will it permit any of
its Subsidiaries to, acquire any business or property from, or capital stock of,
or be a party to any acquisition of, any Person, except for purchases or
acquisitions of Portfolio Investments and other assets in the normal course of
the day-to-day business activities of the Borrower and its Subsidiaries and not
in violation of the terms and conditions of this Agreement or any other Loan
Document. The Borrower will not, nor will it permit any of its Subsidiaries to,
convey, sell, lease, transfer or otherwise dispose of, in one transaction or a
series of transactions, any part of its assets (including Cash, Cash Equivalents
and Equity Interests), whether now owned or hereafter acquired, but excluding
Permitted Dispositions.

Notwithstanding the foregoing provisions of this Section:

(a)

any Subsidiary of the Borrower may be merged or consolidated with or into the
Borrower or any other Subsidiary; provided that if any such transaction shall be
between a Subsidiary and a wholly owned Subsidiary Guarantor, the wholly owned
Subsidiary Guarantor shall be the continuing or surviving corporation;

(b)

any Subsidiary of the Borrower may sell, lease, transfer or otherwise dispose of
any or all of its assets (upon voluntary liquidation or otherwise) to the
Borrower or any Subsidiary of the Borrower;

(c)

any Subsidiary of the Borrower may be liquidated or dissolved; provided that
(i) in connection with such liquidation or dissolution, any and all of the
assets of such Subsidiary shall be distributed or otherwise transferred to the
Borrower or any Subsidiary of the Borrower and (ii) the Borrower determines in
good faith that such liquidation is in the best interests of the Borrower and is
not materially disadvantageous to the Lenders;

(d)

(i) the capital stock of any Subsidiary Guarantor may be sold, transferred or
otherwise disposed of to the Borrower or any wholly owned Subsidiary Guarantor
of the Borrower, (ii) the capital stock of any Subsidiary of the Borrower that
is not a Subsidiary Guarantor may be sold, transferred or otherwise disposed of
to the Borrower or any Subsidiary of the Borrower and (iii) the capital stock of
the Borrower may be sold, transferred or otherwise disposed of to FSEP; and

(e)

the Borrower may merge or consolidate with any other Person, so long as (i) the
Borrower is the continuing or surviving entity in such transaction and (ii) at
the time thereof and after giving effect thereto, no Default shall have occurred
and be continuing.

Section 6.04.

Investments. The Borrower will not, nor will it permit any of its Subsidiaries
to, acquire, make or enter into, or hold, any Investments except:

(a)

operating deposit accounts with banks;

(b)

Investments by the Borrower and the Subsidiary Guarantors in the Borrower, the
Subsidiary Guarantors and any Tax Blocker Subsidiary;

84 

 

 

(c)

Portfolio Investments by the Borrower and its Subsidiaries to the extent such
Portfolio Investments are permitted under the Investment Policies;

(d)

Investments in Cash and Cash Equivalents; and

(e)

additional Investments up to but not exceeding $5,000,000 in the aggregate (for
purposes of this clause (e), the aggregate amount of an Investment at any time
shall be deemed to be equal to (A) the aggregate amount of cash, together with
the aggregate fair market value of property loaned, advanced, contributed,
transferred or otherwise invested that gives rise to such Investment (calculated
at the time such Investment is made), minus (B) the aggregate amount of
dividends, distributions or other payments received in cash in respect of such
Investment; provided that in no event shall the aggregate amount of any
Investment be less than zero, and provided further that the amount of any
Investment shall not be reduced by reason of any write-off of such Investment,
nor increased by way of any increase in the amount of earnings retained in the
Person in which such Investment is made that have not been dividended,
distributed or otherwise paid out).

Section 6.05.

Restricted Payments. The Borrower will not, nor will it permit any of its
Subsidiaries to, declare or make, or agree to pay or make, directly or
indirectly, any Restricted Payment, except that:

(a)

the Borrower may declare and pay dividends with respect to the Equity Interests
of the Borrower payable solely in additional shares of the Borrower’s common
stock;

(b)

the Borrower may declare and pay dividends and distributions in either case in
cash or other property (excluding for this purpose the Borrower’s common stock)
in or with respect to any taxable year of FSEP (or any calendar year, as
relevant) in amounts not to exceed 115% of the amounts that are required to be
distributed to: (i) allow FSEP, solely on account of the income and gains
attributable to the operations of the Borrower and its Subsidiaries, to satisfy
the minimum distribution requirements imposed by Section 852(a) of the Code (or
any successor thereto) to maintain FSEP’s eligibility to be taxed as a RIC for
any such taxable year, (ii) reduce to zero for any such taxable year FSEP’s
liability for federal income taxes imposed on (y) FSEP’s investment company
taxable income attributable to the income, gains and/or operations of the
Borrower and its Subsidiaries pursuant to Section 852(b)(1) of the Code (or any
successor thereto), or (z) FSEP’s net capital gain attributable to the income,
gains and/or operations of the Borrower and its Subsidiaries pursuant to
Section 852(b)(3) of the Code (or any successor thereto), and (iii) reduce to
zero FSEP’s liability for federal excise taxes attributable to the income, gains
and/or operations of the Borrower and its Subsidiaries for any such calendar
year imposed pursuant to Section 4982 of the Code (or any successor thereto)
(such amount, the “Required Payment Amount”);

(c)

the Subsidiaries of the Borrower may declare and pay Restricted Payments to the
Borrower or any Subsidiary Guarantor;

(d)

the Borrower may make Restricted Payments to FSEP to the extent (i) no Default
has occurred and is continuing or would be caused thereby and (ii) the Adjusted
Asset Coverage Ratio is not less than 3.50 to 1.00 both before and after giving
effect to such Restricted Payment; and

85 

 

 

(e)

the Obligors may make distributions of Portfolio Investments in connection with
substantially concurrent contributions of Portfolio Investments of equal or
greater Value to the extent that the Adjusted Asset Coverage Ratio is not less
than 3.50 to 1.00 both before and after giving effect to such distribution.

For the avoidance of doubt, the determination of the amounts referred to in
paragraph (b) above shall be made separately for the taxable year of FSEP (in
the case of amounts calculated under clauses (b)(i) and (ii) above) and the
calendar year of FSEP (in the case of amounts calculated under clause (b)(iii)
above) and the limitation on dividends or distributions imposed by such clause
shall apply separately to the amounts so determined.

Section 6.06.

Certain Restrictions on Subsidiaries. The Borrower will not permit any of its
Subsidiaries to enter into or suffer to exist any indenture, agreement,
instrument or other arrangement (other than the Loan Documents) that prohibits
or restrains, in each case in any material respect, or imposes materially
adverse conditions upon, the incurrence or payment of Indebtedness, the granting
of Liens, the declaration or payment of dividends, the making of loans,
advances, guarantees or Investments or the sale, assignment, transfer or other
disposition of property, except for any prohibitions or restraints contained in
(i) any document or agreement relating to any Indebtedness permitted under
Section 6.01 or Lien permitted under Section 6.02 and (ii) any agreement,
instrument or other arrangement pertaining to any sale or other disposition of
any asset permitted by this Agreement so long as the applicable restrictions (x)
only apply to such assets and (y) do not restrict prior to the consummation of
such sale or disposition the creation or existence of the Liens in favor of the
Collateral Agent pursuant to the Security Documents or otherwise required by
this Agreement, or the incurrence or payment of Indebtedness under this
Agreement or the ability of the Borrower and its Subsidiaries to perform any
other obligation under any of the Loan Documents.

Section 6.07.

Transactions with Affiliates. The Borrower will not, and will not permit any of
its Subsidiaries to, enter into any transactions with any of its Affiliates,
even if otherwise permitted under this Agreement, except (i) transactions in the
ordinary course of business at prices and on terms and conditions not less
favorable to the Borrower or such Subsidiary (or, in the case of a transaction
between an Obligor and a non-Obligor Subsidiary, not less favorable to such
Obligor) than could be obtained at the time on an arm’s-length basis from
unrelated third parties, (ii) transactions between or among the Obligors not
involving any other Affiliate, (iii) any transaction permitted hereunder,
including Restricted Payments permitted by Section 6.05 and dispositions
permitted by Section 6.03, (iv)  transactions with Affiliates existing as of the
Effective Date, (v) transactions with one or more Affiliates permitted by an
exemptive order issued by the SEC (each an “Exemptive Order”) or (vi) the
payment of compensation and reimbursement of expenses of directors or trustees
in a manner consistent with current practice of FSEP or the Borrower and general
market practice, and indemnification to directors or trustees of FSEP or the
Borrower in the ordinary course of business.

86 

 

 

Section 6.08.

Lines of Business. The Borrower will not, nor will it permit any of its
Subsidiaries to, engage to any material extent in any business other than in
accordance with its Investment Policies.

Section 6.09.

No Further Negative Pledge. The Borrower will not, and will not permit any of
its Subsidiaries to, enter into any agreement, instrument, deed or lease which
prohibits or limits the ability of any Obligor to create, incur, assume or
suffer to exist any Lien upon any of its properties, assets or revenues, whether
now owned or hereafter acquired, or which requires the grant of any security for
an obligation if security is granted for another obligation, except the
following: (a) this Agreement and the other Loan Documents; (b) covenants in
documents creating Liens permitted by Section 6.02 prohibiting further Liens on
the assets encumbered thereby; (c) customary restrictions contained in leases
not subject to a waiver; and (d) any other agreement that does not restrict in
any manner (directly or indirectly) Liens created pursuant to the Loan Documents
on any Collateral securing the “Secured Obligations” under and as defined in the
Guarantee and Security Agreement or the FSEP Pledge Agreement and does not
require the direct or indirect granting of any Lien securing any Indebtedness or
other obligation by virtue of the granting of Liens on or pledge of property of
any Obligor to secure the Loans or any Swap Agreement.

Section 6.10.

Modification of Investment Policies. Other than with respect to Permitted Policy
Amendments, the Borrower will not permit or cause FSEP to amend, supplement,
waive or otherwise modify in any material respect the application of the
Investment Policies as in effect on the Effective Date to the Borrower or its
Subsidiaries; provided that this Section 6.10 shall not be construed to
otherwise limit or impair the ability of FSEP to make changes to the Investment
Policies.

Section 6.11.

Sanctions. The Borrower will not, nor will it permit any of its Subsidiaries,
directly or indirectly, to use the proceeds of any Loan or the issuance of any
Letter of Credit, or lend, contribute or otherwise make available such proceeds
to any Subsidiary, joint venture partner or other individual or entity, to fund
any activities of or business with any individual or entity, or in any
Designated Jurisdiction, that, at the time of such funding, is the subject of
Sanctions, or in any other manner that will result in a violation by any
individual or entity (including any individual or entity participating in the
transaction, whether as Lender, Administrative Agent, Issuing Bank or otherwise)
of Sanctions.

Section 6.12.

Financial Covenants.

(a)

Minimum Shareholder’s Equity. Shareholders’ Equity of FSEP as of the last day of
any fiscal quarter of FSEP shall not be less than $1,500,000,000.

(b)

FSEP Asset Coverage Ratio. The FSEP Asset Coverage Ratio shall not be less than
2.00 to 1.00 at any time.

(c)

Adjusted Asset Coverage Ratio. The Adjusted Asset Coverage Ratio shall not be
less than 3.50 to 1.00 as of the last day of any fiscal quarter of the Borrower.

87 

 

 

Article VII

EVENTS OF DEFAULT

Section 7.01.

Events of Default. If any of the following events (“Events of Default”) shall
occur and be continuing:

(a)

(i) the Borrower shall fail to pay any principal of any Loan (including any
principal payable under Section 2.09(b), (c) or (e)) or any reimbursement
obligation in respect of any LC Disbursement when and as the same shall become
due and payable, whether at the due date thereof or at a date fixed for
prepayment thereof or otherwise or (ii) fail to deposit any amount into the
Letter of Credit Collateral Account as and when required by Section 2.08(a);

(b)

the Borrower shall fail to pay any interest on any Loan or any fee or any other
amount (other than an amount referred to in clause (a) of this Section) payable
under this Agreement or under any other Loan Document, when and as the same
shall become due and payable, and such failure shall continue unremedied for a
period of five (5) or more Business Days;

(c)

any representation or warranty made or deemed made by or on behalf of FSEP, the
Borrower or any of its Subsidiaries in or in connection with this Agreement or
any other Loan Document or any amendment or modification hereof or thereof, or
in any report, certificate, financial statement or other document furnished
pursuant to or in connection with this Agreement or any other Loan Document or
any amendment or modification hereof or thereof, shall prove to have been
incorrect or breached, as applicable, when made or deemed made in any material
respect;

(d)

the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in (i) Section 5.02(a), Section 5.03 (with respect to the
Borrower’s and its Subsidiaries’ existence only, and not with respect to the
Borrower’s and its Subsidiaries’ rights, licenses, permits, privileges or
franchises), Sections 5.08(a) or (b), Section 5.12 or in Article VI (subject, in
the case of Section 6.12, to Section 7.03), any Obligor shall default in the
performance of any of its obligations contained in Section 6 of the Guarantee
and Security Agreement or FSEP shall default in the performance of any of its
obligations contained in Section 6 of the FSEP Pledge Agreement or Section 3 of
the FSEP Guaranty or (ii) Section 5.01(e) or Sections 5.02(b), (c) or (d) and,
in the case of this clause (ii), such failure shall continue unremedied for a
period of five (5) or more days after the Borrower has knowledge of such
failure;

(e)

FSEP, the Borrower or any Obligor, as applicable, shall fail to observe or
perform any covenant, condition or agreement contained in this Agreement (other
than those specified in clause (a), (b) or (d) of this Section) or any other
Loan Document and such failure shall continue unremedied for a period of 30 or
more days after notice thereof from the Administrative Agent (given at the
request of any Lender) to the Borrower;

88 

 

 

(f)

FSEP, the Borrower or any of the Borrower’s Subsidiaries shall fail to make any
payment (whether of principal or interest and regardless of amount) in respect
of any Material Indebtedness, when and as the same shall become due and payable,
taking into account any applicable grace period;

(g)

any event or condition occurs that (i) results in any Material Indebtedness
becoming due prior to its scheduled maturity or (ii) that enables or permits
(with or without the giving of notice) the holder or holders of any Material
Indebtedness or any trustee or agent on its or their behalf to, as a result of
an event of default under such Material Indebtedness, cause such Material
Indebtedness to become due, or to require the prepayment, repurchase, redemption
or defeasance thereof, prior to its scheduled maturity, unless, in the case of
this clause (ii), such event or condition is no longer continuing or has been
waived in accordance with the terms of such Material Indebtedness such that the
holder or holders thereof or any trustee or agent on its or their behalf are no
longer enabled or permitted to cause such Material Indebtedness to become due,
or to require the prepayment, repurchase, redemption or defeasance thereof,
prior to its scheduled maturity; provided that this clause (g) shall not apply
to secured Indebtedness that becomes due as a result of the voluntary sale or
transfer of the property or assets securing such Indebtedness;

(h)

an involuntary proceeding shall be commenced or an involuntary petition shall be
filed seeking (i) liquidation, reorganization or other relief in respect of
FSEP, the Borrower or any of its Subsidiaries or its debts, or of a substantial
part of its assets, under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect or (ii) the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for FSEP, the Borrower or any of its Subsidiaries or for a substantial part of
its assets, and, in any such case, such proceeding or petition shall continue
undismissed and unstayed for a period of 60 or more days or an order or decree
approving or ordering any of the foregoing shall be entered;

(i)

FSEP, the Borrower or any of its Subsidiaries shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (h) of this Section, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for FSEP, the Borrower or any of its Subsidiaries or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing;

(j)

FSEP, the Borrower or any of its Subsidiaries shall become unable, admit in
writing its inability or fail generally to pay its debts as they become due;

(k)

one or more judgments for the payment of money in an aggregate amount in excess
of (x) $25,000,000 shall be rendered against FSEP or (y) $5,000,000 shall be
rendered against the Borrower or any of its Subsidiaries or any combination
thereof, and, in each case, (i) the same shall remain undischarged for a period
of 30 consecutive days following the entry of such judgment during which 30 day
period such judgment shall not have been vacated, stayed, discharged or bonded
pending appeal, or liability for such judgment amount shall not have been
admitted by an insurer of reputable standing, or (ii) any action shall be
legally taken by a judgment creditor to attach or levy upon any assets of FSEP,
the Borrower or any of its Subsidiaries, as applicable, to enforce any such
judgment;

89 

 

 

(l)

an ERISA Event shall have occurred that, when taken together with all other
ERISA Events that have occurred, could reasonably be expected to result in a
Material Adverse Effect;

(m)

a Change in Control shall occur;

(n)

(i) FS Investment Advisor, LLC (so long as it is an Affiliate of Franklin Square
Holdings, L.P.) shall cease to be the Investment Advisor for FSEP; or (ii) GSO
Capital Partners LP or any Subsidiary of GSO Capital Partners LP that is
organized under the laws of a jurisdiction located in the United States of
America and in the business of managing or advising clients shall cease to be
the investment sub-advisor for the Borrower; and in each case, no successor
reasonably acceptable to the Administrative Agent shall have been appointed
within sixty (60) days after the resignation or removal of such Person;

(o)

the Liens created by the Security Documents shall, at any time with respect to
(i) Portfolio Investments (other than Excluded Assets) held by Obligors having
an aggregate Value in excess of 5% of the aggregate Value of all Portfolio
Investments (other than Excluded Assets) held by Obligors or (ii) the Equity
Interests of the Borrower, not be, valid and perfected (to the extent perfection
by filing, registration, recordation, possession or control is required herein
or therein) in favor of the Collateral Agent (or any Obligor, FSEP or any of
their respective Affiliates shall so assert in writing), free and clear of all
other Liens (other than Liens permitted under Section 6.02 or under the
respective Security Documents) except with respect to clause (i) as a result of
a disposition of Portfolio Investments in a transaction or series of
transactions permitted under this Agreement and except to the extent that any
such loss of perfection results from the failure of the Collateral Agent to
maintain possession of certificates representing securities pledged under the
Guarantee and Collateral Agreement; provided that if such default is as a result
of any action of the Administrative Agent or Collateral Agent or a failure of
the Administrative Agent or Collateral Agent to take any action within its
control, then there shall be no Default or Event of Default hereunder unless
such default shall continue unremedied for a period of ten (10) consecutive
Business Days after the Borrower receives written notice of such default thereof
from the Administrative Agent unless the continuance thereof is a result of a
failure of the Collateral Agent or Administrative Agent to take an action within
their control; or

(p)

except for expiration or termination in accordance with its terms, any of the
Security Documents or the FSEP Guaranty shall for whatever reason be terminated
or cease to be in full force and effect in any material respect, or the
enforceability thereof shall be contested by any Obligor or FSEP, or there shall
be any actual invalidity of any guaranty thereunder or any Obligor, FSEP or any
of their respective Affiliates shall so assert in writing.

90 

 

 

then, and in every such event (other than an event described in clause (h) or
(i) of this Section), and at any time thereafter during the continuance of such
event, the Administrative Agent may, and at the request of the Required Lenders
shall, by notice to the Borrower, take either or both of the following actions,
at the same or different times: (i) terminate the Commitments, and thereupon the
Commitments shall terminate immediately, and (ii) declare the Loans then
outstanding to be due and payable in whole (or in part, in which case any
principal not so declared to be due and payable may thereafter be declared to be
due and payable), and thereupon the principal of the Loans so declared to be due
and payable, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued hereunder and under the other Loan
Documents, shall become due and payable immediately, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower; and in case of any event described in clause (h) or (i) of this
Section, the Commitments shall automatically terminate and the principal of the
Loans then outstanding, together with accrued interest thereon and all fees and
other obligations of the Borrower accrued hereunder and under the other Loan
Documents, shall automatically become due and payable, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower.

In the event that the Loans shall be declared, or shall become, due and payable
pursuant to the immediately preceding paragraph then, upon notice from the
Administrative Agent or Lenders with LC Exposure representing more than 50% of
the total LC Exposure demanding the deposit of cash collateral pursuant to this
paragraph, the Borrower shall immediately deposit into the Letter of Credit
Collateral Account cash in an amount equal to the 102% of the LC Exposure as of
such date plus any accrued and unpaid interest thereon; provided that the
obligation to deposit such cash shall become effective immediately, and such
deposit shall become immediately due and payable, without demand or other notice
of any kind, upon the occurrence of any Event of Default described in clause
(h) or (i) of this Section.

Section 7.02.

CAM Exchange. Notwithstanding anything to the contrary contained herein, on the
CAM Exchange Date, to the extent not otherwise prohibited by law, (a) (i) the
Commitments shall automatically and without further act be terminated and (ii)
the Lenders shall automatically and without further act be deemed to have
exchanged interests in the Designated Obligations such that, in lieu of the
interests of each Lender in the Designated Obligations under each Loan or Letter
of Credit in which it shall participate as of such date, such Lender shall own
an interest equal to such Lender’s CAM Percentage in the Designated Obligations
under each of the Loans or Letters of Credit, whether or not such Lender shall
previously have participated therein, and (b) simultaneously with the deemed
exchange of interests pursuant to clause (a) above, the interests in the
Designated Obligations to be received in such deemed exchange shall,
automatically and with no further action required, be converted into the Dollar
Equivalent of such amount (as of the Business Day immediately prior to the CAM
Exchange Date) and on and after such date all amounts accruing and owed to the
Lenders in respect of such Designated Obligations shall accrue and be payable in
Dollars at the rate otherwise applicable hereunder. Each Lender, each Person
acquiring a participation from any Lender as contemplated by Section 9.04 and
the Borrower hereby consents and agrees to the CAM Exchange. It is understood
and agreed that the CAM Exchange, in itself, will not affect the aggregate
amount of Designated Obligations owing by the Obligors. The Borrower and the
Lenders agree from time to time to execute and deliver to the Administrative
Agent all such promissory notes and other instruments and documents as the
Administrative Agent shall reasonably request to evidence and confirm the
respective interests and obligations of the Lenders after giving effect to the
CAM Exchange, and each Lender agrees to surrender any promissory notes
originally received by it in connection with its Loans hereunder to the
Administrative Agent against delivery of any promissory notes so executed and
delivered; provided that the failure of the Borrower to execute or deliver or of
any Lender to accept such promissory note, instrument or document shall not
affect the validity or effectiveness of the CAM Exchange.

91 

 

 

As a result of the CAM Exchange, on and after the CAM Exchange Date, each
payment received by the Administrative Agent pursuant to any Loan Document in
respect of the Designated Obligations shall be distributed to the Lenders pro
rata in accordance with their respective CAM Percentages (to be redetermined as
of each such date of payment). Any direct payment received by a Lender on or
after the CAM Exchange Date, including by way of set-off, in respect of a
Designated Obligation shall be paid over to the Administrative Agent for
distribution to the Lenders in accordance herewith.

Section 7.03.

Right to Cure. In the event that the Borrower and its Subsidiaries fail to
comply with Section 6.12(c) as of the last day of any fiscal quarter during the
term hereof, then FSEP may, until the date which is ten (10) days after the date
on which a Portfolio Valuation Certificate is required to be delivered for such
fiscal quarter pursuant to Section 5.01 or such later date agreed to by the
Required Lenders in their sole discretion (such date the “Cure Deadline”), make
to the Borrower either (i) a Cash equity contribution or (ii) an equity
contribution consisting of additional Eligible Portfolio Investments (the amount
or Value of any such contribution under clause (i) or clause (ii) above being,
the “Cure Amount”), which shall be either (x) immediately used by the Borrower
to repay the Loans and/or (y) retained by the Borrower from and after such
contribution in accordance with the terms hereof (the right to make any such
contribution, the “Cure Right”); provided, that (A) any Cure Amount shall be
received by the Borrower no later than the Cure Deadline with respect to the
applicable fiscal quarter, (B) in the case of a repayment of the Loans, all Cure
Amounts shall be immediately remitted to the Administrative Agent and applied by
the Administrative Agent to repay the Loans in accordance with the terms hereof,
and (C) in the case of the retention by the Borrower of Cash or additional
Eligible Portfolio Investments, such assets shall be subject to the terms hereof
in all respects. Upon the exercise of any Cure Right and the Borrower receiving
the Cure Amount, the Adjusted Asset Coverage Ratio shall be recalculated on a
pro forma basis (using the most current Value of each applicable Eligible
Portfolio Investment, including, for clarity, any additional Eligible Portfolio
Investment constituting a portion of the Cure Amount, then available to the
Borrower) solely for the purpose of determining compliance therewith as of the
end of the applicable fiscal quarter. If, after giving effect to the
recalculation in the previous sentence, the Borrower shall then be in compliance
with the minimum Adjusted Asset Coverage Ratio required under Section 6.12(c),
then the Borrower shall be deemed to have satisfied the requirements of Section
6.12(c) as of the relevant date of determination with the same effect as though
there had been no failure to comply therewith at such date, and the applicable
breach or default of Section 6.12(c) that had occurred shall be cured for all
purposes of this Agreement and the other Loan Documents. Notwithstanding
anything herein to the contrary and for purposes of clarity, a Default or Event
of Default resulting solely from a failure to be in compliance with Section
6.12(c) shall not exist from the end of the applicable fiscal quarter until the
Cure Deadline with respect to such fiscal quarter.

92 

 

 

Article VIII

THE ADMINISTRATIVE AGENT

Section 8.01.

Appointment of the Administrative Agent. Each of the Lenders and the Issuing
Bank hereby irrevocably appoints the Administrative Agent as its agent hereunder
and under the other Loan Documents and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms hereof or thereof, together with such
actions and powers as are reasonably incidental thereto. The provisions of this
Article (other than the Borrower’s right to consent to the appointment of a
successor Administrative Agent pursuant to Section 8.06) are solely for the
benefit of the Administrative Agent and the Lenders (including the Issuing
Bank), and the Borrower shall not have rights as a third-party beneficiary of
any of such provisions. It is understood and agreed that the use of the term
“agent” herein or in any other Loan Documents (or any other similar term) with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
applicable Law. Instead such term is used as a matter of market custom, and is
intended to create or reflect only an administrative relationship between
independent contracting parties. The Issuing Bank shall act on behalf of the
Lenders with respect to any Letters of Credit issued by it and the documents
associated therewith, and the Issuing Bank shall have all of the benefits and
immunities (a) provided to the Administrative Agent in this Article with respect
to any acts taken or omissions suffered by the Issuing Bank in connection with
Letters of Credit issued by it or proposed to be issued by it and the
documentation pertaining to such Letters of Credit as fully as if the term
“Administrative Agent” as used in this Article included the Issuing Bank with
respect to such acts or omissions, and (b) as additionally provided herein with
respect to the Issuing Bank.

Section 8.02.

Capacity as Lender. The Person serving as the Administrative Agent hereunder
shall have the same rights and powers in its capacity as a Lender as any other
Lender and may exercise the same as though it were not the Administrative Agent,
and such Person and its Affiliates may accept deposits from, lend money to and
generally engage in any kind of business with the Borrower or any of its
Subsidiaries or other Affiliate thereof as if it were not the Administrative
Agent hereunder.

93 

 

 

Section 8.03.

Limitation of Duties; Exculpation. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents. Without limiting the generality of the foregoing, (a) the
Administrative Agent shall not be subject to any fiduciary or other implied
duties, regardless of whether a Default has occurred and is continuing, (b) the
Administrative Agent shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise in writing by the Required Lenders,
and (c) except as expressly set forth herein and in the other Loan Documents,
the Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower or
any of its Subsidiaries that is communicated to or obtained by the bank serving
as Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders or in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until written notice
thereof is given to the Administrative Agent by the Borrower or a Lender, and
the Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement, any other Loan Document or any other agreement,
instrument or document, or (v) the satisfaction of any condition set forth in
Article IV or elsewhere herein or therein, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent.

Section 8.04.

Reliance. The Administrative Agent shall be entitled to rely upon, and shall not
incur any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed or sent by the proper Person. The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to be made by the proper Person, and shall not
incur any liability for relying thereon. The Administrative Agent may consult
with legal counsel, independent accountants and other experts selected by it,
and shall not be liable for any action taken or not taken by it in accordance
with the advice of any such counsel, accountants or experts.

Section 8.05.

Sub-Agents. The Administrative Agent may perform any and all its duties and
exercise its rights and powers by or through any one or more sub-agents
appointed by the Administrative Agent. The Administrative Agent and any such
sub-agent may perform any and all its duties and exercise its rights and powers
through their respective Related Parties. The exculpatory provisions of the
preceding paragraphs shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.
The Administrative Agent shall not be responsible for the negligence or
misconduct of any sub-agents except to the extent that a court of competent
jurisdiction determines in a final and nonappealable judgment that the
Administrative Agent acted with gross negligence or willful misconduct in the
selection of such sub-agents.

94 

 

 

Section 8.06.

Resignation; Successor Administrative Agent. The Administrative Agent may resign
at any time by notifying the Lenders, the Issuing Bank and the Borrower. Upon
any such resignation, the Required Lenders shall have the right, with the
consent of the Borrower not to be unreasonably withheld (provided that no such
consent shall be required if an Event of Default has occurred and is
continuing), to appoint a successor. If no successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent’s resignation shall
nonetheless become effective and (1) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and (2) the Required
Lenders shall perform the duties of the Administrative Agent (and all payments
and communications provided to be made by, to or through the Administrative
Agent shall instead be made by or to each Lender directly) until such time as
the Required Lenders appoint a successor agent as provided for above in this
paragraph. Upon the acceptance of its appointment as Administrative Agent
hereunder by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring (or
retired) Administrative Agent and the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder (if not already discharged
therefrom as provided above in this paragraph). The fees payable by the Borrower
to a successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the Administrative Agent’s resignation hereunder, the provisions of this
Article and Section 9.03 shall continue in effect for its benefit in respect of
any actions taken or omitted to be taken by it while it was acting as
Administrative Agent.

Section 8.07.

Reliance by Lenders. Each Lender acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender and based on
such documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

Section 8.08.

Modifications to Loan Documents. Except as otherwise provided in
Section 9.02(b) or 9.02(c), the Administrative Agent may, with the prior consent
of the Required Lenders (but not otherwise), consent to any modification,
supplement or waiver under any of the Loan Documents; provided that, without the
prior consent of each Lender, the Administrative Agent shall not (except as
provided herein or in the Security Documents) release all or substantially all
of the Collateral or otherwise terminate all or substantially all of the Liens
under any Security Document providing for collateral security, agree to
additional obligations being secured by all or substantially all of such
collateral security, or alter the relative priorities of the obligations
entitled to the benefits of the Liens created under the Security Documents with
respect to all or substantially all of the Collateral, except that no such
consent shall be required, and the Administrative Agent is hereby authorized, to
release any Lien covering property that is the subject of either a disposition
of property permitted hereunder or a disposition to which the Required Lenders
have consented.

95 

 

 

Article IX

MISCELLANEOUS

Section 9.01.

Notices; Electronic Communications.

(a)

Notices Generally. All notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy or (to the extent
permitted by Section 9.01(b)) e-mail, as follows:

(i)

if to the Borrower, to it at:

Bryn Mawr Funding LLC
c/o FS Energy and Power Fund
201 Rouse Boulevard
Philadelphia, PA 19112
Attention: Gerald F. Stahlecker
Telecopy Number: (215) 222-4649
Direct Telephone: (215) 495-1169
Main Telephone: (215) 495-1150
E-mail: jerry.stahlecker@franklinsquare.com

with a copy to (which shall not
constitute notice):

Dechert LLP
1095 Avenue of the Americas
New York, NY 10036
Attention: Jay R. Alicandri, Esq.
Telecopy Number: 212-698-3599
E-mail: jay.alicandri@dechert.com

(ii)

if to the Administrative Agent or the Issuing Bank, to it at:

Barclays Bank PLC
1301 Sixth Avenue
New York, NY 10019
Attention: Anand Vignesh
Telecopy Number: (972) 535-5728
E-mail: wipronyagency@barclays.com

 

96 

 

 

with a copy to (which shall not
constitute notice):

Mayer Brown LLP
214 North Tryon Street, Suite 3800
Charlotte, NC 28202
Attention: Keith F. Oberkfell
Telecopy Number: (704) 377-2033
Telephone Number: (704) 444-3549
E-mail: koberkfell@mayerbrown.com

(iii)

if to any other Lender, to it at its address (or telecopy number) set forth in
its Administrative Questionnaire.

Any party hereto may change its address or telecopy number or e-mail address for
notices and other communications hereunder by notice to the other parties
hereto. All notices and other communications given to any party hereto in
accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt. Notices delivered through electronic
communications to the extent provided in paragraph (b) below, shall be effective
as provided in said paragraph (b).

(b)

Electronic Communications. Notices and other communications to the Lenders and
the Issuing Bank hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices to any Lender or the Issuing Bank pursuant to Section
2.05 if such Lender or the Issuing Bank has notified the Administrative Agent
that it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent or the Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c)

Documents to be Delivered to Lenders. For so long as an Intralinks, SyndTrak or
equivalent website is available to each of the Lenders hereunder, the Borrower
may satisfy its obligation to deliver documents to the Administrative Agent or
the Lenders under Sections 4.01, 4.02 and 5.01 by delivering an electronic copy
or a notice identifying the website where such information is located for
posting by the Administrative Agent on Intralinks or such equivalent website;
provided that the Administrative Agent shall have no responsibility to maintain
access to Intralinks or an equivalent website.

97 

 

 

Section 9.02.

Waivers; Amendments.

(a)

No Deemed Waivers Remedies Cumulative. No failure or delay by the Administrative
Agent, the Issuing Bank or any Lender in exercising any right or power hereunder
shall operate as a waiver thereof; nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power. The rights and remedies of the
Administrative Agent, the Issuing Bank and the Lenders hereunder are cumulative
and are not exclusive of any rights or remedies that they would otherwise have.
No waiver of any provision of this Agreement or consent to any departure by the
Borrower therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. Without limiting the generality of the foregoing, the making of a Loan
shall not be construed as a waiver of any Default, regardless of whether the
Administrative Agent, any Lender or the Issuing Bank may have had notice or
knowledge of such Default at the time.

(b)

Amendments to this Agreement. Neither this Agreement nor any provision hereof
may be waived, amended or modified except pursuant to an agreement or agreements
in writing entered into by the Borrower and the Required Lenders or by the
Borrower and the Administrative Agent with the consent of the Required Lenders;
provided that, subject to Section 2.17(b), no such agreement shall

(i)

increase the Commitment of any Lender without the written consent of such
Lender,

(ii)

reduce the principal amount of any Loan or LC Disbursement or reduce the rate of
interest thereon, or reduce any fees payable hereunder, without the written
consent of each Lender directly and adversely affected thereby,

(iii)

postpone the scheduled date of payment of the principal amount of any Loan or LC
Disbursement, or any interest thereon, or any fees or other amounts payable to a
Lender hereunder, or reduce the amount or waive or excuse any such payment, or
postpone the scheduled date of expiration of any Commitment, without the written
consent of each Lender directly and adversely affected thereby,

(iv)

change Sections 2.07(b) or (d), 2.16(b), (c) or (d) (or other sections referred
to therein to the extent relating to pro rata payments) in a manner that would
alter the pro rata reduction of commitments, sharing of payments, or making of
disbursements, required thereby without the written consent of each Lender
directly and adversely affected thereby,

(v)

change any of the provisions of this Section, the definition of the term
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to waive, amend or modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender,

98 

 

 

(vi)

change any of the provisions of the definition of the term “Agreed Foreign
Currency” or any other provision hereof specifying the Foreign Currencies in
which each Multicurrency Lender must make Multicurrency Loans, or make any
determination or grant any consent hereunder with respect to the definition of
“Agreed Foreign Currencies” without the written consent of each Multicurrency
Lender and the Administrative Agent, or

(vii)

permit the assignment or transfer by the Borrower of any of its rights or
obligations under any Loan Document without the consent of each Lender;

provided further that (x) no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent or the Issuing Bank
hereunder without the prior written consent of the Administrative Agent or the
Issuing Bank, as the case may be, and (y) the consent of Lenders holding not
less than two-thirds of the total Revolving Credit Exposures and unused
Commitments will be required for any release of any material portion of the
Collateral or any Subsidiary Guarantor other than for fair value or as otherwise
permitted hereunder or under the other Loan Documents (subject to
Section 9.02(c)(ii)).

Anything in this Agreement to the contrary notwithstanding, no waiver or
modification of any provision of this Agreement or any other Loan Document that
could reasonably be expected to adversely affect the Lenders of any Class in a
manner that does not affect all Classes equally shall be effective against the
Lenders of such Class unless the Required Lenders of such Class shall have
concurred with such waiver, amendment or modification as provided above;
provided, however, for the avoidance of doubt, in no other circumstances shall
the concurrence of the Required Lenders of a particular Class be required for
any waiver, amendment or modification of any provision of this Agreement or any
other Loan Document.

(c)

Amendments to Security Documents.  No Security Document nor any provision
thereof may be waived, amended or modified, except to the extent otherwise
expressly contemplated by the Guaranty and Security Agreement or FSEP Pledge
Agreement, as applicable, and the Liens granted under the Guaranty and Security
Agreement or FSEP Pledge Agreement may not be spread to secure any additional
obligations (including any increase in Loans hereunder) except to the extent
otherwise expressly contemplated by the Guaranty and Security Agreement or FSEP
Pledge Agreement, as applicable, or except pursuant to an agreement or
agreements in writing entered into by the Borrower or FSEP, as applicable, and
by the Collateral Agent with the consent of the Required Lenders; provided that,
subject to Section 2.17(b), (i) without the written consent of the holders of
not less than two-thirds of the total Revolving Credit Exposures and unused
Commitments, no waiver, amendment or modification to the Guaranty and Security
Agreement shall (A) release any Obligor representing more than 10% of the
Shareholder’s Equity of FSEP from its obligations under the Security Documents,
(B) release any guarantor representing more than 10% of the Shareholder’s Equity
of FSEP under the Guarantee and Security Agreement from its guarantee
obligations thereunder, or (C) amend the definition of “Collateral” under the
Security Documents (except to add additional collateral) and (ii) without the
written consent of each Lender, no such agreement shall (W) release all or
substantially all of the Obligors from their respective obligations under the
Security Documents, (X) release all or substantially all of the collateral
security or otherwise terminate all or substantially all of the Liens under the
Security Documents, (Y) release all or substantially all of the guarantors under
the Guarantee and Security Agreement or FSEP Guaranty, as applicable, from their
guarantee obligations thereunder, or (Z) alter the relative priorities of the
obligations entitled to the Liens created under the Security Documents (except
in connection with securing additional obligations equally and ratably with the
Loans and other obligations hereunder) with respect to the collateral security
provided thereby; except that no such consent described in clause (i) or
(ii) above shall be required, and the Administrative Agent is hereby authorized
(and so agrees with the Borrower) to direct the Collateral Agent under the
Guarantee and Security Agreement, to release any Lien covering property (and to
release any such guarantor) that is the subject of either a disposition of
property permitted hereunder or a disposition to which the Required Lenders or
the required number or percentage of Lenders have consented, or otherwise in
accordance with Section 9.15.

99 

 

 

(d)

Replacement of Non-Consenting Lender. If, in connection with any proposed
amendment, waiver or consent requiring (i) the consent of “each Lender” or “each
Lender affected thereby,” or (ii) the consent of “two-thirds of the holders of
the total Revolving Credit Exposures and unused Commitments”, the consent of the
Required Lenders is obtained, but the consent of other necessary Lenders is not
obtained (any such Lender whose consent is necessary but not obtained being
referred to herein as a “Non-Consenting Lender”), then the Borrower shall have
the right, at its sole cost and expense, to replace each such Non-Consenting
Lender or Lenders with one or more replacement Lenders pursuant to
Section 2.18(b) so long as at the time of such replacement, each such
replacement Lender consents to the proposed change, waiver, discharge or
termination.

Section 9.03.

Expenses; Indemnity; Damage Waiver.

(a)

Costs and Expenses. The Borrower shall pay (i) all reasonable documented and
out-of-pocket costs and expenses incurred by the Administrative Agent, the
Collateral Agent and their Affiliates, including the reasonable documented and
out-of-pocket fees, charges and disbursements of up to one counsel for the
Administrative Agent and the Collateral Agent collectively (other than the
allocated costs of internal counsel) and, if necessary, the fees, costs and
expenses of one local counsel per jurisdiction, in connection with the
syndication of the credit facilities provided for herein, the preparation and
administration (other than internal overhead charges) of this Agreement and the
other Loan Documents and any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all reasonable documented and
out-of-pocket expenses incurred by the Issuing Bank in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder, (iii) all reasonable documented and out-of-pocket costs
and expenses incurred by the Administrative Agent, Collateral Agent or any
Lender, including the reasonable and documented fees, charges and disbursements
of one firm of outside counsel for the Administrative Agent, the Collateral
Agent and the Lenders collectively, and, if necessary, the reasonable and
documented fees, charges and disbursements of one local counsel per
jurisdiction, in connection with the enforcement or protection of its rights in
connection with this Agreement and the other Loan Documents, including its
rights under this Section, or in connection with the Loans made or Letters of
Credit issued hereunder, including all such out-of-pocket expenses incurred
during any workout, restructuring or negotiations in respect thereof and
(iv) all reasonable documented and out-of-pocket costs, expenses, taxes,
assessments and other charges incurred in connection with any filing,
registration, recording or perfection of any security interest contemplated by
any Security Document or any other document referred to therein.

100 

 

 

(b)

Indemnification by the Borrower. The Borrower shall indemnify the Administrative
Agent, the Issuing Bank and each Lender, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses, including the reasonable documented and
out-of-pocket fees, charges and disbursements of counsel for any Indemnitee
(other than the allocated costs of internal counsel), incurred by or asserted
against any Indemnitee arising out of, in connection with, or as a result of
(i) the execution or delivery of this Agreement or any agreement or instrument
contemplated hereby, the performance by the parties hereto of their respective
obligations hereunder or the consummation of the Transactions or any other
transactions contemplated hereby, (ii) any Loan or the use of the proceeds
therefrom (including any refusal by the Issuing Bank to honor a demand for
payment under a Letter of Credit if the documents presented in connection with
such demand do not strictly comply with the terms of such Letter of Credit) or
(iii) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory and regardless of whether any Indemnitee is a party thereto; provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses (1) are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the willful misconduct or gross negligence of
such Indemnitee, (2) result from a claim brought against such Indemnitee for a
material breach of such Indemnitee’s obligations under this Agreement or the
other Loan Documents, if there has been a final and nonappealable judgment
against such Indemnitee on such claim as determined by a court of competent
jurisdiction or (3) result from a claim arising as a result of a dispute between
Indemnitees (other than (x) any dispute involving claims against the
Administrative Agent or an Issuing Bank, in each case in their respective
capacities as such, and (y) claims arising out of any act or omission by the
Borrower or its Affiliates); provided further that the Borrower’s obligation to
reimburse or cause to be reimbursed legal fees of any Indemnitee shall be
limited to the reasonable, documented and out-of-pocket fees, costs and expenses
of one primary outside counsel for all Indemnitees and, if necessary, of a
single local counsel in each appropriate jurisdiction (which may include a
single special counsel acting in multiple jurisdictions) for all such
Indemnitees and, solely in the case of an actual or reasonably perceived
conflict of interest, one additional counsel in each applicable jurisdiction to
the affected Indemnitees. This Section 9.03(b) shall not apply with respect to
Taxes other than any Taxes that represent losses, claims, damages, etc. arising
from any non-Tax claim.

The Borrower shall not be liable to any Indemnitee for any special, indirect,
consequential or punitive damages arising out of, in connection with, or as a
result of the Transactions asserted by an Indemnitee against FSEP, the Borrower
or any other Obligor; provided that the foregoing limitation shall not be deemed
to impair or affect the obligations of the Borrower under the preceding
provisions of this subsection.

101 

 

 

(c)

Reimbursement by Lenders. To the extent that the Borrower fails to pay any
amount required to be paid by it to the Administrative Agent or the Issuing Bank
under paragraph (a) or (b) of this Section (and without limiting its obligation
to do so), each Lender severally agrees to pay to the Administrative Agent or
the Issuing Bank, as the case may be, such Lender’s Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount; provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent or the
Issuing Bank in its capacity as such.

(d)

Waiver of Consequential Damages, Etc. To the extent permitted by applicable law,
the Borrower shall not assert, and hereby waives, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement or any agreement or
instrument contemplated hereby, the Transactions, any Loan or the use of the
proceeds thereof.

(e)

Payments. All amounts due under this Section shall be payable promptly after
written demand therefor.

(f)

No Fiduciary Duty. The Administrative Agent, each Lender and their Affiliates
(collectively, solely for purposes of this paragraph, the “Lenders”), may have
economic interests that conflict with those of the Borrower or any of its
Subsidiaries, their stockholders and/or their affiliates. The Borrower, on
behalf of itself and each of its Subsidiaries, agrees that nothing in the Loan
Documents or otherwise will be deemed to create an advisory, fiduciary or agency
relationship or fiduciary or other implied duty between any Lender, on the one
hand, and the Borrower or any of its Subsidiaries, its stockholders or its
affiliates, on the other. The Borrower and each of its Subsidiaries each
acknowledge and agree that (i) the transactions contemplated by the Loan
Documents (including the exercise of rights and remedies hereunder and
thereunder) are arm’s-length commercial transactions between the Lenders, on the
one hand, and FSEP, the Borrower and its Subsidiaries, on the other, and (ii) in
connection therewith and with the process leading thereto, (x) no Lender has
assumed an advisory or fiduciary responsibility in favor of the Borrower or any
of its Subsidiaries, any of their stockholders or affiliates with respect to the
transactions contemplated hereby (or the exercise of rights or remedies with
respect thereto) or the process leading thereto (irrespective of whether any
Lender has advised, is currently advising or will advise FSEP, the Borrower or
any of its Subsidiaries, their stockholders or their affiliates on other
matters) or any other obligation to FSEP, the Borrower or any of its
Subsidiaries except the obligations expressly set forth in the Loan Documents
and (y) each Lender is acting solely as principal and not as the agent or
fiduciary of FSEP, the Borrower or any of its Subsidiaries, their management,
stockholders, creditors or any other Person. The Borrower and each of its
Subsidiaries each acknowledge and agree that it has consulted its legal and
financial advisors to the extent it deemed appropriate and that it is
responsible for making its own independent judgment with respect to such
transactions and the process leading thereto. The Borrower and each of its
Subsidiaries each agree that it will not claim that any Lender has rendered
advisory services of any nature or respect, or owes a fiduciary or similar duty
to FSEP, the Borrower or any of its Subsidiaries, in connection with such
transaction or the process leading thereto.

102 

 

 

Section 9.04.

Successors and Assigns.

(a)

Assignments Generally. The provisions of this Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns permitted hereby (including any Affiliate of the Issuing Bank that
issues any Letter of Credit), except that (i) the Borrower may not assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of each Lender (and any attempted assignment or transfer by the
Borrower without such consent shall be null and void) and (ii) no Lender may
assign or otherwise transfer its rights or obligations hereunder except in
accordance with this Section (and any attempted assignment or transfer by any
Lender which is not in accordance with this Section shall be treated as provided
in the last sentence of Section 9.04(b)(iii)). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
(including any Affiliate of the Issuing Bank that issues any Letter of Credit)
and, to the extent expressly contemplated hereby, the Related Parties of each of
the Administrative Agent, the Issuing Bank and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

(b)

Assignments by Lenders.

(i)

Assignments Generally. Subject to the conditions set forth in clause (ii) below,
any Lender may assign to one or more assignees all or a portion of its rights
and obligations under this Agreement (including all or a portion of its
Commitment and the Loans and LC Exposure at the time owing to it) with the prior
written consent (such consent not to be unreasonably withheld, conditioned or
delayed) of:

(A)

the Borrower; provided that (i) no consent of the Borrower shall be required for
an assignment to a Lender, an Affiliate of a Lender, or, if an Event of Default
has occurred and is continuing, any other assignee (other than a Competitor),
and (ii) the Borrower shall be deemed to have consented to any such assignment
unless it shall object thereto by written notice to the Administrative Agent
within five (5) Business Days after having received written notice thereof; and

(B)

the Administrative Agent and (in the case of Multicurrency Commitments or
Multicurrency Loans) the Issuing Bank.

(ii)

Certain Conditions to Assignments. Assignments shall be subject to the following
additional conditions:

(A)

except in the case of an assignment to a Lender or an Affiliate of a Lender or
an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans and LC Exposure of a Class, the amount of the Commitment or
Loans and LC Exposure of such Class of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent) shall not be less
than $1,000,000 unless each of the Borrower and the Administrative Agent
otherwise consent; provided that no such consent of the Borrower shall be
required if an Event of Default has occurred and is continuing;

103 

 

 

(B)

each partial assignment of any Class of Commitments or Loans and LC Exposure
shall be made as an assignment of a proportionate part of all the assigning
Lender’s rights and obligations under this Agreement in respect of such Class of
Commitments and Loans and LC Exposure;

(C)

the parties to each assignment shall execute and deliver to the Administrative
Agent an Assignment and Assumption in substantially the form of Exhibit A
hereto, together with a processing and recordation fee of $3,500 (which fee
shall not be payable in connection with an assignment to a Lender or to an
Affiliate of a Lender), for which the Borrower and the Guarantors shall not be
obligated (except in the case of an assignment pursuant to Section 2.18(b)); and

(D)

the assignee, if it shall not already be a Lender of the applicable Class, shall
deliver to the Administrative Agent an Administrative Questionnaire.

(iii)

Effectiveness of Assignments. Subject to acceptance and recording thereof
pursuant to paragraph (c) of this Section, from and after the effective date
specified in each Assignment and Assumption the assignee thereunder shall be a
party hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.13, 2.14, 2.15 and 9.03 with respect to facts and
circumstances occurring prior to the effective date of such assignment). Any
assignment or transfer by a Lender of rights or obligations under this Agreement
(a) to a Competitor without the prior written consent of the Borrower shall be
void, and (b) to any other Person that does not comply with this Section 9.04
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (f) of
this Section.

(c)

Maintenance of Registers by Administrative Agent. The Administrative Agent,
acting solely for this purpose as a non-fiduciary agent of the Borrower, shall
maintain at one of its offices in New York City a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amount and
“stated interest” for tax purposes of the Loans and LC Disbursements owing to,
each Lender pursuant to the terms hereof from time to time (the “Registers” and
each individually, a “Register”). The entries in the Registers shall be
conclusive absent manifest error, and the Borrower, the Administrative Agent,
the Issuing Bank and the Lenders may treat each Person whose name is recorded in
the Registers pursuant to the terms hereof as a Lender hereunder for all
purposes of this Agreement. The Registers shall be available for inspection by
the Borrower, the Issuing Bank and any Lender, at any reasonable time and from
time to time upon reasonable prior notice.

104 

 

 

(d)

Acceptance of Assignments by Administrative Agent. Upon its receipt of a duly
completed Assignment and Assumption executed by an assigning Lender and an
assignee, the assignee’s completed Administrative Questionnaire (unless the
assignee shall already be a Lender hereunder), the processing and recordation
fee referred to in paragraph (b) of this Section and any written consent to such
assignment required by paragraph (b) of this Section, the Administrative Agent
shall accept such Assignment and Assumption and record the information contained
therein in the Register. No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
paragraph.

(e)

Special Purposes Vehicles. Notwithstanding anything to the contrary contained
herein, any Lender (a “Granting Lender”) may grant to a special purpose funding
vehicle (an “SPC”) owned or administered by such Granting Lender, identified as
such in writing from time to time by the Granting Lender to the Administrative
Agent and the Borrower, the option to provide all or any part of any Loan that
such Granting Lender would otherwise be obligated to make; provided that
(i) nothing herein shall constitute a commitment to make any Loan by any SPC,
(ii) if an SPC elects not to exercise such option or otherwise fails to provide
all or any part of such Loan, the Granting Lender shall, subject to the terms of
this Agreement, make such Loan pursuant to the terms hereof, (iii) the rights of
any such SPC shall be derivative of the rights of the Granting Lender, and such
SPC shall be subject to all of the restrictions upon the Granting Lender herein
contained, and (iv) no SPC shall be entitled to the benefits of Sections 2.13
(or any other increased costs protection provision), 2.14 or 2.15. Each SPC
shall be conclusively presumed to have made arrangements with its Granting
Lender for the exercise of voting and other rights hereunder in a manner which
is acceptable to the SPC, the Administrative Agent, the Lenders and the
Borrower, and each of the Administrative Agent, the Lenders and the Obligors
shall be entitled to rely upon and deal solely with the Granting Lender with
respect to Loans made by or through its SPC. The making of a Loan by an SPC
hereunder shall utilize the Commitment of the Granting Lender to the same
extent, and as if, such Loan were made by the Granting Lender.

Each party hereto hereby agrees (which agreement shall survive the termination
of this Agreement) that, prior to the date that is one year and one day after
the payment in full of all outstanding senior indebtedness of any SPC, it will
not institute against, or join any other person in instituting against, such
SPC, any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings or similar proceedings under the laws of the United States or any
State thereof, in respect of claims arising out of this Agreement; provided that
the Granting Lender for each SPC hereby agrees to indemnify, save and hold
harmless each other party hereto for any loss, cost, damage and expense arising
out of their inability to institute any such proceeding against its SPC. In
addition, notwithstanding anything to the contrary contained in this Section,
any SPC may (i) without the prior written consent of the Borrower and the
Administrative Agent and without paying any processing fee therefor, assign all
or a portion of its interests in any Loans to its Granting Lender or to any
financial institutions providing liquidity and/or credit facilities to or for
the account of such SPC to fund the Loans made by such SPC or to support the
securities (if any) issued by such SPC to fund such Loans (but nothing contained
herein shall be construed in derogation of the obligation of the Granting Lender
to make Loans hereunder); provided that neither the consent of the SPC or of any
such assignee shall be required for amendments or waivers hereunder except for
those amendments or waivers for which the consent of participants may be
required under paragraph (f) below, and (ii) disclose on a confidential basis
(in the same manner described in Section 9.13(b)) any non-public information
relating to its Loans to any rating agency, commercial paper dealer or provider
of a surety, guarantee or credit or liquidity enhancement to such SPC.

105 

 

 

(f)

Participations. Any Lender may sell participations to one or more banks or other
entities (a “Participant”) in all or a portion of such Lender’s rights and
obligations under this Agreement and the other Loan Documents (including all or
a portion of its Commitments and the Loans and LC Disbursements owing to it);
provided that (i) such Lender’s obligations under this Agreement and the other
Loan Documents shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(iii) the Borrower, the Administrative Agent, the Issuing Bank and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement and
the other Loan Documents and (iv) no Lender may sell a participation to any
Competitor. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and the other Loan Documents and to approve any
amendment, modification or waiver of any provision of this Agreement or any
other Loan Document; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in the first proviso to
Section 9.02(b) that affects such Participant. The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.13 and 2.15 (subject
to the requirements and limitations therein, including the requirements under
Section 2.15(f) (it being understood that the documentation required under
Section 2.15(f) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section; provided that such Participant (A)
agrees to be subject to the provisions of Sections 2.18(a) and 2.18(b) as if it
were an assignee under paragraph (b) of this Section; and (B) shall not be
entitled to receive any greater payment under Sections 2.13 and 2.15, with
respect to any participation, than its participating Lender would have been
entitled to receive, except to the extent such entitlement to receive a greater
payment results from a Change in Law that occurs after the Participant acquired
the applicable participation. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 9.08 as though it were a
Lender; provided that such Participant agrees to be subject to
Section 2.16(d) as though it were a Lender hereunder. Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Commitments or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary.

106 

 

 

(g)

Limitations on Rights of Participants. A Participant shall not be entitled to
receive any greater payment under Section 2.13, 2.14 or 2.15 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent. A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 2.15 unless the Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrower, to comply with Section 2.15(f) as though it were a Lender.

(h)

Certain Pledges. Any Lender may at any time pledge or assign a security interest
in all or any portion of its rights under this Agreement to secure obligations
of such Lender, including any such pledge or assignment to a Federal Reserve
Bank or any other central bank, and this Section shall not apply to any such
pledge or assignment of a security interest; provided that no such pledge or
assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such assignee for such Lender as a party
hereto.

(i)

No Assignments or Participations to the Borrower or Affiliates or Certain Other
Persons. Anything in this Section to the contrary notwithstanding, no Lender may
(i) assign or participate any interest in any Commitment or Loan or LC Exposure
held by it hereunder to the Borrower or any of its Affiliates or Subsidiaries
without the prior consent of each Lender, or (ii) assign any interest in any
Commitment or Loan or LC Exposure held by it hereunder to a natural person or to
any Person known by such Lender at the time of such assignment to be a
Defaulting Lender, a Subsidiary of a Defaulting Lender or a Person who, upon
consummation of such assignment would be a Defaulting Lender.

(j)

Multicurrency Lenders. Any assignment by a Multicurrency Lender, so long as no
Event of Default has occurred and is continuing, must be to a Person that is
able to fund and receive payments on account of each outstanding Agreed Foreign
Currency at such time without the need to obtain any authorization referred to
in clause (c) of the definition of “Agreed Foreign Currency”.

Section 9.05.

Survival. All covenants, agreements, representations and warranties made by the
Borrower herein and in the certificates or other instruments delivered in
connection with or pursuant to this Agreement shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of this Agreement and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent, the Issuing
Bank or any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid or any Letter of Credit is outstanding and
so long as the Commitments have not expired or terminated. The provisions of
Sections 2.13, 2.14, 2.15, 9.03, this 9.05, 9.08, 9.11 and Article VIII shall
survive and remain in full force and effect regardless of the consummation of
the transactions contemplated hereby, the repayment of the Loans, the expiration
or termination of the Letters of Credit and the Commitments or the termination
of this Agreement or any provision hereof.

107 

 

 

Section 9.06.

Counterparts; Integration; Effectiveness; Electronic Execution.

(a)

Counterparts; Integration; Effectiveness. This Agreement may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and any separate letter
agreements with respect to fees payable to the Administrative Agent constitute
the entire contract between and among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. This Agreement shall become
effective when provided in Section 4.01, and thereafter shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns. Delivery of an executed counterpart of a signature page to this
Agreement by telecopy or electronic mail (including .pdf format) shall be
effective as delivery of a manually executed counterpart of this Agreement.

(b)

Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

Section 9.07.

Severability. Any provision of this Agreement held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality and enforceability of the remaining provisions
hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

Section 9.08.

Right of Setoff. If an Event of Default shall have occurred and be continuing,
each Lender and each of its Affiliates is hereby authorized at any time and from
time to time, to the fullest extent permitted by law, to set off and apply any
and all deposits (general or special, time or demand, provisional or final) at
any time held and other obligations at any time owing by such Lender or
Affiliate to or for the credit or the account of any Obligor against any of and
all the obligations of any Obligor now or hereafter existing under this
Agreement held by such Lender, irrespective of whether or not such Lender shall
have made any demand under this Agreement and although such obligations may be
unmatured. The rights of each Lender under this Section are in addition to other
rights and remedies (including other rights of setoff) which such Lender may
have. Each Lender agrees promptly to notify the Borrower after any such set-off
and application made by such Lender; provided that the failure to give such
notice shall not affect the validity of such set-off and application.

108 

 

 

Section 9.09.

Governing Law; Jurisdiction; Etc.

(a)

Governing Law. This Agreement shall be construed in accordance with and governed
by the law of the State of New York.

(b)

Submission to Jurisdiction. The Borrower hereby irrevocably and unconditionally
submits, for itself and its property, to the exclusive jurisdiction of the
courts of the State of New York or the United States located in the Borough of
Manhattan in New York City, and any appellate court from any thereof, in any
action or proceeding arising out of or relating to this Agreement, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State
court or, to the extent permitted by law, in such Federal court. Each of the
parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement shall
affect any right that the Administrative Agent, the Issuing Bank or any Lender
may otherwise have to bring any action or proceeding relating to this Agreement
against the Borrower or its properties in the courts of any jurisdiction.

(c)

Waiver of Venue. The Borrower hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement in any court referred to
in paragraph (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

(d)

Service of Process. Each party to this Agreement irrevocably consents to service
of process in the manner provided for notices in Section 9.01. Nothing in this
Agreement will affect the right of any party to this Agreement to serve process
in any other manner permitted by law.

Section 9.10.

WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

109 

 

 

Section 9.11.

Judgment Currency. This is an international loan transaction in which the
specification of Dollars or any Foreign Currency, as the case may be (the
“Specified Currency”) and payment in New York City or the country of the
Specified Currency (the “Specified Place”) is of the essence, and the Specified
Currency shall be the currency of account in all events relating to Loans
denominated in the Specified Currency. Subject to Section 2.16(a), the payment
obligations of the Borrower under this Agreement shall not be discharged or
satisfied by an amount paid in another currency or in another place, whether
pursuant to a judgment or otherwise, to the extent that the amount so paid on
conversion to the Specified Currency and transfer to the Specified Place under
normal banking procedures does not yield the amount of the Specified Currency in
the Specified Place due hereunder. If for the purpose of obtaining judgment in
any court it is necessary to convert a sum due hereunder in the Specified
Currency into another currency (the “Second Currency”), the rate of exchange
that shall be applied shall be the rate at which in accordance with normal
banking procedures the Administrative Agent could purchase the Specified
Currency with the Second Currency on the Business Day next preceding the day on
which such judgment is rendered. The obligation of the Borrower in respect of
any such sum due from it to the Administrative Agent or any Lender hereunder or
under any other Loan Document (in this Section called an “Entitled
Person”) shall, notwithstanding the rate of exchange actually applied in
rendering such judgment, be discharged only to the extent that on the Business
Day following receipt by such Entitled Person of any sum adjudged to be due
hereunder in the Second Currency such Entitled Person may in accordance with
normal banking procedures purchase and transfer to the Specified Place the
Specified Currency with the amount of the Second Currency so adjudged to be due;
and the Borrower hereby, as a separate obligation and notwithstanding any such
judgment, agrees to indemnify such Entitled Person against, and to pay such
Entitled Person on demand, in the Specified Currency, the amount (if any) by
which the sum originally due to such Entitled Person in the Specified Currency
hereunder exceeds the amount of the Specified Currency so purchased and
transferred.

Section 9.12.

Headings. Article and Section headings and the Table of Contents used herein are
for convenience of reference only, are not part of this Agreement and shall not
affect the construction of, or be taken into consideration in interpreting, this
Agreement.

Section 9.13.

Treatment of Certain Information; Confidentiality.

(a)

Treatment of Certain Information. The Borrower acknowledges that from time to
time financial advisory, investment banking and other services may be offered or
provided to the Borrower or one or more of its Subsidiaries (in connection with
this Agreement or otherwise) by any Lender or by one or more subsidiaries or
affiliates of such Lender and the Borrower hereby authorizes each Lender to
share any information delivered to such Lender by the Borrower and its
Subsidiaries pursuant to this Agreement, or in connection with the decision of
such Lender to enter into this Agreement, to any such subsidiary or affiliate,
it being understood that any such subsidiary or affiliate receiving such
information shall be bound by the provisions of paragraph (b) of this Section as
if it were a Lender hereunder. Such authorization shall survive the repayment of
the Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof.

110 

 

 

(b)

Confidentiality. Each of the Administrative Agent (including in its capacity as
the Collateral Agent), the Lenders and the Issuing Bank agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, advisors and other
representatives (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority purporting to have jurisdiction over it (including
any self-regulatory authority), (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (d) to any other party
hereto, (e) in connection with the exercise of any remedies hereunder or under
any other Loan Document or any action or proceeding relating to this Agreement
or any other Loan Document or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or Participant in, or any
prospective eligible assignee of or eligible Participant in, any of its rights
or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations, (g) with the consent of the Borrower, on a
confidential basis to (i) any rating agency in connection with rating the
Borrower or its Subsidiaries or the Loans, (ii) the CUSIP Service Bureau or any
similar agency in connection with the issuance and monitoring of CUSIP numbers
with respect to the Loans, (h) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section or
(y) becomes available to the Administrative Agent, any Lender the Issuing Bank
or any of their respective Affiliates on a nonconfidential basis from a source
other than the Borrower, or (i) in connection with the Lenders’ right to grant
security interest pursuant to Section 9.04(h) to the Federal Reserve Bank or any
other central bank, or subject to an agreement containing provisions
substantially the same as those of this Section, to any other pledgee or
assignee pursuant to Section 9.04(h).

For purposes of this Section, “Information” means all information received from
the Borrower or any of its Subsidiaries relating to the Borrower, any of its
Subsidiaries, any of their respective businesses or any Portfolio Investment
(including its Value), other than any such information that is available to the
Administrative Agent, the Issuing Bank or any Lender on a nonconfidential basis
prior to disclosure by the Borrower or any of its Subsidiaries; provided that,
in the case of information received from the Borrower or any of its Subsidiaries
after the Effective Date, such information shall be deemed confidential at the
time of delivery unless clearly identified therein as nonconfidential. Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

Section 9.14.

USA PATRIOT Act. Each Lender hereby notifies the Borrower that pursuant to the
requirements of the Patriot Act, it is required to obtain, verify and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow such Lender to
identify the Borrower in accordance with said Act. The Borrower shall, promptly
following a request by the Administrative Agent or any Lender, provide all
documentation and other information that the Administrative Agent or such Lender
reasonably requests in order to comply with its ongoing obligations under
applicable “know your customer” and anti-money-laundering rules and regulations,
including the PATRIOT Act.

111 

 

 

Section 9.15.

Termination. Promptly upon the Termination Date, the Administrative Agent shall
direct the Collateral Agent to, on behalf of the Administrative Agent, the
Collateral Agent and the Lenders, deliver to Borrower such termination
statements and releases and other documents reasonably necessary or appropriate
to evidence the termination of this Agreement, the Loan Documents, and each of
the documents securing the obligations hereunder as the Borrower may reasonably
request, all at the sole cost and expense of the Borrower.

Section 9.16.

No Advisory or Fiduciary Responsibility. In connection with all aspects of each
transaction contemplated hereby (including in connection with any amendment,
waiver or other modification hereof or of any other Loan Document), the Borrower
acknowledges and agrees, and acknowledges its Affiliates’ understanding, that:
(a) (i) no fiduciary, advisory or agency relationship between the Borrower and
its Subsidiaries and the Administrative Agent, the Issuing Bank or any Lender is
intended to be or has been created in respect of the transactions contemplated
hereby or by the other Loan Documents, irrespective of whether the
Administrative Agent, the Issuing Bank or any Lender has advised or is advising
the Borrower or any Subsidiary on other matters, (ii) the arranging and other
services regarding this Agreement provided by the Administrative Agent, the
Issuing Bank and the Lenders are arm’s-length commercial transactions between
the Borrower and its Affiliates, on the one hand, and the Administrative Agent,
the Issuing Bank and the Lenders, on the other hand, (iii) the Borrower has
consulted its own legal, accounting, regulatory and tax advisors to the extent
that it has deemed appropriate and (iv) the Borrower is capable of evaluating,
and understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; and (b) (i) the
Administrative Agent, the Issuing Bank and the Lenders each is and has been
acting solely as a principal and, except as expressly agreed in writing by the
relevant parties, has not been, is not, and will not be acting as an advisor,
agent or fiduciary for the Borrower or any of its Affiliates, or any other
Person; (ii) none of the Administrative Agent, the Issuing Bank and the Lenders
has any obligation to the Borrower or any of its Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (iii) the Administrative Agent, the
Issuing Bank and the Lenders and their respective Affiliates may be engaged, for
their own accounts or the accounts of customers, in a broad range of
transactions that involve interests that differ from those of the Borrower and
its Affiliates, and none of the Administrative Agent, the Issuing Bank and the
Lenders has any obligation to disclose any of such interests to the Borrower or
its Affiliates. To the fullest extent permitted by Law, the Borrower hereby
waives and releases any claims that it may have against the Administrative
Agent, the Issuing Bank and the Lenders with respect to any breach or alleged
breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.

 

[Signature pages follow]

 

112 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

  BRYN MAWR FUNDING LLC               By: /s/ Gerald F. Stahlecker    
Name:  Gerald F. Stahlecker     Title:  Executive Vice President

 

 

[Signature Page to the Credit Agreement]

 

 

  BARCLAYS BANK PLC, as Administrative Agent,
Issuing Bank and a Lender               By: /s/ Luke Syme     Name:  Luke Syme  
  Title:  Assistant Vice President

 

 

[Signature Page to the Credit Agreement]

 

 

Schedule 1.01(a)

Dollar Commitments

Lender Commitment Amount Total Dollar Commitments $0

 

Multicurrency Commitments

Lender Commitment Amount (in millions) Barclays Bank PLC $100,000,000 Total
Multicurrency Commitments $100,000,000

 



 

 